Exhibit 10.1
 
Execution Version
 
Published CUSIP Number:  68066LAG6
US Advance CUSIP Number:  68066LAH4
Canadian Advance CUSIP Number:  68066LAJ0
 
U.S. $265,000,000
 
CREDIT AGREEMENT
 
Dated as of April 27, 2012
 
Among
 
OLIN CORPORATION
 
and
 
OLIN CANADA ULC
 
as Borrowers
 
THE LENDERS NAMED HEREIN
 
as Lenders
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
as Administrative Agent
 
and
 
CITIBANK, N.A. and BANK OF AMERICA, N.A.,
 
as Syndication Agents
 


PNC BANK, NATIONAL ASSOCIATION and
 
THE NORTHERN TRUST COMPANY
 
as Documentation Agents
 


WELLS FARGO SECURITIES, LLC, CITIGROUP GLOBAL MARKETS INC. and
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
 
as Joint Lead Arrangers and Joint Bookrunners
 
 
 

--------------------------------------------------------------------------------

 

 
 
 
Table of Contents
 
     
Page
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1
Section 1.01
Certain Defined Terms
1
Section 1.02
Other Definitions and Provisions
21
Section 1.03
Computation of Time Periods
21
Section 1.04
Accounting Terms
21
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
21
Section 2.01
The Revolving Advances and Letters of Credit
21
Section 2.02
Making the Advances
23
Section 2.03
Fees
30
Section 2.04
Reduction, Increase and Extension of the Commitments/Substitution of Lenders
30
Section 2.05
Repayment
33
Section 2.06
Interest
34
Section 2.07
Additional Interest on Eurodollar Rate Advances
35
Section 2.08
Interest Rate Determination
35
Section 2.09
Prepayments
35
Section 2.10
Increased Costs
36
Section 2.11
Payments and Computations
38
Section 2.12
Evidence of Indebtedness
39
Section 2.13
Sharing of Payments, Etc
40
Section 2.14
Taxes
41
Section 2.15
Interest Elections
44
Section 2.16
Drawings of Bankers’ Acceptances and BA Equivalent Notes
45
Section 2.17
Mitigation Obligations; Replacement of Lenders
51
Section 2.18
Cash Collateral
52
Section 2.19
Defaulting Lenders
52
ARTICLE III
CONDITIONS OF LENDING
54
Section 3.01
Condition Precedent to Effectiveness of Sections 2.01 and 2.02
55
Section 3.02
Conditions Precedent to Each Borrowing Increasing the Aggregate Amount of
Advances and each Letter of Credit Issuance
55
Section 3.03
Conditions Precedent to Each Bid Borrowing
56
Section 3.04
Determinations Under Section 3.01
56


 
-i-

--------------------------------------------------------------------------------

 




   
Table of Contents
(continued)
 
     
Page
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
57
Section 4.01
Representations and Warranties of the Company
57
ARTICLE V
COVENANTS OF THE COMPANY
58
Section 5.01
Affirmative Covenants
58
Section 5.02
Negative Covenants
60
ARTICLE VI
EVENTS OF DEFAULT
63
Section 6.01
Events of Default
63
Section 6.02
Actions in Respect of the Letters of Credit upon Event of Default
64
Section 6.03
Administrative Agent May File Proofs of Claim
65
ARTICLE VII
GUARANTY
65
Section 7.01
Guaranty
66
Section 7.02
Guaranty Absolute
66
Section 7.03
Waivers and Acknowledgments
67
Section 7.04
Subrogation
67
Section 7.05
Subordination
68
Section 7.06
Continuing Guaranty; Assignments
69
ARTICLE VIII
THE AGENT
69
Section 8.01
Appointment and Authority
69
Section 8.02
Reliance by the Administrative Agent
69
Section 8.03
Rights as a Lender
70
Section 8.04
Exculpatory Provisions
70
Section 8.05
Non-Reliance on Administrative Agent and Other Lenders
71
Section 8.06
Indemnification
71
Section 8.07
Resignation of Administrative Agent
72
Section 8.08
No Other Duties, etc
73
Section 8.09
Delegation of Duties
73
Section 8.10
Other Administrative Agents
73
ARTICLE IX
SUCCESSORS, ASSIGNS AND PARTICIPATIONS
73
Section 9.01
Binding Effect
73
Section 9.02
Assignments
74
Section 9.03
Participations
76
 ARTICLE X MISCELLANEOUS 76


 
 
 



 
-ii-

--------------------------------------------------------------------------------

 




   
Table of Contents
(continued)
 
     
Page
 
Section 10.01
Amendments, Etc
76
Section 10.02
Notices, Effectiveness, Electronic Communication
77
Section 10.03
No Waiver; Remedies
79
Section 10.04
Costs and Expenses; Damage Waiver
79
Section 10.05
Right of Set-off
79
Section 10.06
Indemnification by Company
80
Section 10.07
Governing Law
80
Section 10.08
Execution in Counterparts; Integration; Effectiveness
80
Section 10.09
Special Prepayment Right
81
Section 10.10
Jurisdiction, Etc
81
Section 10.11
No Liability of the Issuing Banks
82
Section 10.12
Confidentiality
82
Section 10.13
Patriot Act; Etc
83
Section 10.14
Judgment
83
Section 10.15
Waiver of Jury Trial
84



Schedule I
-
List of Applicable Lending Offices
Schedule 2.01(b)
-
Existing Letters of Credit
Schedule 10.02
-
Notice Addresses
Exhibit A-1-A
-
US Commitment Revolving Note
Exhibit A-1-B
-
Canadian Commitment Revolving Note
Exhibit A-2
-
Bid Note
Exhibit B-1
-
Notice of Revolving Borrowing
Exhibit B-2
-
Notice of Bid Borrowing
Exhibit B-3
-
Notice of Drawing
Exhibit C
-
Assignment and Assumption
Exhibit D-1
-
Opinion of Counsel to the Company
Exhibit D-2
-
Opinion of Counsel to the Canadian Borrower
Exhibit D-3
-
Opinion of Special New York Counsel to the Company and the Canadian Borrower
Exhibit E
-
Assumption Agreement
Exhibit F
-
Tax Compliance Certificates





 
 
 



 
-iii-

--------------------------------------------------------------------------------

 
 


CREDIT AGREEMENT
 
Dated as of April 27, 2012
 
OLIN CORPORATION, a Virginia corporation (the “Company”), OLIN CANADA ULC, an
unlimited company amalgamated under the laws of Nova Scotia (the “Canadian
Borrower”), the lenders and issuers of letters of credit that are party to this
Agreement or become party to this Agreement pursuant to the terms hereof and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent (the “Administrative Agent”) for the Lenders and Issuing
Banks, hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01 Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Acquisition” means any acquisition by the Company or any of its Subsidiaries of
all or substantially all of the capital stock of, or all or a substantial part
of the assets of, or of a business unit or division of, any Person.
 
“Administrative Agent” has the meaning set forth in the introductory paragraph
hereto.
 
“Administrative Agent’s Account” means the account(s) of the Administrative
Agent, as applicable, designated in writing by the Administrative Agent.
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Advance” means a Revolving Advance or a Bid Advance.
 
“Affiliate” means, when used with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person.  The term “control” (including the terms “controlled by” or “under
common control with”) means the possession, directly or indirectly, of the
power, whether or not exercised, to direct or cause the direction of the
management and policies of any Person, whether through ownership of voting
securities or by contract or otherwise.
 
“Agreement” means this Credit Agreement, as amended, restated or otherwise
modified from time to time.
 
“Applicable Lending Office” means, (a) with respect to each US Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance and
(b) with respect to each Canadian Lender, (i) such Lender’s Canadian Lending
Office in the case of a Eurodollar Rate Advance or a Canadian Prime Rate
Advance, (ii) such Lender’s Domestic Lending Office or Canadian Lending Office,
as the case may be, in the case of a Base Rate Advance and (iii) such Lender’s
BA Lending Office in the case of a Drawing.
 

 
 

--------------------------------------------------------------------------------

 

“Applicable Margin” means, as of any date of determination, a rate per annum
determined by reference to the Performance Level applicable on such date as set
forth below:
 
Performance Level
Applicable Margin for Base Rate Advances and Canadian Prime Rate Advances
Applicable Margin for Eurodollar Rate Advances, Bankers’ Acceptances and BA
Equivalent Notes
I
0.00%
1.00%
II
0.25%
1.25%
III
0.50%
1.50%
IV
0.75%
1.75%
V
1.25%
2.25%



“Arrangers” means Wells Fargo Securities, LLC, Citigroup Global Markets Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, in their capacities as joint
lead arrangers and joint bookrunners.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.02), and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent and otherwise in accordance with Article VIII.
 
“Assumption Agreement” has the meaning specified in Section 2.04(c).
 
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
 
“BA Advance” means (i) in the case of the BA Lenders, the acceptance of a Draft
or the purchase of a Bankers’ Acceptance by a Canadian Lender for the account of
the Canadian Borrower and (ii) in the case of the Non-BA Lenders, the making of
BA Equivalent Notes by a Canadian Lender to the Canadian Borrower.
 
“BA Equivalent Note” has the meaning specified in Section 2.16(a).
 
“BA Lender” means any Canadian Lender that is a bank chartered under the Bank
Act (Canada) or that is an authorized foreign bank thereunder and which stamps
and accepts bankers’ acceptances.
 
“BA Lending Office” means, in the case of each Canadian Lender, the office of
such Lender set forth as its “BA Lending Office” opposite its name on Schedule I
hereto or in the Assumption Agreement or the Assignment and Assumption pursuant
to which it became a Lender or such other office of such Lender in Canada as
such Lender may from time to time specify to the Company and the Administrative
Agent for such purpose.
 
“BA Rate” means:
 
(a)            for each Schedule I Lender, and in respect of each BA Equivalent
Note, the average rate (calculated on an annual basis of a year of 365 days and
rounded up to the nearest multiple of 1/4 of 1%, if such average is not such a
multiple) for Canadian
 

 
2

--------------------------------------------------------------------------------

 

Dollar bankers’ acceptances having a comparable term that appears on the Reuters
Screen CDOR Page (or such other page as is a replacement page for such bankers’
acceptances) at 10:00 A.M. (New York City time) or, if such rate is not
available at such time, the applicable discount rate in respect of such Bankers’
Acceptances or BA Equivalent Notes shall be the average (as determined by the
Administrative Agent) of the respective percentage discount rates (calculated on
an annual basis of 365 days and rounded up to the nearest multiple of 1/4 of 1%,
if such average is not such a multiple), quoted to the Administrative Agent by
each Schedule I Reference Lender as the discount rate at which such Lender would
purchase, as of 10:00 A.M. (New York City time) on the date of such Drawing, its
own bankers’ acceptances having an aggregate Face Amount equal to and with a
term to maturity the same as the Bankers’ Acceptances and BA Equivalent Notes to
be acquired by such Lender as part of such Drawing; and
 
(b)            for each Schedule II/III Lender and any other Lender or Person,
the average rate determined by the Administrative Agent pursuant to clause (a)
plus 0.1%.
 
“Bankers’ Acceptance” has the meaning specified in Section 2.01(c).
 
“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time which rate per annum shall at all times be equal
to the higher of:
 
(a)            The rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate; or
 
(b)            The sum (adjusted to the nearest 1/100 of one percent or, if
there is no nearest 1/100 of one percent, to the next higher 1/100 of one
percent) of (i) 1/2 of one percent per annum, plus (ii) the Federal Funds Rate.
 
Each change in the prime rate shall be effective as of the opening of business
on the day such change in such prime rate occurs.  The parties hereto
acknowledge that the rate announced publicly by the Administrative Agent as its
prime rate is an index or base rate and shall not necessarily be its lowest or
best rate charged to its customers or other banks.
 
“Base Rate Advance” means a Revolving Advance denominated in US Dollars which
bears interest as provided in Section 2.06(a).
 
“Bid Advance” means an advance by a US Lender to the Company pursuant to the
auction bidding procedure described in Section 2.02(c).
 
“Bid Borrowing” means a borrowing consisting of simultaneous Bid Advances from
each of the US Lenders whose offer to make such Bid Advances has been accepted
under the auction bidding procedure described in Section 2.02(c).
 
“Bid Note” means a promissory note of the Company payable to the order of any US
Lender, in substantially the form of Exhibit A-2 hereto, evidencing the
Indebtedness of the Company to such Lender resulting from a Bid Advance made by
such Lender.
 
“Borrowers” means the Company and the Canadian Borrower.
 
“Borrowing Minimum” means, in respect of Advances denominated in US Dollars,
US$10,000,000 and, in respect of Advances denominated in Canadian Dollars,
CN$5,000,000.
 

 
3

--------------------------------------------------------------------------------

 

“Borrowing Multiple” means, in respect of Advances denominated in US Dollars,
US$1,000,000 and, in respect of Advances denominated in Canadian Dollars,
CN$1,000,000.
 
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advances, on which dealings are carried on in the London
interbank market.
 
“Canadian Advance” means an advance by a Canadian Lender to a Borrower or the
acceptance of a Draft or purchase of a Bankers’ Acceptance by a Canadian Lender
for the account of the Canadian Borrower as part of a Canadian Borrowing and
refers to a Base Rate Advance, Canadian Prime Rate Advance, Eurodollar Rate
Advance or BA Advance (each of which shall be a “Type” of Canadian Advance).
 
“Canadian Borrower” has the meaning set forth in the introductory paragraph
hereto.
 
“Canadian Borrowing” means (i) a borrowing consisting of simultaneous Canadian
Advances of the same Type (and, in the case of a Canadian Borrowing consisting
of Eurodollar Rate Advances, having the same Interest Period) made by the
Canadian Lenders and (ii) a borrowing consisting of simultaneous Bankers’
Acceptances and BA Equivalent Notes accepted, purchased, maintained or otherwise
made or made by each of the Canadian Lenders.
 
“Canadian Business Day” means a day of the year on which banks are not required
or authorized by law to close in Toronto, Ontario, Canada, New York City or
London.
 
“Canadian Commitment” means, with respect to any Canadian Lender at any time,
the amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Canadian Commitment” or, if such Lender has entered into one or more
Assignment and Assumptions, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 9.02 as such Lender’s “Canadian
Commitment”, as such amount may be reduced or increased at or prior to such time
pursuant to Section 2.04.
 
“Canadian Dollars” and “CN$” each means lawful currency of Canada.
 
“Canadian Interbank Rate” means the interest rate, expressed as a percentage per
annum, which is customarily used by the Administrative Agent when calculating
interest due by it or owing to it arising from or in connection with correction
of errors between it and other Canadian chartered banks.
 
“Canadian Lender” means any Person listed on the signature pages hereof (or any
written amendment, supplement or other modification hereto) as a Canadian Lender
or an Eligible Assignee thereof.
 
“Canadian Lending Office” means, with respect to each Canadian Lender, the
office of such Canadian Lender set forth as its “Canadian Lending Office”
opposite its name on Schedule I hereto or in any written amendment, supplement
or modification hereto or in the Assignment and Assumption pursuant to which it
became a Lender or such other office of such Canadian Lender in Canada as such
Canadian Lender may from time to time specify to the Borrowers and the
Administrative Agent for such purpose.
 
“Canadian Prime Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the higher of:
 

 
4

--------------------------------------------------------------------------------

 

(a)            the annual rate of interest announced by the Administrative Agent
on that day as its reference rate for commercial loans made by it in Canadian
Dollars to Canadian customers and designated as its “prime rate” (the “prime
rate” having been a rate set by the Administrative Agent based upon various
factors, including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, which is used as a reference point for
pricing some loans and may be priced at, above or below such announced rate, and
any change in such prime rate announced by the Administrative Agent having taken
effect at the opening of business on the day specified in the public
announcement of such change); and
 
(b)            1% per annum above the rate quoted for 30-day Canadian Dollar
bankers’ acceptances that appears on the Reuters Screen CDOR Page (or any
replacement page) as of 10:00 a.m. (Toronto time) on the date of determination
or, if for any reason such rate does not appear on the Reuters Screen CDOR Page
on such day as contemplated, then such rate shall be calculated as the
arithmetic average of the rates for such period applicable to Canadian Dollar
bankers’ acceptances quoted by the Schedule I Reference Lenders (or, if there
are no such Lenders, the Reference Banks) as of 10:00 a.m.(Toronto time) on such
day (or if such day is not a Canadian Business Day, then on the immediately
preceding Canadian Business Day), each calculation of such rate being conclusive
and binding for all purposes, absent manifest error.
 
“Canadian Prime Rate Advance” means an Advance made in Canadian Dollars that
bears interest as provided in Section 2.06(b).
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Cash Collateralize” means, to deposit in a L/C Cash Collateral Account or to
pledge and deposit with, or deliver to, the Administrative Agent, for the
benefit of the applicable Issuing Banks or the Lenders, as collateral for L/C
Obligations or obligations of the Lenders to fund participations in respect of
L/C Obligations, cash or deposit account balances or, if the Administrative
Agent and each applicable Issuing Bank shall agree, in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the applicable
Issuing Banks.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory
 

 
5

--------------------------------------------------------------------------------

 

authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.
 
“Commitment” means a US Commitment, a Canadian Commitment or a Letter of Credit
Commitment.
 
“Company” has the meaning set forth in the introductory paragraph hereto.
 
“Confidential Information” has the meaning specified in Section 10.12.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period (adjusted to exclude all extraordinary or unusual items and any gains or
losses on sales of assets outside the ordinary course of business) plus, without
duplication and to the extent deducted in calculating such Consolidated Net
Income for such period, the sum of (a) income tax expense, (b) interest expense,
amortization or writeoff of debt discount with respect to Indebtedness
(including the Advances), (c) depreciation and amortization expense, (d)
amortization of intangibles (including, but not limited to, goodwill) and
organization costs, and (e) any other non-cash charges.  For the purposes of
calculating Consolidated EBITDA for any Reference Period pursuant to any
determination of the Consolidated Leverage Ratio, if during such Reference
Period the Company or any Subsidiary shall have made an Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Acquisition occurred on the first day of
such Reference Period.
 
“Consolidated Interest Coverage Ratio” means, for any Reference Period, the
ratio of (a) Consolidated EBITDA for such Reference Period to (b) Consolidated
Interest Expense for such Reference Period.
 
“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to capitalized lease obligations) of the Company
and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Company and its Subsidiaries (including all commission,
discounts and other fees and charges accrued with respect to letters of credit
and bankers’ acceptance financing allocable to such period in accordance with
GAAP), minus (in the case of net benefits) or plus (in the case of net costs)
the net benefits or net costs under all Hedging Agreements in respect of
Indebtedness of the Company and its Subsidiaries to the extent such net benefits
or net costs are allocable to such period in accordance with GAAP.
 
“Consolidated Leverage Ratio” means, as at the last day of any Reference Period,
the ratio of (a) Consolidated Total Debt on such date to (b) Consolidated
EBITDA, for such Reference Period.  The Consolidated Leverage Ratio shall be
calculated on the date on which the Company delivers to the Administrative Agent
the financial statements required to be delivered pursuant to Section 5.01(i)(i)
or (ii), as the case may be, and the certificate required to be delivered
pursuant to Section 5.01(i)(iv) demonstrating such ratio.
 

 
6

--------------------------------------------------------------------------------

 

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Company or is merged into or consolidated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Company) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary of the Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or any law applicable to such
Subsidiary.
 
“Consolidated Net Tangible Assets” means, at any date, the total assets of the
Company and its Subsidiaries at such date, determined on a consolidated basis,
minus (a) the consolidated current liabilities (excluding interest-bearing
liabilities) of the Company and its Subsidiaries as of such date, (b)
unamortized debt discount and expense, goodwill, trademarks, brand names,
patents and other intangible assets, and (c) any write-up of the value of any
assets (other than an allocation of purchase price in an acquisition) after
December 31, 2011; all as determined in accordance with GAAP.
 
“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Company and its Subsidiaries at such date (including the
Company’s Indebtedness in respect of its Guarantee of the Guaranteed Secured
Senior Notes due 2017, Series O, of Sunbelt Chlor Alkali Partnership),
determined on a consolidated basis in accordance with GAAP.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.
 
“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of the US Advances, Bid Advances, Canadian
Advances and participations in Letters of Credit required to be funded by it
hereunder within two Business Days of the date such Advances or participations
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Company in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Issuing Bank or any Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent or the Issuing Banks in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund an Advance hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be
 

 
7

--------------------------------------------------------------------------------

 

specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.19(b)) upon delivery of written notice of such determination to the Company,
each Issuing Bank and each Lender.
 
“Domestic Lending Office” means, with respect to any US Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Company and the Administrative Agent.
 
“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of any
State of the United States, substantially all of the assets of which are
located, and substantially all of the business of which is conducted, in the
United States.
 
“Draft” means a blank bill of exchange, within the meaning of the Bills of
Exchange Act (Canada), drawn in Canadian Dollars by the Canadian Borrower on any
Canadian Lender, and which, except as otherwise provided herein, has not been
completed or accepted by such Lender.
 
“Drawing” means the simultaneous (i) acceptance of Drafts and purchase of
Bankers’ Acceptances by the BA Lenders, in accordance with Section 2.16(a), and
(ii) making of BA Equivalent Notes by Non-BA Lenders.
 
“Drawing Purchase Price” means, with respect to each Bankers’ Acceptance or BA
Equivalent Note to be purchased or made by any Canadian Lender at any time, the
amount (adjusted to the nearest whole cent or, if there is no nearest whole
cent, the next higher whole cent) obtained by dividing (i) the aggregate Face
Amount of such Bankers’ Acceptance or BA Equivalent Note, by (ii) the sum of (A)
one and (B) the product of (1) the BA Rate in effect at such time (expressed as
a decimal) multiplied by (2) a fraction the numerator of which is the number of
days in the term to maturity of such Bankers’ Acceptance or BA Equivalent Note
and the denominator of which is 365 days.
 
“Eligible Assignee” means (a) any Lender; (b) any Affiliate of any Lender; and
(c) any other Person approved by the Administrative Agent, each Issuing Bank
and, unless an Event of
 

 
8

--------------------------------------------------------------------------------

 

Default has occurred and is continuing at the time any assignment is effected in
accordance with Section 9.02, the Company; provided, however, that neither the
Company, any Affiliate of the Company, any natural Person nor any Defaulting
Lender or any Subsidiary of a Defaulting Lender shall qualify as an Eligible
Assignee; provided, further that, with respect to any Canadian Commitment or
Canadian Advances, any Person that is not resident in Canada for purposes of the
Income Tax Act (Canada) shall not qualify as an Eligible Assignee under this
definition.
 
“Environmental Laws” means any and all applicable federal, state, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, injunctions, permits, grants, franchises, licenses
or governmental restrictions relating to (i) the effect of the environment on
human health, (ii) the environment or (iii) emissions, discharges or releases of
Hazardous Substances into the environment including, without limitation, ambient
air, surface water, groundwater, or land, or otherwise relating to the effect on
the environment of the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Substances or the
remediation thereof.
 
“Equivalent” in (a) US Dollars of Canadian Dollars on any date of determination
means the equivalent thereof determined by using the quoted spot rate at which
Wells Fargo offers to exchange US Dollars for Canadian Dollars at 11:00 a.m.
(New York time) on such date and (b) Canadian Dollars of US Dollars on any date
of determination means the equivalent thereof determined by using the quoted
spot rate at which Wells Fargo offers to exchange Canadian Dollars for US
Dollars at 11:00 a.m. (New York time) on such date.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any Person who for purposes of Title IV of ERISA is a
member of the Company’s controlled group or is under common control with the
Company, in each case ,within the meaning of Section 414 of the Code.
 
“ERISA Event” means (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, unless the 30-day notice requirement with respect
thereto has been waived by the PBGC; (ii) the provision by the administrator of
any Plan of a notice of intent to terminate such Plan, pursuant to Section
4041(a)(2) of ERISA (including any such notice with respect to a plan amendment
referred to in Section 4041(e) of ERISA); (iii) the cessation of operations at a
facility by the Company or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA and with respect to a Plan; (iv) the withdrawal by the
Company or any ERISA Affiliate from a Multiple Employer Plan during a plan year
for which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (v) the failure by the Company or any ERISA Affiliate to make a payment
to a Plan required under Section 302 of ERISA, which failure could result in the
imposition of a Lien under Section 303(k)(1) of ERISA; or (vi) the institution
by the PBGC of proceedings to terminate a Plan, pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition which would constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, a Plan.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is
 

 
9

--------------------------------------------------------------------------------

 

specified, its Domestic Lending office), or such other office of such Lender as
such Lender may from time to time specify to the Company and the Administrative
Agent.
 
“Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance comprising part of the same Revolving Borrowing and, in the case of each
Bid Advance comprising part of the same Bid Borrowing, for the period from the
date of such Bid Advance to its maturity date as specified in the applicable
Notice of Bid Borrowing, an interest rate per annum equal to the rate per annum
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum) appearing
on Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in US Dollars at approximately 11:00 A.M. (London
time) two Business Days prior to the first day of such period for a term
comparable to such period or, if for any reason such rate is not available, the
average (rounded upward to the nearest whole multiple of 1/16 of 1% per annum,
if such average is not such a multiple) of the rate per annum at which deposits
in US Dollars are offered by the principal office of each of the Reference Banks
in London, England to prime banks in the London interbank market at 10:00 A.M.
(New York City time) two Business Days before the first day of such Interest
Period or, in the case of a Bid Advance, two Business Days before the date of
such Bid Borrowing in an amount substantially equal to such Reference Bank’s
Eurodollar Rate Advance comprising part of such Revolving Borrowing or, in the
case of a Bid Borrowing, in an amount substantially equal to one quarter of the
aggregate amount of such Bid Borrowing and for a period equal to such Interest
Period or, in the case of a Bid Advance, equal to the period from the date of
such Bid Advance to its maturity date as specified in the applicable Notice of
Bid Borrowing.  If the Reuters Screen LIBOR01 Page (or any successor page) is
unavailable, the Eurodollar Rate for such period for each such Advance
comprising part of the same Revolving Borrowing or Bid Borrowing (as applicable)
shall be such average as determined by the Administrative Agent on the basis of
applicable rates furnished to and received by the Administrative Agent from the
Reference Banks two Business Days before the first day of such Interest Period
or, in the case of a Bid Advance, two Business Days before the date of such Bid
Borrowing, subject, however, to the provisions of Section 2.08.
 
“Eurodollar Rate Advance” means a Revolving Advance denominated in US Dollars
which bears interest as provided in Section 2.06(c).
 
“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.
 
“Events of Default” has the meaning specified in Section 6.01.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes
 

 
10

--------------------------------------------------------------------------------

 

imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in an Advance or Commitment pursuant to a law in effect
on the date on which (i) such Lender acquires such interest in the Advance or
Commitment (other than pursuant to an assignment request by the Company under
Section 2.17(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.14, amounts with respect to such
Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.14(g) and (d) any United States federal withholding Taxes imposed
under FATCA.
 
“Face Amount” means, with respect to any Bankers’ Acceptance or BA Equivalent
Note, the amount payable to the holder of such Bankers’ Acceptance or BA
Equivalent Note on its then existing Maturity Date.
 
“Facility Fee Rate” means, as of any date of determination, a rate per annum
determined by reference to the Performance Level applicable on such date as set
forth below:
 
Performance Level
Facility Fee Rate
I
0.20%
II
0.20%
III
0.25%
IV
0.30%
V
0.35%



“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published in Federal Reserve
Statistical Release H.15(519), for such day (or, if such day is not a Business
Day, for the next preceding Business Day) by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.
 
“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.
 
“Foreign Subsidiary” shall mean any Subsidiary other than a Domestic Subsidiary.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a US
Lender, with respect to any Issuing Bank, such Defaulting Lender’s Pro Rata
Share of the outstanding Letters of Credit other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.
 

 
11

--------------------------------------------------------------------------------

 

“GAAP” is defined in Section 1.04.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Guaranteed Obligations” has the meaning specified in Section 7.01.
 
“Guaranty” means the guaranty of the Company set forth in Article VII.
 
“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, material or waste, including petroleum, its derivatives,
by-products and other hydrocarbons, in each case regulated by Environmental Law.
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, excluding deferred compensation of officers and
directors, (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person and all obligations of such Person under synthetic leases, (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, other than letters of
credit and letters of guaranty issued to support obligations (other than
Indebtedness) incurred in the ordinary course of business, (j) all obligations,
contingent or otherwise, of such Person in respect
 

 
12

--------------------------------------------------------------------------------

 

of bankers’ acceptances and (k) all Invested Amounts.  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefore as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
 
“Indemnified Costs” has the meaning specified in Section 8.06(a).
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made or amount credited by or on account of any
obligation of the Borrowers under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.
 
“Insufficiency” means, with respect to any Plan, the amount of unfunded benefit
liabilities, as defined in Section 4001(a)(18) of ERISA, if any.
 
“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.15.
 
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Revolving Borrowing, the period commencing on the date of such Advance (or
on the effective date of any election applicable to such Borrowing pursuant to
Section 2.15) and ending the last day of the period selected by the applicable
Borrower pursuant to the provisions below.  The duration of each such Interest
Period shall be 1, 2, 3 or 6 months or, with the consent of all the Lenders
required to fund such Advance, nine or twelve months, in each case as the
applicable Borrower may select, upon notice received by the Administrative Agent
not later than 11:00 A.M.  (New York City time) on the third Business Day prior
to the first day of such Interest Period; provided, however, that:
 
(A)            the Borrowers may not select any Interest Period which ends after
the Termination Date;
 
(B)            Interest Periods commencing on the same date for Advances
comprising part of the same Revolving Borrowing shall be of the same duration;
and
 
(C)            whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day on such Interest Period
shall be extended to occur on the next succeeding Business Day, provided, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day.
 
“Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Company in connection with a receivables securitization
program and paid to the Company or any of its Subsidiaries, as reduced by the
aggregate amounts received by such investors from the payment of receivables and
applied to reduce such invested amounts.
 
“IRS” means the United States Internal Revenue Service.
 
“Issuing Bank” means each Issuing Bank listed on the signature pages hereof and
any Eligible Assignee to which any Letter of Credit Commitment hereunder has
been assigned pursuant to Section 9.02 so long as the Company has consented to
such assignment and any other
 

 
13

--------------------------------------------------------------------------------

 

US Lender approved in writing by the Company and the Administrative Agent (which
approval by the Administrative Agent shall not be unreasonably withheld) so long
as such Eligible Assignee or such other Lender expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Administrative Agent of its Applicable Lending Office (which information shall
be recorded by the Administrative Agent in the Register), for so long as such
Issuing Bank or Eligible Assignee, as the case may be, shall have a Letter of
Credit Commitment.
 
“L/C Cash Collateral Account” means an interest bearing cash collateral account
to be established and maintained by the Administrative Agent, over which the
Administrative Agent shall have sole dominion and control, upon terms as may be
satisfactory to the Administrative Agent.
 
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate Available Amount of all Letters of Credit outstanding at such time and
(b) the aggregate amount of drawings under Letters of Credit which have not then
been reimbursed pursuant to Section 2.02(b)(iii).
 
“L/C Related Documents” has the meaning specified in Section 2.05(b)(i).
 
“Lenders” means the US Lenders, Canadian Lenders and Issuing Banks listed on the
signature pages hereof (until such Lender or Issuing Bank shall have assigned or
had assumed all interests hereunder as provided in Sections 9.02 or 2.04(c)) and
each Eligible Assignee or Assuming Lender that shall become a party hereto
pursuant to Sections 9.02 or 2.04(c).
 
“Letter of Credit Agreement” has the meaning specified in Section 2.02(b)(i).
 
“Letter of Credit Commitment” means, with respect to each Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into one or more Assignment and Assumptions or has assumed the role
of an Issuing Bank after the date hereof, set forth for such Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.02 as such
Issuing Bank’s “Letter of Credit Commitment”, as such amount may be reduced at
or prior to such time pursuant to Section 2.04.
 
“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time and (b) US$110,000,000, as such amount may be reduced at or prior to
such time pursuant to Section 2.04.  The Letter of Credit Facility is part of,
and not in addition to, the US Revolving Credit Facility.
 
“Letters of Credit” has the meaning specified in Section 2.01(b).
 
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement).
 
“Loan Documents” means this Agreement and the Notes.
 
“Margin Stock” shall have the meaning given such term under Regulation U issued
by the Board of Governors of the Federal Reserve System.
 

 
14

--------------------------------------------------------------------------------

 

“Majority Lenders” means at any time (a) if neither of the US Commitments and
the Canadian Commitments has been terminated, Lenders having at least a majority
in interest of the sum of the US Commitments and the Canadian Commitments, (b)
if only the US Commitments have been terminated, Lenders having at least a
majority in interest of the sum of the principal amount of the US Advances and
the amount of the Canadian Commitments, (c) if only the Canadian Commitments
have been terminated, Lenders having at least a majority in interest of the sum
of the principal amount of the Canadian Advances and the amount of the US
Commitments or (d) if both the US Commitments and the Canadian Commitments have
been terminated, Lenders having at least a majority in interest of the then
aggregate unpaid principal amount of the Revolving Advances owing to
Lenders.  The interest of any Defaulting Lender shall be disregarded in
determining Majority Lenders at any time.
 
“Maturity Date” means, for each Bankers’ Acceptance or BA Equivalent Note
comprising part of the same Drawing, the date on which the Face Amount for such
Bankers’ Acceptance or BA Equivalent Note, as the case may be, becomes due and
payable in accordance with the provisions set forth below, which shall be a
Canadian Business Day occurring no later than 180 days (or, subject to
availability, such greater period not to exceed 364 days) after the date on
which such Bankers’ Acceptance or BA Equivalent Note is created and purchased as
part of any Drawing, as a Borrower may select upon notice received by the
Administrative Agent not later than 11:00 A.M.  (Toronto time) on a Canadian
Business Day at least two Canadian Business Days prior to the date on which such
Bankers’ Acceptance or BA Equivalent Note is to be purchased (whether as a new
Drawing or by renewal); provided, however, that:
 
(a)            such Borrower may not select any Maturity Date for any Bankers’
Acceptance or BA Equivalent Note that occurs after the then scheduled
Termination Date;
 
(b)            the Maturity Date for all Bankers’ Acceptances and BA Equivalent
Notes comprising part of the same Drawing shall occur on the same date; and
 
(c)            whenever the Maturity Date for any Bankers’ Acceptance or BA
Equivalent Note would otherwise occur on a day other than a Canadian Business
Day, such Maturity Date shall be extended to occur on the next succeeding
Canadian Business Day.
 
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has, within any of the
preceding five plan years, made or accrued an obligation to make contributions,
provided, in each case, that such plan is being maintained pursuant to one or
more collective bargaining agreements.
 
“Multiple Employer Plan” means a single-employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Company or any
ERISA Affiliate and for at least one Person that is not an employee of the
Company or any ERISA Affiliate or (b) was so maintained and in respect of which
the Company or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event that such plan has been or were to be terminated.
 
“Non-BA Lender” means a Canadian Lender which is not permitted by applicable law
or by customary market practices to stamp, for purposes of subsequent sale, or
accept, a Bankers’ Acceptance.
 

 
15

--------------------------------------------------------------------------------

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment or other modification that (i) requires the approval of all
Lenders or all affected Lenders in accordance with the terms of Section 10.01
and (ii) has been approved by the Majority Lenders.
 
“Non-Defaulting Lender” means, at any time, each US Lender that is not a
Defaulting Lender at such time.
 
“Note” means a Revolving Note or a Bid Note.
 
“Notice of Bid Borrowing” has the meaning specified in Section 2.02(c)(i).
 
“Notice of Revolving Borrowing” has the meaning specified in Section 2.02(a).
 
“Notice of Issuance” has the meaning specified in Section 2.02(b)(i).
 
“Officer’s Certificate” means a certificate signed in the name of the Company by
its President, one of its Vice Presidents, its Treasurer or its Controller.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).
 
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.17(b)).
 
“Participant” has the meaning assigned to such term in Section 9.03.
 
“Participant Register” has the meaning assigned to such term in Section 9.03.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Performance Level” means, as of any date of determination, the level set forth
below as then applicable:
 
 
I
Consolidated Leverage Ratio is less than or equal to 1.00:1.00.

 
 
II
Consolidated Leverage Ratio is greater than 1.00:1.00 but less than or equal to
1.50:1.00.

 
 
III
Consolidated Leverage Ratio is greater than 1.50:1.00 but less than or equal to
2.50:1.00.

 
 
IV
Consolidated Leverage Ratio is greater than 2.50:1.00 but less than or equal to
3.00:1.00.

 

 
16

--------------------------------------------------------------------------------

 

 
V
Consolidated Leverage Ratio is greater than 3.00:1.00.

 
For purposes of this definition, the Performance Level shall be (i) based on
Performance Level III from the date hereof, until adjusted pursuant to clause
(ii) below, and (ii) determined as at the end of each Reference Period ended
after the date hereof based upon the calculation of the Consolidated Leverage
Ratio for such Reference Period.  The Applicable Margin and Facility Fee Rate
shall be adjusted (if necessary) upward or downward on the first day following
delivery of the certificate referred to in Section 5.01(i)(iv).
 
“Permitted Encumbrances” means:
 
(a)            Liens imposed by law for taxes that are not yet due or are being
contested in good faith by appropriate proceedings;
 
(b)            carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in good faith by appropriate proceedings;
 
(c)            pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)            deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
(e)            judgment liens in respect of judgments that do not constitute an
Event of Default under Section 6.01(f); and
 
(f)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means a Single-Employer Plan or a Multiple Employer Plan.
 
“Post-Petition Interest” has the meaning specified in Section 7.05.
 
“Pro Rata Share” of any amount means, with respect to any US Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s US Commitment at such time (or, if the US Commitments shall
have been terminated pursuant to Section 2.04 or 6.01, such Lender’s US
Commitment as in effect immediately prior to such
 

 
17

--------------------------------------------------------------------------------

 

termination) and the denominator of which is the aggregate amount of all US
Commitments at such time (or, if the US Commitments shall have been terminated
pursuant to Section 2.04 or 6.01, the aggregate amount of all US Commitments as
in effect immediately prior to such termination).
 
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
 
“Reference Banks” means Wells Fargo, Citibank, N.A. and Bank of America, N.A.
 
“Reference Period” means any period of four consecutive fiscal quarters of the
Company.
 
“Register” has the meaning specified in Section 9.02.
 
“Regulation FD” has the meaning specified in Section 10.12.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees and agents, including
accountants, legal counsel and other advisors of such Person and of such
Person’s Affiliates.
 
“Revolving Advance” means a US Advance or a Canadian Advance.
 
“Revolving Borrowing” means a US Borrowing or a Canadian Borrowing.
 
“Revolving Note” means a promissory note of a Borrower payable to the order of
any Lender, in substantially the form of Exhibit A-1-A or Exhibit A-1-B hereto,
as applicable, evidencing the aggregate Indebtedness of such Borrower to such
Lender resulting from the Revolving Advances made to such Borrower by such
Lender.
 
“Schedule I Lenders” shall mean, at any time, the Canadian Lenders that are
listed in Schedule I to the Bank Act (Canada) at such time.
 
“Schedule I Reference Lenders” means, where there are three or fewer Schedule I
Lenders, all such Lenders, and where there are more than three such Lenders,
three of such Lenders chosen by the Administrative Agent and identified by
written notice to the Borrowers.
 
“Schedule II/III Lenders” shall mean, at any time, the Canadian Lenders that are
listed in Schedule II or Schedule III to the Bank Act (Canada) at such time.
 
“Significant Subsidiary” means each Subsidiary, but excludes any Subsidiary the
US Dollar value (or equivalent thereof) of whose assets is less than 5% of the
total assets of the Company and the Subsidiaries, on a consolidated basis.
 
“Single-Employer Plan” means a single-employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained by the Company or any ERISA
Affiliate solely for employees of the Company or any ERISA Affiliate or (b) was
so maintained and in respect of which the Company or any ERISA Affiliate could
have liability under Section 4069 of ERISA in the event that such plan has been
or were to be terminated.
 
“Stamping Fee” means, with respect to each Bankers’ Acceptance and BA Equivalent
Note, an amount equal to (a) the Applicable Margin, as in effect on the date of
the Drawing or
 

 
18

--------------------------------------------------------------------------------

 

renewal, as the case may be, of such Bankers’ Acceptance or BA Equivalent Note
multiplied by (b) the Face Amount of such Bankers’ Acceptance or BA Equivalent
Note, calculated on the basis of the term to maturity of such Bankers’
Acceptance or BA Equivalent Note and a year of 365 days.
 
“Subordinated Obligations” has the meaning specified in Section 7.05.
 
“Subsidiary” means, as at any particular time, any Person controlled by the
Company the accounts of which would be consolidated with those of the Company in
the Company’s consolidated financial statements if such financial statements
were to be prepared at such time in accordance with GAAP.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
 
“Tax-Exempt Financing” means a transaction with a governmental unit or
instrumentality which involves (i) the issuance by such governmental unit or
instrumentality to Persons other than the Company or a Subsidiary of bonds or
other obligations on which the interest is exempt from Federal income taxes
under Section 103 of the Internal Revenue Code and the proceeds of which are
applied to finance or refinance the cost of acquisition of equipment or
facilities of the Company or any of its subsidiaries, and (ii) participation in
the transaction by the Company or a Subsidiary in any manner permitted by this
Agreement.
 
“Termination Date” means (i) April 27, 2017 or (ii) any date to which the
Termination Date shall have been extended pursuant to Section 2.04(b); or in
each case of (i) and (ii), the earlier date on which the termination in whole of
the Commitments occurs pursuant to Section 2.04(a) or 6.01.
 
“Type” shall have the meaning given such term in the definitions of US Advance
and Canadian Advance.
 
“United States” or “U.S.” means the United States of America.
 
“Unused Canadian Commitment” means, with respect to any Canadian Lender at any
time, (a) such Lender’s Canadian Commitment at such time minus (b) the sum of
(i) the aggregate principal amount of Canadian Advances (other than BA Advances)
made by such Canadian Lender and outstanding at such time and (ii) the aggregate
Face Amount of all Bankers’ Acceptances and BA Equivalent Notes accepted,
purchased, maintained or otherwise made by such Canadian Lender and outstanding
at such time.
 
“Unused US Commitment” means, with respect to each US Lender at any time, (a)
such US Lender’s US Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all US Advances made by such US Lender (in its
capacity as a US Lender) and outstanding at such time, plus (ii) such US
Lender’s Pro Rata Share of (A) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (B) the aggregate principal amount of all
Revolving Advances made by an Issuing Bank pursuant to Section 2.02(b)(iii) that
have not been ratably funded by such US Lender and outstanding at such time and
(C) the aggregate principal amount of Bid Advances then outstanding.
 

 
19

--------------------------------------------------------------------------------

 

“US Advance” means an advance (other than a Bid Advance) by a US Lender to the
Company pursuant to Section 2.02(a) or (b)(iii), and refers to a Base Rate
Advance or a Eurodollar Rate Advance (each of which shall be a “Type” of US
Advance).
 
“US Borrowing” means a borrowing consisting of simultaneous US Advances of the
same Type (and, in the case of a borrowing consisting of Eurodollar Rate
Advances, having the same Interest Period) made by the US Lenders.
 
“US Commitment” means, with respect to any US Lender at any time, the amount set
forth opposite such Lender’s name on Schedule I hereto under the caption “US
Commitment” or, if such Lender has entered into one or more Assignment and
Assumptions, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 9.02 as such Lender’s “US Commitment”,
as such amount may be reduced or increased at or prior to such time pursuant to
Section 2.04.
 
“USD Canadian Base Rate” means, for any day, a fluctuating interest rate per
annum as shall be in effect from time to time which rate per annum shall at all
times be equal to the higher of:
 
(a)            The rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate charged for loans made in US
Dollars to Canadian borrowers in Canada; or
 
(b)            The sum (adjusted to the nearest 1/100 of one percent or, if
there is no nearest 1/100 of one percent, to the next higher 1/100 of one
percent) of (i) 1/2 of one percent per annum, plus (ii) the Federal Funds Rate.
 
Each change in such prime rate shall be effective as of the opening of business
on the day such change in such prime rate occurs.  The parties hereto
acknowledge that the rate announced publicly by the Administrative Agent as such
prime rate is an index or base rate and shall not necessarily be its lowest or
best rate charged to its Canadian customers or other banks.
 
“US Dollars” and the “US$” sign each means lawful currency of the United States.
 
“US Lender” means any Person listed on the signature pages hereof (or any
written amendment, supplement or other modification hereto) as a US Lender or an
Eligible Assignee thereof.
 
“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“US Revolving Credit Facility” means the revolving credit facility to the
Company in US Dollars established pursuant to Section 2.01(a)(i) (including any
increase in such revolving credit facility established pursuant to Section
2.04(d)).
 
“US Tax Compliance Certificate” has the meaning assigned thereto in Section
2.14(g).
 
“US Usage” means, at any time, the sum of the aggregate principal amount of the
US Advances and the Bid Advances then outstanding plus the Available Amount of
the outstanding Letters of Credit.
 

 
20

--------------------------------------------------------------------------------

 

“Usage” means, at any time, the sum of the aggregate principal amount of the
Advances then outstanding plus the Available Amount of the outstanding Letters
of Credit.
 
“Voting Rights” means, as to any corporation or any other entity, ordinary
voting power (whether associated with outstanding common stock or outstanding
preferred stock, or both, or other outstanding equity interests, as applicable)
to elect members of the Board of Directors of such corporation or other entity
(irrespective of whether or not at the time capital stock of any class or
classes of such corporation or entity shall or might have voting power or
additional voting power upon the occurrence of any contingency).
 
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
 
“Wholly Owned” means, with respect to any corporation or other entity, a
corporation or other entity of which 100% of the Voting Rights are at the time
directly or indirectly owned by the Company, by the Company and one or more
other Wholly Owned Subsidiaries, or by one or more other Wholly Owned
Subsidiaries.
 
“Withdrawal Liability” shall have the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means the Borrowers and the Administrative Agent.
 
Section 1.02 Other Definitions and Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document or the context otherwise requires: (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein), (f) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(g) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
Section 1.03 Computation of Time Periods.  (a) In this Agreement and the other
Loan Documents in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding”.
 
(b)          In this Agreement and the other Loan Documents each reference to a
year shall be a reference to the twelve consecutive months beginning January 1
in such year and ending December 31 in such year and each reference to a quarter
shall be a reference to one of the three consecutive month periods beginning
January 1, April 1, July 1 or October 1, in each year.
 
Section 1.04 Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.  “GAAP” shall mean generally
accepted accounting
 

 
21

--------------------------------------------------------------------------------

 

principles as in effect from time to time; provided that if the Company notifies
the Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date of this
Agreement in GAAP, or in the application thereof, on the operation of such
provision (or if the Administrative Agent notifies the Company that the Majority
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP, or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance with Section 10.01.
 
ARTICLE II

 
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
 
Section 2.01 The Revolving Advances and Letters of Credit.  (a) Revolving
Advances.  (i) Each US Lender severally agrees, on the terms and conditions
hereinafter set forth, to make US Advances in US Dollars to the Company from
time to time on any Business Day during the period from the date hereof until
the Termination Date in an aggregate amount not to exceed such Lender’s Unused
US Commitment.  Each US Borrowing shall be in an aggregate amount not less than
the Borrowing Minimum or the Borrowing Multiple in excess thereof and shall
consist of Advances of the same Type made on the same day by the US Lenders
ratably according to their respective US Commitments.  Within the limits of each
US Lender’s US Commitment, the Company may borrow, repay pursuant to Section
2.05, prepay pursuant to Section 2.09(b), and reborrow, prior to the Termination
Date, under this Section 2.01(a)(i).
 
(ii)         Each Canadian Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Canadian Advances in either US Dollars or
Canadian Dollars to the Canadian Borrower and/or the Company from time to time
on any Business Day during the period from the date hereof until the Termination
Date in an aggregate amount not to exceed such Canadian Lender’s Unused Canadian
Commitment.  Each Canadian Borrowing shall be in an aggregate amount not less
than the Borrowing Minimum or the Borrowing Multiple in excess thereof and shall
consist of Advances of the same Type made on the same day by the Canadian
Lenders ratably according to their respective Canadian Commitments.  Within the
limits of each Canadian Lender’s Canadian Commitment, the Canadian Borrower and
the Company may borrow, repay pursuant to Section 2.05, prepay pursuant to
Section 2.09 and reborrow, prior to the Termination Date, under this Section
2.01(a)(ii).
 
(b)          Letters of Credit.  Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue letters of credit (each a “Letter of
Credit”) denominated in US Dollars for the account of the Company from time to
time on any Business Day during the period from the date hereof until 30 days
before the Termination Date in an aggregate Available Amount (i) for all Letters
of Credit issued by such Issuing Bank not to exceed at any time the lesser of
(x) the Letter of Credit Facility at such time and (y) such Issuing Bank’s
Letter of Credit Commitment at such time and (ii) for each such Letter of Credit
not to exceed an amount equal to the aggregate Unused US Commitments of the US
Lenders at such time.  No Letter of Credit shall have an expiration date
(including all rights of the Company or the beneficiary to require renewal, but
excluding “evergreen” renewal provisions that permit the applicable Issuing Bank
to decline to renew) later than five Business Days before the Termination
Date.  Within the limits referred to above, the Company may request the issuance
of Letters of Credit under this Section 2.01(b), repay any Revolving Advances
resulting from drawings thereunder pursuant to Section 2.05 or prepay pursuant
to Section 2.09(b) and request the issuance of additional Letters of Credit
under this Section 2.01(b).  Each letter of credit listed on Schedule 2.01(b)
shall be deemed to constitute a
 

 
22

--------------------------------------------------------------------------------

 

Letter of Credit issued hereunder, and each Lender that is an issuer of such a
Letter of Credit shall, for purposes of this Agreement, be deemed to be an
Issuing Bank for each such letter of credit, provided than any renewal or
replacement of any such letter of credit shall be issued by an Issuing Bank
pursuant to the terms of this Agreement.
 
(c)          The Bankers’ Acceptances.  Each Canadian Lender severally agrees on
the terms and conditions hereinafter set forth, in the case of each BA Lender,
to accept Drafts (each such Draft so accepted, a “Bankers’ Acceptance”) for the
account of the Canadian Borrower, and to purchase such Bankers’ Acceptances and
in the case of Non-BA Lenders to make BA Equivalent Notes, from time to time on
any Canadian Business Day during the period from the date hereof until the
Termination Date; provided, that the Face Amount of any Bankers’ Acceptance and
of any BA Equivalent Note shall not exceed the Unused Canadian Commitment of
such Canadian Lender.  Each Drawing shall consist of the creation and purchase
of Bankers’ Acceptances and the making of BA Equivalent Notes at or about the
same time by the Canadian Lenders ratably in accordance with their respective
Canadian Commitments.  Within the limits of each Canadian Lender’s Canadian
Commitment and within the limits referred to above in this Section 2.01(c), the
Canadian Borrower may borrow under this Section 2.01(c), repay pursuant to
Section 2.16(j) and reborrow under this Section 2.01(c).
 
Section 2.02 Making the Advances.  (a) Making the Revolving Advances.  (i) (A)
Each Revolving Borrowing shall be made on notice, given not later than 11:00
A.M. (New York City time), (w) in the case of Eurodollar Rate Advances, on the
third Business Day prior to the date of the proposed Revolving Borrowing, (x) in
the case of Base Rate Advances, on the day of the proposed Revolving Borrowing,
(y) in the case of Canadian Prime Rate Advances, on the Business Day prior to
the date of the proposed Revolving Borrowing, or (z) in the case of BA Advances,
in accordance with Section 2.16, by the applicable Borrower to the
Administrative Agent, which shall give to each appropriate Lender prompt notice
thereof by telecopier.  Each such notice of a Revolving Borrowing (a “Notice of
Revolving Borrowing”) shall be by telephone, confirmed immediately in writing,
in substantially the form of Exhibit B-1 hereto, specifying therein the
requested (I) date of such Revolving Borrowing, (II) Type of Revolving Advances
comprising such Revolving Borrowing, (III) aggregate amount of such Revolving
Borrowing, (IV) in the case of a Eurodollar Rate Advance, Interest Period for
each such Revolving Advance and (V) in the case of a Canadian Advance, the
applicable Borrower and the currency in which such Canadian Advance is to be
made.  Each Lender shall, before 1:00 P.M. (New York City time) on the date of
such Revolving Borrowing make available for the account of its Applicable
Lending Office to the Administrative Agent, in the Administrative Agent’s
Account, in same day funds, such Lender’s ratable portion of such Revolving
Borrowing.  After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent, as applicable, will make such funds available to the
applicable Borrower at the Administrative Agent’s address set forth on Schedule
10.02.
 
(B) The failure of any Lender to make the Revolving Advance to be made by it as
part of any Revolving Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Revolving Advance on the date of such
Revolving Borrowing, but no Lender shall be responsible for the failure of any
other Lender to make the Revolving Advance to be made by such other Lender on
the date of any Revolving Borrowing.
 
(ii) Anything in subsection (i) above to the contrary notwithstanding,
 
(A) if any Lender shall, at least one Business Day before the date of any
requested Revolving Borrowing comprised of Eurodollar Rate Advances, notify the
Administrative Agent (with a copy to the applicable Borrower) that the
introduction of or any change in or in the interpretation of any law or
regulation by any court, authority or agency, or any other
 

 
23

--------------------------------------------------------------------------------

 

governmental, judicial or regulatory body, makes it unlawful, or that any
central bank or other Governmental Authority asserts that it is unlawful, for
such Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder, the right of such Borrower to select Eurodollar Rate
Advances for such Revolving Borrowing or any subsequent Revolving Borrowing,
with respect to such Lender (only), shall be suspended until such Lender shall
notify the Administrative Agent (with a copy to the applicable Borrower) that
the circumstances causing such suspension no longer exist or such Lender shall
cease to be a party hereto, and each Revolving Advance comprising such Revolving
Borrowing shall, with respect to such Lender (only), be a Base Rate Advance of
an equivalent amount and for an approximately equivalent term, provided that if
all the Lenders so notify the Administrative Agent, the Administrative Agent
shall so notify the applicable Borrower and the Notice of Revolving Borrowing in
respect of such requested Revolving Borrowing shall be automatically
revoked.  Each Lender giving a notice under this subclause (A) shall, promptly
after giving such notice, provide the Company (with a copy to the Administrative
Agent) with an explanation, in reasonable detail, as to the circumstances
causing such suspension;
 
(B)         in the event that it is necessary to determine the Eurodollar Rate
with reference to the Reference Banks, and if none of the Reference Banks
furnish timely information to the Administrative Agent for determining the
Eurodollar Rate for Eurodollar Rate Advances comprising any requested Revolving
Borrowing, the right of the Borrowers to select Eurodollar Rate Advances for
such Revolving Borrowing or any subsequent Revolving Borrowing shall be
suspended until the Administrative Agent shall notify the Borrowers and the
Lenders that the circumstances causing such suspension no longer exist, and each
Revolving Advance comprising such Revolving Borrowing shall be a Eurodollar Rate
Advance, if available (or, if not available or the applicable Borrower so
notifies the Lenders, a Base Rate Advance); and
 
(C)         if US Lenders having more than 50% of the US Commitments shall, at
least one Business Day before the date of any requested Revolving Borrowing
comprised of Eurodollar Rate Advances, notify the Administrative Agent (with a
copy to the applicable Borrower) that the Eurodollar Rate for Eurodollar Rate
Advances comprising such Revolving Borrowing will not adequately reflect the
cost to such Lenders of making or funding their respective Eurodollar Rate
Advances for such Revolving Borrowing, the Notice of Revolving Borrowing given
in respect of such requested Revolving Borrowing shall be automatically revoked
and the right of the Borrowers to select Eurodollar Rate Advances for such
Revolving Borrowing or any subsequent Revolving Borrowing shall be suspended
until such Lenders shall notify the Administrative Agent (with a copy to the
applicable Borrower) and the other Lenders that the circumstances causing such
suspension no longer exist.  The Lenders giving a notice under this subclause
(C) shall, promptly after giving such notice, provide the Company (with a copy
to the Administrative Agent) with an explanation, in reasonable detail, as to
the circumstances causing such suspension.
 
(D)         Anything in subsection (i) above to the contrary notwithstanding,
(1) the Borrowers may not select Eurodollar Rate Advances for any Revolving
Borrowing if the aggregate amount of such Revolving Borrowing is less than the
Borrowing Minimum and (2) the Eurodollar Rate Advances may not be outstanding as
part of more than ten separate Revolving Borrowings.
 
(iii)        Each Notice of Revolving Borrowing (subject to (ii)(A) and (ii)(C)
above) shall be irrevocable and binding on the Borrower giving such notice.  In
the case of any Revolving Borrowing which the related Notice of Revolving
Borrowing specifies is to be comprised of Eurodollar Rate Advances, the
applicable Borrower shall indemnify each Lender against any loss,
 

 
24

--------------------------------------------------------------------------------

 

cost or expense incurred by such Lender as a result of any failure to fulfill on
or before the date specified in such Notice of Revolving Borrowing for such
Revolving Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Revolving Advance to
be made by such Lender as part of such Revolving Borrowing when such Revolving
Advance, as a result of such failure, is not made on such date.  Each Lender
claiming indemnity for any such loss, cost or expense under this clause (iii)
shall provide, at the time of making such claim, the applicable Borrower (with a
copy to the Administrative Agent) with reasonable details, including the basis
for the calculation thereof, of such loss, cost or expense, provided that, in
the absence of manifest error, the amount of such claims so notified shall be
conclusive and binding upon such Borrower.
 
(iv)         Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Revolving Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s ratable portion of such
Revolving Borrowing, the Administrative Agent may assume that such Lender has
made such portion available to the Administrative Agent on the date of such
Revolving Borrowing in accordance with subsection (i) of this Section 2.02(a)
and the Administrative Agent may, in reliance upon such assumption, make
available to the applicable Borrower on such date a corresponding amount.  If
and to the extent that such Lender shall not have so made such ratable portion
available to the Administrative Agent, such Lender and such Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each date from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of a Borrower, the Base
Rate and (ii) in the case of such Lender, (1) in the case of Advances
denominated in US Dollars, the Federal Funds Rate and (2) in the case of
Advances denominated in Canadian Dollars, the Canadian Interbank Rate.  If the
applicable Borrower shall pay such interest to the Administrative Agent for the
same or an overlapping period, the Administrative Agent shall promptly remit to
the applicable Borrower the amount of such interest paid by the applicable
Borrower for such period.  If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Revolving Advance as part of such Revolving Borrowing for purposes of
this Agreement.  Any payment by a Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
 
(b)   Issuance of and Drawings and Reimbursement Under Letters of Credit.
 
(i)           Request for Issuance.  (A) Each Letter of Credit shall be issued
upon notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or such shorter notice period as may be agreed by the applicable Issuing Bank),
by the Company to any Issuing Bank, which shall give the Administrative Agent
prompt notice thereof by telecopier.  Each such notice of issuance of a Letter
of Credit (a “Notice of Issuance”) shall be by telephone or telecopier (or as
otherwise agreed between the Company and the applicable Issuing Bank), confirmed
immediately in writing, specifying therein the requested (I) date of such
issuance (which shall be a Business Day), (II) Available Amount of such Letter
of Credit, (III) expiration date of such Letter of Credit, (IV) name and address
of the beneficiary of such Letter of Credit and (V) form of such Letter of
Credit, and shall be accompanied by such application and agreement for letter of
credit (if any) as such Issuing Bank may reasonably specify to the Company for
use in connection with such requested Letter of Credit (a “Letter of Credit
Agreement”).  If the requested form of such Letter of Credit is acceptable to
the applicable Issuing Bank in its reasonable discretion, such
 

 
25

--------------------------------------------------------------------------------

 

Issuing Bank will, upon fulfillment of the applicable conditions set forth in
Article III, make such Letter of Credit available to the Company at its office
referred to in Section 10.02 or as otherwise agreed with the Company in
connection with such issuance.  In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern.
 
(ii)         Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of any Issuing Bank or the US Lenders, each Issuing
Bank hereby grants to each US Lender, and each US Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Pro Rata Share of the aggregate amount available to be drawn under such
Letter of Credit.  The Company hereby agrees to each such participation.  In
consideration and in furtherance of the foregoing, each US Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Pro Rata Share of each drawing
made under a Letter of Credit funded by the Issuing Bank and not reimbursed by
the Company on the date made, or of any reimbursement payment required to be
refunded to the Company for any reason.  Each US Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of an Event
of Default or any event which, with the giving of notice or lapse of time, or
both, would constitute an Event of Default, or reduction or termination of the
US Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each US Lender further
acknowledges and agrees that its participation in each Letter of Credit will be
automatically adjusted to reflect such Lender’s Pro Rata Share of such Letter of
Credit at each time such Lender’s US Commitment is amended pursuant to Section
2.04, pursuant to an assignment in accordance with Section 9.02 or otherwise
pursuant to this Agreement.
 
(iii)        Drawing and Reimbursement.  The payment by any Issuing Bank of a
draft drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by such Issuing Bank of a Revolving Advance, which shall be
a Base Rate Advance, in the amount of such draft.  Upon written demand by such
Issuing Bank, with a copy of such demand to the Administrative Agent, each US
Lender shall pay to the Administrative Agent such Lender’s Pro Rata Share of
such outstanding Revolving Advance, by making available for the account of its
Applicable Lending Office to the Administrative Agent for the account of such
Issuing Bank, by deposit to the Administrative Agent, in the Administrative
Agent’s Account, in same day funds, an amount equal to the portion of the
outstanding principal amount of such Revolving Advance to be funded by such
Lender.  Promptly after receipt thereof, the Administrative Agent shall transfer
such funds to such Issuing Bank.  Each US Lender agrees to fund its Pro Rata
Share of an outstanding Revolving Advance made by an Issuing Bank as a result of
a drawing under the Letter of Credit on (A) the Business Day on which demand
therefor is made by the Issuing Bank, provided that notice of such demand is
given not later than 11:00 A.M.  (New York City time) on such Business Day, or
(B) the first Business Day next succeeding such demand if notice of such demand
is given after such time.  If and to the extent that any US Lender shall not
have so made the amount of such Revolving Advance available to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by the applicable Issuing Bank until the date such
amount is paid to the Administrative Agent, at the Federal Funds Rate for its
account or the account of such Issuing Bank, as applicable.  If such Lender
shall pay to the Administrative Agent such amount for the account of such
Issuing Bank on any Business Day, such amount so paid in respect of principal
shall constitute a Revolving
 

 
26

--------------------------------------------------------------------------------

 

Advance made by such Lender on such Business Day for purposes of this Agreement,
and the outstanding principal amount of the Revolving Advance made by the
applicable Issuing Bank shall be reduced by such amount on such Business Day.
 
(iv)         Letter of Credit Reports.  Each Issuing Bank shall furnish (A) to
the Administrative Agent on the first Business Day of each week a written report
summarizing issuance and expiration dates of Letters of Credit issued by it
during the previous week and drawings during such week under all Letters of
Credit issued by it and (B) to the Administrative Agent on the first Business
Day of each calendar quarter a written report setting forth the average daily
aggregate Available Amount during the preceding calendar quarter of all Letters
of Credit issued by it.
 
(v)          Notice to Borrower.  Each Issuing Bank shall notify the Company
promptly of each request for drawing under a Letter of Credit issued by it and
each payment made by it under any such Letter of Credit.
 
(vi)         Failure to Make Revolving Advances.  The failure of any US Lender
to make the Revolving Advance to be made by it on the date specified in Section
2.02(b)(iii) shall not relieve any other US Lender of its obligation hereunder
to make its Revolving Advance on such date, but no US Lender shall be
responsible for the failure of any other US Lender to make the Revolving Advance
to be made by such other US Lender on such date.
 
(c)          Making the Bid Advances.
 
(i)   Each Lender severally agrees that the Company may make Bid Borrowings
denominated in US Dollars under this Section 2.02(c) from time to time on any
Business Day during the period from the date hereof until the date occurring one
day prior to the Termination Date in the manner set forth below; provided that,
following the making of each Bid Borrowing, the US Usage shall not exceed the
aggregate amount of the US Commitments of the US Lenders.
 
(A)   The Company may request a Bid Borrowing under this Section 2.02(c) by
delivering to the Administrative Agent, by telephone, confirmed immediately in
writing, a notice of a Bid Borrowing (a “Notice of Bid Borrowing”), in
substantially the form of Exhibit B-2 hereto, specifying (I) the date and
aggregate amount of the proposed Bid Borrowing, (II) the type of interest rate
applicable to such Bid Borrowing (which shall be a margin above or below the
Eurodollar Rate or a fixed rate), (III) the interest period or periods
applicable to such Bid Borrowing (which shall be from 14 days up to 12 months in
the case of Eurodollar Rate related Bid Borrowings and from 7 days up to 365
days in the case of fixed rate Bid Borrowings), (IV) the maturity date for
repayment of each Bid Advance to be made as part of such Bid Borrowing (which
maturity date may not be later than the Termination Date), (V) the interest
payment date or dates relating thereto, (VI) the time after which the offer of
any US Lender bidding for such Bid Borrowing cannot be accepted by the Company
(which shall not be later than 10:30 A.M., New York City time, on the date of
the proposed Bid Borrowing in the case of a fixed rate Bid Borrowing and on the
third Business Day prior to the date of the proposed Bid Borrowing in the case
of a Eurodollar Rate Bid Borrowing), and (VII) any other terms to be applicable
to such Bid Borrowing, not later than 9:00 A.M.  (New York City time) (x) at
least one Business Day prior to the proposed Bid Borrowing if the Company shall
specify in the Notice of Bid Borrowing that the rates of interest to be offered
by US Lenders shall be fixed rates and (y) at least three Business Days prior to
the proposed Bid Borrowing, if the Company shall instead specify in the Notice
of Bid Borrowing that the rates to be offered by the US Lenders shall be a
margin above or below the Eurodollar Rate.  The Administrative Agent shall in
turn notify each US Lender of
 

 
27

--------------------------------------------------------------------------------

 

each request for a Bid Borrowing received by it from the Company by sending such
Lender a copy of the related Notice of Bid Borrowing.
 
(B)   Each US Lender shall, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Bid Advances to the Company as part of
such proposed Bid Borrowing at a rate or rates of interest, with maturity date
or dates, and with a maximum principal amount that may be accepted by the
Company, each as specified by such Lender in its sole discretion, by notifying
the Administrative Agent (which shall give prompt notice thereof to the Company)
by telephone before 9:30 A.M. (New York City time), confirmed in writing before
10:30 A.M. (New York City time), (I) on the date of such proposed Bid Borrowing,
if the Company shall have specified in the Notice of Bid Borrowing that the
rates of interest to be offered by the US Lenders were to be fixed rates per
annum and (II) on the second Business Day prior to the proposed Bid Borrowing,
if the Company shall have instead specified in the Notice of Bid Borrowing that
the rates of interest to be offered by the US Lenders were to be Eurodollar
Rates, of the maximum amount of each Bid Advance which such Lender would be
willing to make as part of such proposed Bid Borrowing (which amounts may,
subject to the proviso to the first sentence of this Section 2.02(c)(i), exceed
such Lender’s US Commitment), the rate or rates of interest and maturity date or
dates therefor and such Lender’s Applicable Lending office with respect to such
Bid Advance; provided that if the Administrative Agent in its capacity as a US
Lender shall, in its sole discretion, elect to make any such offer, it shall
notify the Company of such offer at least 30 minutes before the time and on the
date on which notice of such election is to be given to the Administrative Agent
by the other US Lenders.  If any US Lender shall elect not to make such an
offer, such Lender shall so notify the Administrative Agent by telephone,
confirmed immediately in writing, before 9:30 A.M. (New York City time) on the
date on which notice of such election is to be given to the Administrative Agent
by the other US Lenders and such Lender shall not be obligated to, and shall
not, make any Bid Advance as part of such Bid Borrowing; provided that the
failure by any US Lender to give such notice shall not cause such Lender to be
obligated to make any Bid Advance as part of such proposed Bid Borrowing.
 
(C)   The Company shall, in turn, not later than the time after which the
Company cannot accept the bid of any US Lender, as specified by the Company in
the Notice of Bid Borrowing delivered by it in respect of such proposed Bid
Borrowing, (I) on the date of such proposed Bid Borrowing, if the Company shall
have specified in the Notice of Bid Borrowing that the rates of interest to be
offered by the US Lenders were to be fixed rates per annum and (II) on the third
Business Day prior to the proposed Bid Borrowing, if the Company shall have
instead specified in the Notice of Bid Borrowing that the rates of interest to
be offered by the US Lenders were to be Eurodollar Rates, either,
 
(x)             cancel such Bid Borrowing by giving the Administrative Agent
notice by telephone, confirmed immediately in writing, to that effect, or
 
(y)             accept one or more of the offers made by any US Lender or US
Lenders pursuant to paragraph (B) above, in ascending order of the effective
cost to the Company (and if two or more of such offers have an equal effective
cost to the Company, the Company shall accept each such equal offer in the
proportion that the amount of each such equal offer bears to the aggregate
amount of all offers at such equal effective cost made by the US Lenders making
such equal offers), provided that if the order referred to above would result in
the acceptance of an offer by any US Lender in an aggregate amount of less than
US$5,000,000, the Company shall accept such amounts as, in its discretion, it
chooses to ensure that no offer of a US Lender is accepted for an aggregate
amount of less than US$5,000,000; such acceptance shall be made by the Company
 

 
28

--------------------------------------------------------------------------------

 

giving notice by telephone, confirmed immediately in writing, to the
Administrative Agent of the amount of each Bid Advance (which amount shall be
equal to or less than the maximum amount notified to the Company by such Lender
for such Bid Advance pursuant to paragraph (B) above) to be made by such Lender
as part of such Bid Borrowing, and reject any remaining offers made by US
Lenders pursuant to paragraph (B) above by giving the Administrative Agent
notice to that effect.
 
   (D)   If the Company notifies the Administrative Agent that such Bid
Borrowing is cancelled pursuant to paragraph (C)(x) above, the Administrative
Agent shall give prompt notice thereof to the US Lenders and such Bid Borrowing
shall not be made.
 
   (E)   If the Company accepts one or more of the offers made by any US Lender
or US Lenders pursuant to paragraph (C)(y) above, the Administrative Agent shall
in turn promptly notify by telephone, confirmed immediately in writing, (I) each
US Lender that has made an offer as described in paragraph (B) above, of the
date and aggregate amount of such Bid Borrowing and whether or not any offer or
offers made by such Lender pursuant to paragraph (B) above have been accepted by
the Company, (II) each US Lender that is to make a Bid Advance as part of such
Bid Borrowing, of the amount of each Bid Advance to be made by such Lender as
part of such Bid Borrowing, and (III) each US Lender that is to make a Bid
Advance as part of such Bid Borrowing, upon receipt, that the Administrative
Agent has received forms of documents appearing to fulfill the applicable
conditions set forth in Article III.  Each US Lender that is to make a Bid
Advance as part of such Bid Borrowing shall, before 12:00 noon (New York City
time) on the date of such Bid Borrowing specified in the notice received from
the Administrative Agent pursuant to clause (I) of the preceding sentence or any
later time when such Lender shall have received notice from the Administrative
Agent pursuant to clause (III) of the preceding sentence, make available for the
account of its Applicable Lending Office to the Administrative Agent, in the
Administrative Agent’s Account, in same day funds, such Lender’s portion of such
Bid Borrowing.  Upon fulfillment of the applicable conditions set forth in
Article III and after receipt by the Administrative Agent of such funds, the
Administrative Agent will make such funds available to the Company at the
Administrative Agent’s address set forth on Schedule 10.02.  Promptly after each
Bid Borrowing the Administrative Agent will notify each US Lender of the amount
of the Bid Borrowing and the dates upon which such Bid Borrowing commenced and
will terminate.
 
   (F)             The Company shall indemnify each US Lender against any loss,
cost, or expense incurred by such Lender as a result of any failure to fulfill
on or before the date specified for such Bid Borrowing the applicable conditions
set forth in Article III, including, without limitation, any loss (excluding
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired or maintained by
such Lender to fund the Bid Advance to be made by such Lender as part of such
Bid Borrowing when such Bid Advance, as a result of such failure, is not made on
such date.  Each US Lender claiming indemnity for such loss, cost or expense
under this subclause (F) shall provide, at the time of making such claim, the
Company (with a copy to the Administrative Agent) with reasonable details,
including the basis for the calculation thereof, of such loss, cost or expense,
provided that, in the absence of manifest error, the amount of such claim so
notified shall be conclusive and binding upon the Company.
 
   (G)            In the case of a proposed Bid Borrowing comprised of
Eurodollar Rate related Bid Advances, the Administrative Agent shall, as soon as
possible, notify the Company and the US Lenders of the applicable Eurodollar
Rate.
 

 
29

--------------------------------------------------------------------------------

 

(ii)         Each Bid Borrowing shall be in an aggregate amount not less than
US$5,000,000 or an integral multiple of US$1,000,000 in excess thereof and,
following the making of such Bid Borrowing, shall not result in the limitations
set forth in the proviso to the first sentence of Section 2.02(c)(i) being
exceeded.
 
(iii)        Within the limits and on the conditions set forth in this Section
2.02(c), the Company may from time to time borrow under this Section 2.02(c),
repay or prepay pursuant to subsection (v) below, and reborrow prior to the
Termination Date under this Section 2.02(c); provided, that a Bid Borrowing
shall not be made within three Business Days of the date of any other Bid
Borrowing.
 
(iv)         The Company shall repay to the Administrative Agent for the account
of each US Lender which has made a Bid Advance on the maturity date of each Bid
Advance (such maturity date being that specified by the Company for repayment of
such Bid Advance in the related Notice of Bid Borrowing delivered pursuant to
subsection (i)(A) above and provided in the Bid Note evidencing such Bid
Advance), the then unpaid principal amount of such Bid Advance.  The Company
shall have no right to prepay any principal amount of any Bid Advance unless,
and then only on the terms, specified by the Company for such Bid Advance in the
related Notice of Bid Borrowing delivered pursuant to subsection (i)(A) above
and provided in the Bid Note evidencing such Bid Advance (or with the consent of
the US Lender holding such Bid Note).
 
(v)          The Company shall pay interest on the unpaid principal amount of
each Bid Advance from the date of such Bid Advance to the date the principal
amount of such Bid Advance is repaid in full, at the rate of interest for such
Bid Advance specified by the US Lender making such Bid Advance in its notice
with respect thereto delivered pursuant to subsection (i)(B) above, payable on
the interest payment date or dates specified by the Company for such Bid Advance
in the related Notice of Bid Borrowing delivered pursuant to subsection (i)(A)
above, as provided in the Bid Note evidencing such Bid Advance; provided that
any amount of principal which is not paid when due (whether at stated maturity,
by acceleration or otherwise) shall bear interest, from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal at all times to 1 1/2% per annum above the Base Rate.
 
(vi)         The Indebtedness of the Company resulting from each Bid Advance
made to the Company as part of a Bid Borrowing shall be evidenced by a separate
Bid Note of the Company payable to the order of the US Lender making such Bid
Advance.
 
Section 2.03 Fees.
 
(a)          Facility Fee.  The Company agrees to pay to the Administrative
Agent for the account of each Lender a facility fee on the average daily
aggregate amount of the Lenders’ US Commitments and Canadian Commitments from
the date hereof in the case of each Lender as of the date on which the
conditions specified in Section 3.01 are satisfied (or waived in accordance with
Section 10.01) and from the effective date specified in the Assignment and
Assumption or Assumption Agreement pursuant to which any other Person became a
Lender in the case of each other Lender until the Termination Date at the
Facility Fee Rate, payable quarterly in arrears and on the Termination Date.
 
(b)   Letter of Credit Fees.
 
(i)           The Company shall pay to the Administrative Agent for the account
of each US Lender a commission on such Lender’s Pro Rata Share of the average
daily aggregate Available
 

 
30

--------------------------------------------------------------------------------

 

Amount of all Letters of Credit outstanding from time to time at a rate per
annum equal to the sum of the Applicable Margin for Eurodollar Rate Advances,
payable quarterly in arrears and on the Termination Date.
 
(ii)         The Company shall pay to each Issuing Bank, for its own account, a
fronting fee equal to 0.125% of the Available Amount of each Letter of Credit
issued by such Issuing Bank, payable quarterly in arrears, and shall pay such
other commissions, issuance fees, transfer fees and other fees and charges in
connection with the issuance or administration of each Letter of Credit as the
Company and such Issuing Bank shall agree.
 
(c) Administrative Agent’s Fees.  The Company shall pay to the Administrative
Agent for its own account such fees as may from time to time be agreed between
the Company and the Administrative Agent.
 
Section 2.04 Reduction, Increase and Extension of the Commitments/Substitution
of Lenders.
 
(a)          The Company shall have the right, upon at least two Business Days’
notice to the Administrative Agent, to terminate in whole or permanently reduce
ratably in part the Canadian Commitments or the US Commitments of the Lenders or
the Letter of Credit Commitments of the Issuing Banks, provided that (i) each
partial reduction shall be in the aggregate amount of US$10,000,000 (or, in the
case of the Canadian Commitments, US$5,000,000) or an integral multiple of
US$1,000,000 in excess thereof and (ii) any notice of termination may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent) if such condition is not satisfied.
 
(b)          Not later than the date 45 days prior to the Termination Date then
in effect, the Company may deliver to the Administrative Agent a notice
requesting that the Commitments be extended to such date as the Company may
specify in such notice (the “Extended Termination Date”), and the Administrative
Agent shall promptly forward such notice to the Lenders.  Within 10 days after
its receipt of any such notice, each Lender shall notify the Administrative
Agent of its willingness or unwillingness so to extend its Commitment(s).  Any
Lender which shall fail so to notify the Administrative Agent within such period
shall be deemed to have declined to extend its Commitment.  In the event that
Lenders having US Commitments equal to US$100,000,000 or more shall be willing
to extend their respective US Commitments, the Administrative Agent shall so
notify the Company and each Lender and the Termination Date for each consenting
Lender (including consenting Canadian Lenders) shall without further action be
extended to the Extended Termination Date.  In the event that any Lender shall
be unwilling to extend its Commitment(s), the Commitment(s) of such Lender will
not be extended and the Termination Date as to that Lender shall remain
unchanged.
 
(c)          Optional Termination and Substitution of Lenders.  The Company may,
upon not less than two Business Days prior notice to a Lender or Lenders,
terminate in whole the Commitment(s) of such Lender or Lenders and arrange in
respect of each terminated Lender for one or more bank or banks (“Assuming
Lender or Lenders”), which may include one or more of the Lenders, but no Lender
shall have any obligation, to assume a Commitment equal to or Commitments in
aggregate amount equal to the amount of the Commitment of the terminated Lender,
provided that no such termination shall be made unless, at such time, no event
has occurred and is continuing which constitutes an Event of Default.  Such
termination shall be effective (i) with respect to each such terminated Lender’s
US Commitment and Canadian Commitment, on the date set forth in such notice,
provided, however, that such date shall be no earlier than two Business Days
after receipt of such notice or (ii) in the event that an Advance is outstanding
from such terminated Lender which is to be paid in connection with such
termination, on the
 

 
31

--------------------------------------------------------------------------------

 

last day of the then current Interest Period relating to such Advance.  Such
assumption shall be effective on the date specified in (i) or (ii) above, as the
case may be, provided, however, that each Assuming Lender shall have delivered
to the other Lenders, on or prior to such date, an agreement in form and
substance satisfactory to the Company and the Administrative Agent (an
“Assumption Agreement”) in substantially the form of Exhibit E hereto.  The term
“Lender” as used in this Agreement immediately following such assumption shall
include an Assuming Lender.  Notwithstanding the provisions of this Section
2.04(c), termination or substitution shall not be effective unless the Assuming
Lender meets, at the time of substitution, the criteria set forth in this
Agreement for an “Eligible Assignee.”
 
Upon the termination of a Lender’s Commitment(s) under this subsection 2.04(c),
the Company will pay or cause to be paid all principal of, and interest accrued
to the date of such payment on, Advances owing to such Lender and pay any fees
accrued to such Lender pursuant to the provisions of Section 2.03 with respect
to the Commitment which is terminated, any amounts payable pursuant to the
provisions of Section 10.04 and any other amounts payable to such Lender
hereunder with respect to the Commitment which is terminated or Advances which
are paid; and upon such payments, the obligations of such Lender hereunder
shall, by the provisions hereof, be released and discharged, and it shall be
deemed to have relinquished its rights under this Agreement (other than any
rights under Section 10.06).
 
(d)          Increase in Aggregate of the Commitments.(i)    The Company may at
any time but in any event not more than twice in any calendar year prior to the
Termination Date, by notice to the Administrative Agent, request that the
aggregate amount of the US Commitments and/or Canadian Commitments be increased
by an amount of US$10,000,000 (or in the case of an increase of the Canadian
Commitments, US$5,000,000) or an integral multiple thereof (each, a “Commitment
Increase”) to be effective as of a date that is at least 90 days prior to the
scheduled Termination Date then in effect (the “Increase Date”) as specified in
the related notice to the Administrative Agent; provided, however, that (A) in
no event shall the aggregate amount of the Commitments at any time exceed
US$365,000,000, (B) in no event shall the aggregate amount of the Canadian
Commitments at any time exceed US$50,000,000 and (C) no Event of Default, or any
event which, with the giving of notice or lapse of time, or both, would
constitute an Event of Default, shall have occurred and be continuing on such
Increase Date.  The Administrative Agent shall notify the applicable Lenders and
such other Eligible Assignees as the Company may identify thereof promptly of a
request by the Company for a Commitment Increase, which notice shall include (x)
the proposed amount of such requested Commitment Increase, (y) the proposed
Increase Date and (z) the date by which Lenders wishing to participate in the
Commitment Increase must commit to any increase in the amount of their
respective Commitments, which date shall not be less than ten Business Days from
the date of delivery of such notice to the Lenders (the “Commitment
Date”).  Each such Lender that is willing to increase its existing US Commitment
or existing Canadian Commitment hereunder (an “Increasing Lender”) and each such
Eligible Assignee that agrees to participate in such Commitment Increase as an
Assuming Lender, subject to Section 2.04(c), in its sole discretion, shall give
written notice to the Administrative Agent on or prior to the Commitment Date of
the amount by which it is willing to increase its Commitment or to participate
in such Commitment Increase; provided further that the minimum Commitment of
each such Assuming Lender that becomes a party to this Agreement pursuant to
this Section 2.04(d), shall be at least equal to US$5,000,000.  If agreement is
reached on or prior to the Commitment Date with any Increasing Lenders and
Assuming Lenders as to a Commitment Increase (which may be less than but not
greater than specified in the applicable notice from the Company), such
agreement to be evidenced by a notice in reasonable detail from the Company to
the Administrative Agent on or prior to the Commitment Date, such Assuming
Lenders, if any, shall become Lenders hereunder as of the Increase Date and the
Commitments of such Increasing Lenders and such Assuming Lenders shall become or
be, as the case may be, as of the Increase Date, the amounts specified in such
notice; provided that:
 

 
32

--------------------------------------------------------------------------------

 

(1)          the Administrative Agent shall have received (with copies for each
Lender, including each such Assuming Lender) by no later than 10:00 A.M. (New
York City time) on the Increase Date a copy, certified on the Increase Date by
the Secretary, an Assistant Secretary or a comparable official of the Company,
of the resolutions adopted by the Board of Directors of the Company authorizing
such Commitment Increase;
 
(2)          each such Assuming Lender shall have delivered to the
Administrative Agent, by no later than 10:00 A.M. (New York City time) on the
Increase Date, an appropriate Assumption Agreement, duly executed by such
Assuming Lender and the Company; and
 
(3)          each such Increasing Lender shall have delivered to the
Administrative Agent by, no later than 10:00 A.M. (New York City time) on the
Increase Date, (A) its existing Revolving Note and (B) confirmation in writing
satisfactory to the Administrative Agent as to its increased Commitment.
 
(ii)          In the event that the Administrative Agent shall have received
notice from the Company as to its agreement to a Commitment Increase on or prior
to the Commitment Date and each of the actions provided for in clauses (1)
through (3) above shall have occurred prior to 10:00 A.M.  (New York City time)
on the Increase Date to the satisfaction of the Administrative Agent, the
Administrative Agent shall notify the Lenders (including any Assuming Lenders)
and the Company of the occurrence of such Commitment Increase by telecopier
promptly and in any event no later than 1:00 P.M.  (New York City time) on the
Increase Date and shall record in the Register the relevant information with
respect to each Increasing Lender and Assuming Lender.  If (x) Advances are
outstanding under the applicable increased Commitments and (y) the applicable
Commitment Increase is not ratable among the Canadian Lenders or the US Lenders,
as applicable, each Increasing Lender and each Assuming Lender shall, before
2:00 P.M.  (New York City time) on the Increase Date, make available for the
account of its Applicable Lending Office to the Administrative Agent, in the
Administrative Agent’s Account, in same day funds, in the case of such Assuming
Lender, an amount equal to such Assuming Lender’s ratable portion of the
applicable Revolving Borrowings then outstanding (calculated based on its
applicable Commitment as a percentage of the aggregate applicable Commitments
after giving effect to the relevant Commitment Increase) and, in the case of
such Increasing Lender, an amount equal to the excess of (i) such Increasing
Lender’s ratable portion of the Revolving Borrowings then outstanding
(calculated based on its applicable Commitment as a percentage of the aggregate
applicable Commitments outstanding after giving effect to the relevant
Commitment Increase) over (ii) such Increasing Lender’s ratable portion of the
Revolving Borrowings then outstanding (calculated based on its applicable
Commitment (without giving effect to the relevant Commitment Increase) as a
percentage of the aggregate applicable Commitments (without giving effect to the
relevant Commitment Increase).  After the Administrative Agent’s receipt of such
funds from each such Increasing Lender and each such Assuming Lender, the
Administrative Agent will promptly thereafter cause to be distributed like funds
to the other Lenders for the account of their respective Applicable Lending
Offices in an amount to each other Lender such that the aggregate amount of the
outstanding Revolving Advances owing to each Lender after giving effect to such
distribution equals such Lender’s ratable portion of the Revolving Borrowings
then outstanding (calculated based on its applicable Commitment as a percentage
of the aggregate applicable Commitments outstanding after giving effect to the
relevant Commitment Increase).
 
(iii) In the event that (A) the Administrative Agent shall not have received
notice from the Company as to such agreement on or prior to the Commitment Date,
(B) the Company shall, by notice to the Administrative Agent prior to the
Increase Date, withdraw its proposal for a
 

 
33

--------------------------------------------------------------------------------

 

Commitment Increase or (C) any of the actions provided for above in clauses
(i)(1) through (i)(3) shall not have occurred by 10:00 A.M. (New York City time)
on the Increase Date, such proposal by the Company shall be deemed not to have
been made.  In such event, any actions theretofore taken under clauses (i)(1)
through (i)(3) above shall be deemed to be of no effect and all the rights and
obligations of the parties shall continue as if no such proposal had been made.
 
Section 2.05 Repayment.  (a) Each Borrower shall repay to the Administrative
Agent for the ratable account of the applicable Lenders the principal amount of
each Revolving Advance owing by such Borrower on the Termination Date.
 
(b)   The obligations of the Company under this Agreement, any Letter of Credit
Agreement and any other agreement or instrument relating to any Letter of Credit
shall be unconditional and irrevocable, and shall be paid strictly in accordance
with the terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by the
Company is without prejudice to, and does not constitute a waiver of, any rights
the Company might have or might acquire as a result of the payment by any Lender
of any draft or the reimbursement by the Company thereof):
 
(i)           any lack of validity or enforceability of this Agreement, any
Note, any Letter of Credit Agreement, any Letter of Credit or any other
agreement or instrument relating thereto (all of the foregoing being,
collectively, the “L/C Related Documents”);
 
(ii)         any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Company in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;
 
(iii)        the existence of any claim, set-off, defense or other right that
the Company may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Administrative Agent, any
Lender or any other Person, whether in connection with the transactions
contemplated by the L/C Related Documents or any unrelated transaction;
 
(iv)         any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
 
(v)          payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
 
(vi)         any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Company in respect of the L/C Related
Documents; or
 
(vii)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Company or a guarantor.
 

 
34

--------------------------------------------------------------------------------

 

Section 2.06 Interest.  Each Borrower shall pay interest on the unpaid principal
amount of each Revolving Advance owing by it to each Lender from the date of
such Revolving Advance until such principal amount shall be paid in full, at the
following rates per annum:
 
(a)          Base Rate Advances.  If such Revolving Advance is a Base Rate
Advance, (i) in the case of the Company, a rate per annum equal at all times to
the sum of the Base Rate in effect from time to time, plus the Applicable
Margin, payable in arrears on (A) the last day of each quarter and (B) the date
such Base Rate Advance shall be paid in full; provided that any amount of
principal which is not paid when due (whether at stated maturity, by
acceleration or otherwise) shall bear interest, from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal at all times to 1 1/2% per annum above the Base Rate plus the
Applicable Margin and (ii) in the case of the Canadian Borrower, a rate per
annum equal at all times to the sum of the USD Canadian Base Rate in effect from
time to time, plus the Applicable Margin, payable in arrears on (A) the last day
of each quarter and (B) the date such Base Rate Advance shall be paid in full;
provided that any amount of principal which is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall bear interest, from the
date on which such amount is due until such amount is paid in full, payable on
demand, at a rate per annum equal at all times to 1 1/2% per annum above the USD
Canadian Base Rate plus the Applicable Margin.
 
(b)          Canadian Prime Rate Advances.  If such Revolving Advance is a
Canadian Prime Rate Advance, a rate per annum equal at all times to the sum of
the Canadian Prime Rate in effect from time to time, plus the Applicable Margin,
payable in arrears on (i) the last day of each quarter and (ii) the date such
Canadian Prime Rate Advance shall be paid in full; provided that any amount of
principal which is not paid when due (whether at stated maturity, by
acceleration or otherwise) shall bear interest, from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal at all times to 1 1/2% per annum above the Canadian Prime Rate
plus the Applicable Margin.
 
(c)          Eurodollar Rate Advances.  If such Revolving Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during the Interest
Period for such Revolving Advance to the sum of the Eurodollar Rate for such
Interest Period, plus the Applicable Margin, payable in arrears on (A) if the
Interest Period in respect of such Advance is less than or equal to three
months, the last day of such Interest Period, or (B) if the Interest Period in
respect of such Advance is greater than three months, the last day of each
three-month period (beginning the first day of such Interest Period) occurring
during that Interest Period, and also on the last day of such Interest Period;
provided that any amount of principal which is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall bear interest, from the
date on which such amount is due until such amount is paid in full, payable on
demand, at a rate per annum equal at all times to 1 1/2% per annum above the
Base Rate in effect from time to time plus the Applicable Margin.
 
Section 2.07 Additional Interest on Eurodollar Rate Advances.  Each Borrower
shall pay to the Administrative Agent for the account of each Lender additional
interest on the unpaid principal amount of each Eurodollar Rate Advance of such
Lender made to such Borrower, from the date of such Revolving Advance until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (i) the Eurodollar Rate for the
Interest Period for such Revolving Advance from (ii) the rate obtained by
dividing such Eurodollar Rate by a percentage equal to 100% minus the Eurodollar
Rate Reserve Percentage of such Lender for such Interest Period, payable on each
date on which interest is payable on such Revolving Advance.  Such additional
interest shall be determined by such Lender and notified to the applicable
Borrower and the Administrative Agent.  Each Lender notifying the applicable
Borrower and the Administrative Agent of such additional interest shall provide
the applicable Borrower (with a copy to the Administrative Agent), at the time
of such
 

 
35

--------------------------------------------------------------------------------

 

notification, with reasonable details, including the basis for the calculation
thereof, of such additional interest, provided that, in the absence of manifest
error, the amount of such additional interest so notified shall be conclusive
and binding upon such Borrower.
 
Section 2.08 Interest Rate Determination.  (a) If the Eurodollar Rate cannot be
determined by reference to the Reuters Screen LIBOR01 Page or any successor page
(as provided in the definition of “Eurodollar Rate”), each Reference Bank agrees
to furnish to the Administrative Agent timely information for the purpose of
determining each Eurodollar Rate.  Subject to Section 2.02(a)(ii)(B), if any of
the Reference Banks shall not furnish such timely information to the
Administrative Agent for the purpose of determining any such interest rate, the
Administrative Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Bank.
 
(b)   The Administrative Agent shall give prompt notice to the applicable
Borrower and the applicable Lenders of the applicable interest rate determined
by the Administrative Agent for purposes of Section 2.06(a), (b) or (c), and the
applicable rate, if any, furnished by each Reference Bank for the purpose of
determining the applicable interest rate or, in the case of Section 2.02(c),
applicable Eurodollar Rate under Sections 2.02(c) or 2.06(c).
 
Section 2.09 Prepayments.  (a) The Borrowers shall have no right to prepay any
principal amount of any Revolving Advances other than as provided in subsection
(b) or (c) below.
 
(b)   Each Borrower may, (i) upon same-day notice in the case of Base Rate
Advances, (ii) upon at least one Business Days’ notice in the case of Canadian
Prime Rate Advances, or (iii) upon at least two Business Days’ notice in the
case of Eurodollar Rate Advances, to the Administrative Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given such Borrower shall, prepay the outstanding principal amounts of
the Revolving Advances comprising part of the same Revolving Borrowing in whole
or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however, that (i) each
partial prepayment shall be in an aggregate principal amount not less than the
Borrowing Minimum or the Borrowing Multiple in excess thereof and (ii) in the
event of any such prepayment of a Eurodollar Rate Advance, the applicable
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 10.04(b).
 
(c)   (i) On the date of any termination or reduction of US Commitments or
Canadian Commitments pursuant to this Agreement, the applicable Borrower shall
pay or prepay so much of the Advances as shall be necessary in order that the
aggregate US Usage will not exceed the aggregate US Commitments and that the
aggregate principal amount of Canadian Advances will not exceed the aggregate
Canadian Commitments, in each case after giving effect to such termination or
reduction.
 
(ii)   If, on any date, the Administrative Agent notifies the Borrowers that, on
any interest payment date, the sum of (A) the aggregate principal amount of all
Canadian Advances denominated in US Dollars plus (B) the Equivalent in US
Dollars (determined on the third Business Day prior to such interest payment
date) of the aggregate principal amount of all Canadian Prime Rate Advances plus
the Equivalent in US Dollars (determined on the third Business Day prior to such
interest payment date) of the sum of the Face Amount of all Bankers’ Acceptances
and BA Equivalent Notes then outstanding exceeds 105% of the aggregate Canadian
Commitments of the Canadian Lenders on such date, each Borrower shall, as soon
as practicable and in any event within two Business Days after receipt of such
notice, (x) prepay the outstanding principal amount of any Advances (other than
BA Advances) owing by such Borrower in an aggregate amount sufficient to reduce
such sum to an amount not to exceed 100% of the
 

 
36

--------------------------------------------------------------------------------

 

aggregate Canadian Commitments of the Canadian Lenders on such date, and (y) to
the extent necessary after the Borrowers have made all prepayments required
pursuant to clause (x), the Canadian Borrower shall cash collateralize the
outstanding Bankers’ Acceptances and BA Equivalent Notes in accordance with
Section 2.16(n) in any aggregate amount sufficient to reduce such sum to an
amount not to exceed 100% of the aggregate Canadian Commitments of the Canadian
Lenders on such date.
 
(iii)   Each prepayment made pursuant to this Section 2.09(c) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid.  The Administrative Agent shall give prompt notice of
any prepayment required under this Section 2.09(c) to the Company and the
Lenders.
 
Section 2.10 Increased Costs.
 
(a)   Increased Costs Generally.  If any Change in Law shall:
 
(i)   impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirements reflected in the Eurodollar Rate Reserve
Percentage) or any Issuing Bank; or
 
(ii)   impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Excluded Taxes) affecting this
Agreement, Eurodollar Rate Advances made by such Lender, any Letter of Credit or
participation therein or the purchase, maintenance or acceptance of Bankers’
Acceptances or BA Equivalent Notes;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender, such Issuing Bank or such other Recipient of making, converting to,
continuing or maintaining any Advance (or of maintaining its obligation to make
any such Advance), or to increase the cost to such Lender, such Issuing Bank or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to increase the cost to such Lender, such Issuing Bank or
any such other Recipient of purchasing, maintaining or accepting any Bankers’
Acceptance or BA Equivalent Note, or to reduce the amount of any sum received or
receivable by such Lender, any Issuing Bank or other Recipient hereunder
(whether of principal, interest or any other amount) then, upon written request
of such Lender, such Issuing Bank or other Recipient, the applicable Borrower
shall promptly pay to any such Lender, such Issuing Bank or other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender, such Issuing Bank or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b)   Capital Requirements.  If any Lender or any Issuing Bank determines that
any Change in Law affecting such Lender or such Issuing Bank or any lending
office of such Lender or such Lender’s or such Issuing Bank’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitment of such
Lender or the Advances made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, or the
Bankers’ Acceptances or BA Equivalent Notes purchased, maintained or accepted by
such Lender, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time upon written
request of such Lender or such Issuing Bank the
 

 
37

--------------------------------------------------------------------------------

 

applicable Borrower shall promptly pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered.
 
(c)   Certificates for Reimbursement.  A certificate of a Lender, an Issuing
Bank or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender, such Issuing Bank, such other Recipient or any of their
respective holding companies, as the case may be, as specified in paragraph (a)
or (b) of this Section and delivered to the Company, shall be conclusive absent
manifest error.  The applicable Borrower shall pay such Lender, such Issuing
Bank or such other Recipient, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.
 
(d)   Delay in Requests.  Failure or delay on the part of any Lender, any
Issuing Bank or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s, such Issuing Bank’s or
such other Recipient’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate any Lender, any Issuing Bank or
any other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than 270 days prior to the date that such Lender, such
Issuing Bank or such other Recipient, as the case may be, notifies the Company
of the Change in Law giving rise to such increased costs or reductions, and of
such Lender’s, such Issuing Bank’s or such other Recipient’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof).
 
(e)   Notwithstanding the foregoing provisions of this Section, a Lender shall
not be entitled to compensation pursuant to this Section in respect of any Bid
Advances if the Change in Law which would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Notice of Bid Borrowing pursuant to which such Advance was made.
 
Section 2.11 Payments and Computations.  (a) Each Borrower shall make each
payment required to be made by it hereunder and under the Notes, irrespective of
any right of counterclaim or set-off, not later than 1:00 P.M. (New York City
time) on the day when due to the Administrative Agent for the account of the
applicable Lender, in the Administrative Agent’s Account, in US Dollars or
Canadian Dollars, as applicable, in same day funds.  The Administrative Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal or interest or facility fees ratably (other than amounts
payable pursuant to Section 2.02(c), 2.07, 2.10, 2.14 or 10.04(b)) to the
Lenders entitled thereto for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement.  Upon
its acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 9.02, from and after the
effective date specified in each Assignment and Assumption, the Administrative
Agent shall make all payments hereunder and under the Notes in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
 
(b)   All computations of interest with respect to the Revolving Advances based
on clause (a) of the definition of Base Rate or on the Canadian Prime Rate and
of fees (other than the facility fee) shall be made by the Administrative Agent
on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest (i) with respect to the Bid Advances, (ii) with respect
to the Revolving Advances based on clause (b) of the definition of Base Rate,
the Eurodollar Rate or the Federal Funds Rate, (iii) letter of credit
commissions, (iv) the facility fee and (v) pursuant to Section 2.07 shall be
made
 

 
38

--------------------------------------------------------------------------------

 

by the Administrative Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fee or commission is
payable.  Each determination by the Administrative Agent (or, in the case of
Section 2.07, by a Lender) of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.
 
(c)   Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day or, in the case of payments in respect of
Canadian Advances, other than a Canadian Business Day, such payment shall be
made on the next succeeding Business Day or Canadian Business Day, as the case
may be, and such extension of time shall in such case be included in the
computation of payment of interest and fees, as the case may be; provided,
however, if such extension would cause payment of interest on or principal of
Eurodollar Rate Advances to be made in the next following calendar month, such
payment, shall be made on the next preceding Business Day or Canadian Business
Day, as the case may be.
 
(d)   Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the Lenders
hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender or the
applicable Issuing Bank, as the case may be, on such due date an amount equal to
the amount then due such Lender or such Issuing Bank, as the case may be.  If
and to the extent the applicable Borrower shall not have so made such payment in
full to the Administrative Agent, each Lender or the applicable Issuing Bank, as
the case may be, shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender or such Issuing Bank, as the case may be,
together with interest thereon, for each day from the date such amount is
distributed to such Lender or such Issuing Bank, as the case may be, until the
date such Lender or such Issuing Bank, as the case may be, repays such amount to
the Administrative Agent, in the case of payments made in US Dollars at the
Federal Funds Rate and in the case of payments made in Canadian Dollars, at the
Canadian Interbank Rate.
 
(e)   For the purposes of the Interest Act (Canada) and disclosure under such
act, whenever any interest or fees to be paid under this Agreement are to be
calculated on the basis of a year of 365 days or 360 days or any other period of
time that is less than a calendar year, the yearly rate of interest to which the
rate determined pursuant to such calculation is equivalent is the rate so
determined multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by either 365, 360 or such other
period of time, as the case may be.
 
(f)   Notwithstanding any provision of this Agreement, in no event shall the
aggregate “interest” (as defined in section 347 of the Criminal Code (Canada))
payable under this Agreement exceed the effective annual rate of interest on the
“credit advanced” (as defined in that section) under this Agreement lawfully
permitted by that section and, if any payment, collection or demand pursuant to
this Agreement in respect of “interest” (as defined in that section) is
determined to be contrary to the provisions of that section, such payment,
collection or demand shall be deemed to have been made by mutual mistake of the
Borrowers, the Administrative Agent and the Lenders and the amount of such
payment or collection shall be refunded to the applicable Borrower.  For the
purposes of this Agreement, the effective annual rate of interest shall be
determined in accordance with generally accepted actuarial practices and
principles over the relevant term and, in the event of dispute, a certificate of
a Fellow of the Canadian Institute of Actuaries appointed by the Administrative
Agent will be prima facie evidence of such rate.
 

 
39

--------------------------------------------------------------------------------

 

Section 2.12 Evidence of Indebtedness.  (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Revolving
Advance owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder in respect of Revolving Advances.  Each Borrower agrees that upon
notice by any Lender to such Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a Revolving Note is required or
appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Revolving Advances owing to, or to be made
by, such Lender, such Borrower shall promptly execute and deliver to such Lender
a Revolving Note payable to the order of such Lender, in the case of the
Company, in a principal amount up to the US Commitment of such Lender and in the
case of the Canadian Borrower, in a principal amount up to the Canadian
Commitment of such Lender.
 
(b)   The Register maintained by the Administrative Agent pursuant to Section
9.02 shall include a control account, and a subsidiary account for each Lender,
in which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assignment and Assumption delivered to and accepted by it, (iii) the amount
of any principal or interest due and payable or to become due and payable from
each Borrower to each Lender hereunder and (iv) the amount of any sum received
by the Administrative Agent from each Borrower hereunder and each Lender’s share
thereof.
 
(c)   Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrowers to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrowers under this Agreement.
 
Section 2.13 Sharing of Payments, Etc.  (a) If any US Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the US Advances owing by the Company to it
(other than pursuant to Section 2.04(b), 2.04(c), 2.07, 2.10 or 2.14) in excess
of its ratable share of payments on account of the Revolving Advances made to
the Company obtained by all the Lenders, such US Lender shall notify the
Administrative Agent of such fact and forthwith purchase (for cash at face
value) from the other Lenders such participations in the US Advances made to the
Company owing to them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them, provided, however, that (i)
if all or any portion of such excess payment is thereafter recovered from such
purchasing US Lender, such purchase from each US Lender shall be rescinded and
such US Lender shall repay to the purchasing US Lender the purchase price to the
extent of such recovery together with an amount equal to such US Lender’s
ratable share (according to the proportion of (A) the amount of such US Lender’s
required repayment to (B) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing US
Lender in respect of the total amount so recovered and (ii) the provisions of
this paragraph shall not be construed to apply to (x) any payment made by a
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.19 or
(z) any payment obtained by a US Lender as consideration for the assignment of
or sale of a participation in any of its US Advances or participations and
Letters of Credit to any assignee or participant, other than to the Borrowers or
any of their respective Subsidiaries or Affiliates (as to which the provisions
of this paragraph shall apply).  The Company agrees that any US Lender so
purchasing a participation from
 

 
40

--------------------------------------------------------------------------------

 

another US Lender pursuant to this Section 2.13 may, to the fullest extent
permitted by law, exercise all its rights of payment with respect to such
participation as fully as if such US Lender were the direct creditor of the
Company in the amount of such participation.
 
(b)   If any Canadian Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the Canadian Advances owing by any Borrower to it (other than
pursuant to Section 2.04(b), 2.04(c), 2.07, 2.10 or 2.14) in excess of its
ratable share of payments on account of the Revolving Advances made to such
Borrower obtained by all the Lenders, such Canadian Lender shall notify the
Administrative Agent of such fact and forthwith purchase (for cash at face
value) from the other Canadian Lenders such participations in the Canadian
Advances made to such Borrower owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them,
provided, however, that (i) if all or any portion of such excess payment is
thereafter recovered from such purchasing Canadian Lender, such purchase from
each Canadian Lender shall be rescinded and such Canadian Lender shall repay to
the purchasing Canadian Lender the purchase price to the extent of such recovery
together with an amount equal to such Canadian Lender’s ratable share (according
to the proportion of (A) the amount of such Canadian Lender’s required repayment
to (B) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Canadian Lender in respect of
the total amount so recovered and (ii) the provisions of this paragraph shall
not be construed to apply to (1) any payment made by a Borrower pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), or (2)
any payment obtained by a Canadian Lender as consideration for the assignment of
or sale of a participation in any of its Canadian Advances or participations and
Letters of Credit to any assignee or participant, other than to the Borrowers or
any of their respective Subsidiaries or Affiliates (as to which the provisions
of this paragraph shall apply).  Each Borrower agrees that any Canadian Lender
so purchasing a participation from another Canadian Lender pursuant to this
Section 2.13 may, to the fullest extent permitted by law, exercise all its
rights of payment with respect to such participation as fully as if such
Canadian Lender were the direct creditor of such Borrower in the amount of such
participation.
 
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
 
Section 2.14 Taxes.
 
(a)   Issuing Bank.  For purposes of this Section 2.14, the term “Lender”
includes any Issuing Bank.
 
(b)   Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrowers under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrowers shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 

 
41

--------------------------------------------------------------------------------

 

(c)   Payment of Other Taxes by the Company.  The Company shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
 
(d)   Indemnification by the Company.  The Company shall indemnify each
Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Company by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Recipient, shall be conclusive absent manifest error.
 
(e)   Indemnification by the Lenders.  Each Lender shall severally indemnify,
within ten (10) days after demand therefor, (i) the Administrative Agent, for
any Indemnified Taxes attributable to such Lender (but only to the extent that
the Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) the Administrative Agent, for any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.03 relating to the
maintenance of a Participant Register and (iii) the Administrative Agent and the
Borrowers, for any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent (or, in the case of this
clause (iii), the applicable Borrower) in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent (or, in the case
of clause (iii) above, by the Administrative Agent or the applicable Borrower)
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
(f)   Evidence of Payments.  Within 30 days after any payment of Taxes by the
Borrowers to a Governmental Authority pursuant to this Section 2.14, the
applicable Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(g)   Status of Lenders.
 
(i)   Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the applicable Borrower and the Administrative Agent, at the time or
times reasonably requested by the applicable Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the applicable Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the applicable Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the applicable Borrower or the
Administrative Agent as will enable the applicable Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such
 

 
42

--------------------------------------------------------------------------------

 

documentation (other than such documentation set forth in Section
2.14(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
(ii)   Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person:
 
(A)   Any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;
 
(B)   any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1)   in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
 
(2)   executed originals of IRS Form W-8ECI;
 
(3)   in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
 
(4)   to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;
 
(C)   any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the
 

 
43

--------------------------------------------------------------------------------

 

Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and
 
(D)   if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the applicable Borrower and the Administrative Agent at
the time or times prescribed by law and at such time or Company reasonably
requested by the Company or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for
such Borrower and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and the
Administrative Agent in writing of its legal inability to do so.
 
(h)   Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been
paid.  This paragraph shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.
 
(i)   Survival.  Each party’s obligations under this Section 2.14 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
 
Section 2.15 Interest Elections.  (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Notice of Revolving Borrowing and, in
the case of a Eurodollar Rate Revolving Borrowing, shall have an initial
Interest Period as specified in such Notice of Revolving Borrowing, provided,
that each Revolving Advance made as a result of a drawing under a Letter of
Credit
 

 
44

--------------------------------------------------------------------------------

 

shall be a Base Rate Advance unless and until each US Lender shall have acquired
participations equal to such Lender’s Pro Rata Share of the amount drawn under
such Letter of Credit pursuant to Section 2.02(b)(ii) (after which time the
Company shall be entitled, pursuant to the immediately succeeding sentence, to
convert any such Base Rate Advance to a Eurodollar Rate Advance).  Thereafter,
subject to the provisions of Section 2.16 with respect to Bankers’ Acceptances
and BA Equivalent Notes, the applicable Borrower may elect to convert such
Revolving Borrowing to a different Type of Revolving Advance denominated in the
same currency or to continue such Revolving Borrowing and, in the case of a
Eurodollar Rate Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The applicable Borrower may elect different options
with respect to different portions of the affected Revolving Borrowing, in which
case each such Revolving Borrowing shall be allocated ratably among the Lenders
having made the Revolving Advances comprising such Revolving Borrowing, and the
Revolving Advances comprising each such portion shall be considered a separate
Revolving Borrowing.  This Section shall not apply to Bid Borrowings, which may
not be converted or continued.
 
(b)   To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Notice of Revolving Borrowing would be required under Section 2.02 if
such Borrower were requesting a Revolving Borrowing of the Type resulting from
such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request signed by the applicable Borrower.
 
(c)   Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i)   the Revolving Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Revolving
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Revolving Borrowing);
 
(ii)   the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)         the Type of Revolving Advances comprising such Revolving
Borrowing; and
 
(iv)          in the case of a Eurodollar Rate Advance, the Interest Period for
each such Revolving Advance.
 
If any such Interest Election Request requests a Eurodollar Rate Revolving
Borrowing but does not specify an Interest Period, the applicable Borrower shall
be deemed to have selected an Interest Period of one month’s duration.
 
(d)   If a Borrower fails to deliver a timely Interest Election Request with
respect to a Revolving Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Revolving Borrowing is repaid as provided
herein, at the end of such Interest Period such Revolving Borrowing shall be
continued as or converted to a Base Rate Revolving Borrowing.
 
(e)   If, after the occurrence and during the continuance of any Event of
Default, the Majority Lenders so direct, (i) each Eurodollar Rate Advance will
automatically, on the last day of the
 

 
45

--------------------------------------------------------------------------------

 

then existing Interest Period therefor, be converted into Base Rate Advances and
(ii) the obligation of the Lenders to make, or to convert Advances into,
Eurodollar Rate Advances shall be suspended.
 
Section 2.16 Drawings of Bankers’ Acceptances and BA Equivalent Notes.  (a)
Request for Drawing.  Each Drawing shall be made on notice, given not later than
11:00 A.M. (New York City time) on a Canadian Business Day at least two Canadian
Business Days prior to the date of the proposed Drawing, by the Canadian
Borrower to the Administrative Agent, which shall give each Canadian Lender
prompt notice thereof by telecopier.  Each notice of a Drawing shall be in
writing (including by telecopier), in substantially the form of Exhibit B-3
hereto, specifying therein the requested (i) date of such Drawing (which shall
be a Canadian Business Day), (ii) aggregate Face Amount of such Drawing and
(iii) initial Maturity Date for each Bankers’ Acceptance and BA Equivalent Note
comprising part of such Drawing; provided, however, that, if the Administrative
Agent determines in good faith (which determination shall be conclusive and
binding upon the Canadian Borrower) that the Drafts to be accepted and purchased
as part of any Drawing cannot, due solely to the requested aggregate Face Amount
thereof, be accepted and/or purchased ratably by the Canadian Lenders in
accordance with Section 2.01(c), then the aggregate Face Amount of such Drawing
(or the Face Amount of Bankers’ Acceptances and BA Equivalent Notes to be
created and purchased by any Canadian Lender) shall be reduced to such lesser
amount as the Administrative Agent determines will permit such Drafts comprising
part of such Drawing to be so accepted and purchased.  The Administrative Agent
agrees that it will, as promptly as practicable, notify the Canadian Borrower of
the unavailability of Bankers’ Acceptances in accordance with Section
2.16(e).  Each Draft in connection with any requested Drawing (A) shall be in a
minimum amount of CN$1,000,000 or an integral multiple of CN$100,000 in excess
thereof, and (B) shall be dated the date of the proposed Drawing.  Each Canadian
Lender that is a BA Lender shall, before 1:00 P.M. (Toronto time) on the date of
each Drawing, complete one or more Drafts in accordance with the related Notice
of Borrowing, accept such Drafts and purchase the Bankers’ Acceptances created
thereby for the Drawing Purchase Price and shall, before 1:00 P.M. (Toronto
time) on such date, make available for the account of its Applicable Lending
Office to the Administrative Agent, in the Administrative Agent’s Account, in
same day funds, the Drawing Purchase Price payable by such Canadian Lender for
such Drawing less the Stamping Fee payable to such Canadian Lender with respect
thereto under Section 2.16(b).  Each Non-BA Lender shall, in lieu of accepting
its proportionate amount of Bankers Acceptances forming part of a Drawing, make
available the Canadian Borrower a loan (a “BA Equivalent Note”) in Canadian
Dollars in an amount equal to the Drawing Purchase Price of the Bankers’
Acceptances that such Non-BA Lender would have been required to accept if it
were a BA Lender.  Each Non-BA Lender shall, before 1:00 P.M. (Toronto time) on
the date of each Drawing, make available for the account of its Applicable
Lending Office to the Administrative Agent, in the Administrative Agent’s
Account, in same day funds, the amount of the BA Equivalent Note, less an amount
equal to the Stamping Fee that would have been applicable to the BA Equivalent
Note had it been a Bankers’ Acceptance.  Upon the fulfillment of the applicable
conditions set forth in Section 3.03, the Administrative Agent will make the
funds it has received from the Canadian Lenders available to the Canadian
Borrower requesting such Drawing at the Administrative Agent’s address set forth
on Schedule 10.02.
 
(b) Stamping Fees.  The Canadian Borrower shall, on the date of each Drawing and
on the date of each renewal of any outstanding Bankers’ Acceptances or BA
Equivalent Notes, pay to the Administrative Agent, in Canadian Dollars, for the
ratable account of the Canadian Lenders accepting Drafts and purchasing Bankers’
Acceptances or making BA Equivalent Notes, the Stamping Fee with respect to such
Bankers’ Acceptances or corresponding BA Equivalent Notes.  The Canadian
Borrower irrevocably authorizes each such Canadian Lender to deduct the Stamping
Fee payable with respect to each Bankers’ Acceptance or BA Equivalent Notes of
such Canadian Lender from the Drawing Purchase Price payable by such Canadian
Lender in respect of such Bankers’ Acceptance or BA Equivalent Notes in
accordance with this Section 2.16 and to apply such amount so withheld to the
payment of such Stamping Fee for the account of the Canadian Borrower and, to
the extent such Stamping Fee is so
 

 
46

--------------------------------------------------------------------------------

 

withheld and legally permitted to be so applied, the Canadian Borrower’s
obligations under the preceding sentence in respect of such Stamping Fee shall
be satisfied.
 
(c) Limitations on Drawings.  Anything in Section 2.16(a) to the contrary
notwithstanding, the Canadian Borrower may not select a Drawing if the
obligation of the Canadian Lenders to purchase and accept Bankers’ Acceptances
shall then be suspended pursuant to Section 2.16(e) or 2.16(o).
 
(d) Binding Effect of Notices of Borrowing.  Each Notice of Borrowing for a
Drawing shall be irrevocable and binding on the Canadian Borrower.  In the case
of any proposed Drawing, the Canadian Borrower shall indemnify each Canadian
Lender (absent any gross negligence by the Canadian Lender) against any loss,
cost or expense incurred by such Canadian Lender as a result of any failure to
fulfill on or before the date specified in the Notice of Borrowing for such
Drawing the applicable conditions set forth in Section 3.03, including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Canadian Lender to fund
the Drawing Purchase Price (or in the case of Non-BA Lenders, the BA Equivalent
Note) to be paid by such Canadian Lender as part of such Drawing when, as a
result of such failure, such Drawing is not made on such date (but, in any
event, excluding any loss of profit and the Stamping Fee applicable to such
Drawing or Advance).
 
(e) Circumstances Making Bankers’ Acceptances Unavailable.  (i) If, with respect
to any proposed Drawing, the Administrative Agent determines in good faith that
circumstances affecting the money markets at the time any related Notice of
Borrowing is delivered or is outstanding will result in there being no market
for the Bankers’ Acceptances to be created in connection with such Drawing or an
insufficient demand for such Bankers’ Acceptances to allow the Canadian Lenders
creating such Bankers’ Acceptances to sell or trade the Bankers’ Acceptances to
be created and purchased or discounted by them hereunder in connection with such
Drawing, then, upon notice to the Canadian Borrower and the Canadian Lenders
thereof, (A) the Notice of Borrowing with respect to such proposed Drawing shall
be cancelled and the Drawing requested therein shall not be made and (B) the
right of the Canadian Borrower to request a Drawing shall be suspended until the
Administrative Agent shall notify the Canadian Borrower that the circumstances
causing such suspension no longer exist.  The Administrative Agent agrees that
it will, as promptly as practicable, notify the Canadian Borrower of the
unavailability of Bankers’ Acceptances.
 
(ii) Upon the occurrence and during the continuance of any Default, the
obligation of the Canadian Lenders to create and purchase Bankers’ Acceptances
shall be suspended.
 
(iii) If the Reuters Screen CDOR Page is not available for the timely
determination of the BA Rate, and the BA Rate for any Bankers’ Acceptances or BA
Equivalent Notes can not otherwise be determined in a timely manner in
accordance with the definition of “BA Rate”, the Administrative Agent shall
forthwith notify the Canadian Borrower and the Canadian Lenders that such
interest rate cannot be determined for such Bankers’ Acceptances and BA
Equivalent Notes, and the obligation of the Canadian Lenders to make, or to
renew, Bankers’ Acceptances and BA Equivalent Notes shall be suspended until the
Administrative Agent shall notify the Canadian Borrower and the Canadian Lenders
that the circumstances causing such suspension no longer exist.
 
(iv) If Canadian Lenders having more than 50% of the Canadian Commitments shall,
at least one (1) Canadian Business Day before the date of the applicable
requested Drawing, notify the Administrative Agent (with a copy to the Canadian
Borrower) that the BA Rate for Bankers' Acceptances or BA Equivalent Notes
comprising such Drawing will not adequately
 

 
47

--------------------------------------------------------------------------------

 

reflect the discount rate which would be applicable to a sale of Bankers'
Acceptances accepted by such Canadian Lenders which are BA Lenders in the market
for the applicable term or the cost to such Canadian Lenders which are Non-BA
Lenders of making or funding their respective BA Equivalent Notes comprising
such Drawing, the Notice of Borrowing given in respect of such requested Drawing
shall be cancelled and the Drawing requested therein shall not be made and the
right of the Canadian Borrower to request a Drawing shall be suspended until
such Canadian Lenders shall notify the Administrative Agent (with a copy to the
Canadian Borrower) and the other Canadian Lenders that the circumstances causing
such suspension no longer exist.  The Canadian Lenders giving a notice under
this subclause (iv) shall, promptly after giving such notice, provide the
Canadian Borrower (with a copy to the Administrative Agent) with an explanation,
in reasonable detail, as to the circumstances causing such suspension.
 
(f) Assumptions of the Administrative Agent.  Unless the Administrative Agent
shall have received notice from a Canadian Lender prior to the date of any
Drawing that such Canadian Lender will not make available to it such Canadian
Lender’s ratable share of the proceeds of such Drawing, in accordance with
Section 2.16(a), the Administrative Agent may assume that such Canadian Lender
has made such ratable share available to it on the date of such Drawing in
accordance with Section 2.16(a) and the Administrative Agent may, in reliance
upon such assumption, make available to the Canadian Borrower on such date a
corresponding amount.  If and to the extent that any such Canadian Lender shall
not have so made such ratable share available to the Administrative Agent, such
Canadian Lender and the Canadian Borrower severally agree to repay or pay to the
Administrative Agent forthwith on demand such corresponding amount, together
with interest thereon, for each day from the date such amount is made available
to the Canadian Borrower until the date such amount is repaid or paid to the
Administrative Agent, at (i) in the case of the Canadian Borrower, a rate per
annum equal to the BA Rate used in calculating the Drawing Purchase Price with
respect to such Drawing, and (ii) in the case of such Canadian Lender, the
Canadian Interbank Rate.  If such Canadian Lender shall pay to the
Administrative Agent such corresponding amount, such amount so paid shall
constitute such Canadian Lender’s ratable share of the proceeds of such Drawing
for all purposes under this Agreement.
 
(g) Presigned Draft Forms.  To enable the Canadian Lenders which are BA Lenders
to create Bankers’ Acceptances in accordance with Section 2.01(c) and this
Section 2.16, the Canadian Borrower intending to make Drawings of Bankers’
Acceptances hereby appoints each BA Lender as its attorney to sign and endorse
on its behalf (for the purpose of acceptance and purchase of Bankers’
Acceptances pursuant to this Agreement), in handwriting or by facsimile or
mechanical signature as and when deemed necessary by such BA Lender, blank forms
of Bankers’ Acceptances.  In this respect, it is each BA Lender’s responsibility
to maintain an adequate supply of blank forms of Bankers’ Acceptances for
acceptance under this Agreement.  The Canadian Borrower recognizes and agrees
that all Bankers’ Acceptances signed and/or endorsed on its behalf by a BA
Lender shall bind the Canadian Borrower as fully and effectually as if signed in
the handwriting of and duly issued by the proper signing officers of the
Canadian Borrower.  Each BA Lender is hereby authorized (for the purpose of
acceptance and purchase of Bankers’ Acceptances pursuant to this Agreement) to
issue such Bankers’ Acceptances endorsed in blank in such face amounts as may be
determined by such BA Lender; provided that the aggregate amount thereof is
equal to the aggregate amount of Bankers’ Acceptances required to be accepted
and purchased by such BA Lender.  On request by the Canadian Borrower, a BA
Lender shall cancel all forms of Bankers’ Acceptances which have been pre-signed
or pre-endorsed by or on behalf of the Canadian Borrower and which are held by
such BA Lender and have not yet been issued in accordance herewith.  Each BA
Lender further agrees to retain such records in the manner and/or the statutory
periods provided in the various Canadian provincial or federal statutes and
regulations which apply to such BA Lender.  Each BA Lender shall maintain a
record with respect to Bankers’ Acceptances held by it in blank hereunder,
voided by it for any reason, accepted and purchased by it hereunder, and
cancelled at their respective maturities.  Each BA Lender agrees to provide such
records to the Canadian
 

 
48

--------------------------------------------------------------------------------

 

Borrower at the Canadian Borrower’s expense upon request.  Bankers’ Acceptances
shall be signed by a duly authorized officer or officers of the Canadian
Borrower or by its attorneys, including its attorneys appointed pursuant to this
Section 2.16(g).  Notwithstanding that any person whose signature appears on any
Bankers’ Acceptance as a signatory for the Canadian Borrower may no longer be an
authorized signatory for the Canadian Borrower at the date of issuance of a
Bankers’ Acceptance, such signature shall nevertheless be valid and sufficient
for all purposes as if such authority had remained in force at the time of such
issuance, and any such Bankers’ Acceptance so signed shall be binding on the
Canadian Borrower.
 
(h) Distribution of Bankers’ Acceptances.  Bankers’ Acceptances purchased by a
Canadian Lender in accordance with the terms of Section 2.01(c) and this Section
2.16 may, in such Canadian Lender’s sole discretion, be held by such Canadian
Lender for its own account until the applicable Maturity Date or sold,
rediscounted or otherwise disposed of by it at any time prior thereto in any
relevant market therefor.
 
(i) Failure to Fund in Respect of Drawings.  The failure of any Canadian Lender
to fund the Drawing Purchase Price to be funded by it as part of any Drawing or
to make a BA Equivalent Note shall not relieve any other Canadian Lender of its
obligation hereunder to fund its Drawing Purchase Price on the date of such
Drawing or to make a BA Equivalent Note, but no Canadian Lender shall be
responsible for the failure of any other Canadian Lender to fund the Drawing
Purchase Price or make the BA Equivalent Note to be funded or made, as the case
may be by such other Canadian Lender on the date of any Drawing.
 
(j) Optional Renewal/Repayment of Bankers’ Acceptances.  The Canadian Borrower
shall give notice to the Administrative Agent not later than 11:00
A.M.  (Toronto time) on a Business Day at least two Canadian Business Days prior
to the Maturity Date of the Bankers’ Acceptances and BA Equivalent Notes
comprising part of the same Drawing, and subject to the provisions of Section
2.12, specifying either that the Canadian Borrower intends to renew all or any
portion of such Bankers’ Acceptances and BA Equivalent Notes or that the
Canadian Borrower intends to repay such maturing Bankers’ Acceptances and BA
Equivalent Notes.  Failure by the Canadian Borrower to deliver such notice to
the Administrative Agent in accordance with this Section 2.16(j) shall be deemed
an election by the Canadian Borrower to repay such Bankers’ Acceptances and BA
Equivalent Notes on the applicable Maturity Date.
 
(k) Renewal of Bankers’ Acceptances.  Subject to Section 2.16(j), the Canadian
Borrower may elect to renew Bankers’ Acceptances and BA Equivalent Notes
comprising part of the same Drawing, provided, however, that:
 
(i) any renewal of Bankers’ Acceptances or BA Equivalent Notes shall be made
only on the then existing Maturity Date for such Bankers’ Acceptances or BA
Equivalent Notes;
 
(ii) each renewal of Bankers’ Acceptances and BA Equivalent Notes comprising
part of the same Drawing shall be made ratably among the Canadian Lenders
holding such Bankers’ Acceptances and having made BA Equivalent Notes in
accordance with the respective amount of such Bankers’ Acceptances so held and
BA Equivalent Notes so made; and
 
(iii) upon the occurrence and during the continuance of any Event of Default no
renewal of any Bankers’ Acceptance or BA Equivalent Notes may be made.
 
Each such notice of renewal shall, within the restrictions set forth above,
specify (A) the date of such renewal (which shall be the then existing Maturity
Date of such Bankers’ Acceptances and BA Equivalent
 

 
49

--------------------------------------------------------------------------------

 

Notes and shall be a Canadian Business Day), (B) the Bankers’ Acceptances to be
renewed, (C) if less than all of the Bankers’ Acceptances and BA Equivalent
Notes comprising part of any Drawing are to be renewed, the aggregate Face
Amount for such renewal and (D) the term to maturity of the renewed Bankers’
Acceptances and BA Equivalent Notes (which shall comply with the definition of
“Maturity Date” in Section 1.01); provided, however, that, if the Administrative
Agent determines in good faith (which determination shall be conclusive and
binding upon the Canadian Borrower) that the Bankers’ Acceptances and BA
Equivalent Notes cannot, due solely to the requested aggregate Face Amount
thereof, be renewed ratably by the Canadian Lenders, the aggregate Face Amount
of such renewal (or the Face Amount of Bankers’ Acceptances or BA Equivalent
Notes to be created by any Canadian Lender) shall be reduced to such lesser
amount as the Administrative Agent determines will permit such renewal to be so
made.  Each notice of renewal under this Section 2.16 shall be irrevocable and
binding on the Canadian Borrower.  Upon any renewal of Bankers’ Acceptances and
BA Equivalent Notes comprising part of any Drawing in accordance with this
Section 2.16(k), the Canadian Lenders that hold the Bankers’ Acceptances and
that made BA Equivalent Notes to be renewed shall exchange such maturing
Bankers’ Acceptances for new Bankers’ Acceptances and shall make new BA
Equivalent Notes, containing the terms set forth in the applicable notice of
renewal, and the Drawing Purchase Price payable for each such renewed Bankers’
Acceptance and the proceeds of the new BA Equivalent Note shall be applied,
together with other funds, if necessary, available to the Canadian Borrower, to
reimburse the Bankers’ Acceptances and BA Equivalent Notes otherwise maturing on
such date.  The Canadian Borrower hereby irrevocably authorizes and directs each
Canadian Lender to apply the proceeds of each renewed Bankers’ Acceptance or BA
Equivalent Note owing to it to the reimbursement, in accordance with this
Section 2.16(k), of the Bankers’ Acceptances or BA Equivalent Notes owing to
such Canadian Lender and maturing on such date.
 
(l) Repayment of Bankers’ Acceptances.  Subject to Section 2.16(j), the Canadian
Borrower shall repay on or before 12:00 noon (Toronto time) on the Maturity Date
for those Bankers’ Acceptances and BA Equivalent Notes comprising part of the
same Drawing, an amount in Canadian Dollars equal to the Face Amount of such
Bankers’ Acceptances and BA Equivalent Notes (notwithstanding that a Canadian
Lender may be the holder of it at maturity).  Any such payment shall satisfy the
Canadian Borrower’s obligations under the Bankers’ Acceptances and BA Equivalent
Notes to which it relates and the relevant Canadian Lender shall (y) then be
solely responsible for the payment of the applicable Bankers’ Acceptances and BA
Equivalent Notes, and (z) thereafter indemnify the Canadian Borrower from any
loss, cost or expense suffered by or imposed upon the Canadian Borrower in
respect of any claim from a holder of such Bankers’ Acceptances and BA
Equivalent Notes that the Canadian Borrower is liable for payment thereunder or
any payment by the Canadian Borrower in connection with such claim.
 
(m) Mandatory Conversion.  Upon the occurrence and during the continuance of any
Event of Default or if the Canadian Borrower shall fail (i) to deliver a
properly completed notice of renewal under Section 2.16(j) or (ii) to reimburse
the Canadian Lenders for any Bankers’ Acceptances and BA Equivalent Notes
comprising part of the same Drawing pursuant to Section 2.16(l), the
Administrative Agent will forthwith so notify the Canadian Borrower and the
Canadian Lenders, whereupon each such Bankers’ Acceptance and BA Equivalent Note
will automatically, on the then existing Maturity Date of such Bankers’
Acceptance or BA Equivalent Note, convert into a Canadian Prime Rate Advance of
the Face Amount of such Bankers’ Acceptance or BA Equivalent Note.
 
(n) Collateralization of Bankers’ Acceptances.  Bankers’ Acceptances and BA
Equivalent Notes may not be prepaid.  The Canadian Borrower may, however, at its
option, exercisable upon not less than one Business Day’s notice to the
Administrative Agent, elect to deposit with the Administrative Agent Canadian
Dollars in same-day funds to be held by the Administrative Agent, pursuant to
collateral arrangements satisfactory to the Administrative Agent, for
application to the
 

 
50

--------------------------------------------------------------------------------

 

payment of any Borrowing of Bankers’ Acceptances or BA Equivalent Notes
designated by the Canadian Borrower in such notice.  If such a deposit is made,
then such Bankers’ Acceptances and BA Equivalent Notes shall be deemed no longer
outstanding for purposes of this Agreement; provided that the amount of such
deposit shall be not less than the full Face Amount of such Bankers’ Acceptances
or BA Equivalent Notes.  Furthermore, in the event the maturity of the Bankers’
Acceptances and BA Equivalent Notes is accelerated pursuant to Section 6.01, the
Canadian Borrower shall cash collateralize all outstanding Banker’s Acceptances.
 
(o) Illegality.  Notwithstanding any other provision of this Agreement, if the
introduction of or any change in the interpretation of any law or regulation
after the date of this Agreement shall make it unlawful, or any central bank or
other Governmental Authority shall assert after the date of this Agreement that
it is unlawful, for any Canadian Lender or its Canadian Lending Office to
perform its obligations hereunder to complete and accept Drafts, to purchase
Bankers’ Acceptances or BA Equivalent Notes or to continue to fund or maintain
Bankers’ Acceptances or BA Equivalent Notes hereunder, then, on notice thereof
and demand therefor by such Canadian Lender to the Borrowers through the
Administrative Agent (i) an amount equal to the aggregate Face Amount of all
Bankers’ Acceptances and BA Equivalent Notes outstanding at such time shall,
upon such demand (which shall only be made if deemed necessary by the applicable
Canadian Lender to comply with applicable law), be deposited by the Canadian
Borrower with the Administrative Agent in accordance with Section 2.16(n) until
the Maturity Date of each such Bankers’ Acceptance and BA Equivalent Note, (ii)
upon the Maturity Date of any Bankers’ Acceptance or BA Equivalent Note in
respect of which any such deposit has been made, the Administrative Agent shall
be, and hereby is, authorized (without notice to or any further action by the
Borrowers) to apply, or to direct the Administrative Agent to apply, such amount
(or the applicable portion thereof) to the reimbursement of such Bankers’
Acceptance and (iii) the obligation of the Canadian Lenders to complete and
accept Drafts and purchase Bankers’ Acceptances and BA Equivalent Note shall be
suspended until the Administrative Agent shall notify the Borrowers that such
Canadian Lender has determined that the circumstances causing such suspension no
longer exist.
 
(p) Inconsistencies.  In the event of any inconsistency between the provisions
of this Section 2.16 and any other provision of Article II with respect to
Bankers’ Acceptances or BA Equivalent Notes, the provisions of this Section 2.16
shall prevail.
 
Section 2.17 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.10, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.10 or Section 2.14, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  The
Company hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
 
(b) Replacement of Lenders.  If any Lender requests compensation under
Section 2.10, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14, and, in each case, such Lender has not
designated a different lending office in accordance with Section 2.17(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to
 

 
51

--------------------------------------------------------------------------------

 

assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.02), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.10 or Section 2.14) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if such Lender accepts such
assignment); provided that:
 
(i) the Company shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 9.02;
 
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.02(a)(iii) or (c)(i)(F), as applicable) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
applicable Borrower (in the case of all other amounts);
 
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.10 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter;
 
(iv) such assignment does not conflict with applicable law; and
 
(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
 
Section 2.18 Cash Collateral.  At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or an Issuing Bank (with a copy to the Administrative
Agent), the Company shall Cash Collateralize the Fronting Exposure of the
applicable Issuing Bank with respect to such Defaulting Lender (determined after
giving effect to Section 2.19(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than 100% of such Fronting Exposure.
 
(a) Grant of Security Interest.  The Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Banks, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to subsection (b) below.  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided, or that the total amount of such Cash Collateral is less than
100% of such Fronting Exposure, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
 
(b) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.18 or Section 2.19 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in
 

 
52

--------------------------------------------------------------------------------

 

respect of L/C Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.
 
(c) Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of an Issuing Bank shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.18
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and the applicable Issuing Bank
that there exists excess Cash Collateral; provided that, subject to Section
2.19, the Person providing Cash Collateral and the applicable Issuing Bank may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.
 
Section 2.19 Defaulting Lenders.
 
(a) Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
 
(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders and Section
10.01.
 
(ii) Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.05 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Banks; third, to Cash Collateralize the
Fronting Exposure of the Issuing Banks with respect to such Defaulting Lender in
accordance with Section 2.18; fourth, as each Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Advance or funded
participation in any Letter of Credit in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the applicable Borrower, to be held in a deposit
account and released pro rata in order to (A) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Advances and funded
participations in Letters of Credit under this Agreement and (B) Cash
Collateralize any Issuing Bank’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.18; sixth, to the payment of any amounts
owing to the Lenders or the Issuing Banks as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or the Issuing Banks against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Advances or funded
participations in Letters of Credit in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such
 

 
53

--------------------------------------------------------------------------------

 

Advances were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Advances of, and funded participations in
Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Advances of, or funded participations in
Letters of Credit owed to, such Defaulting Lender until such time as all
Advances and funded and unfunded participations in L/C Obligations are held by
the Lenders pro rata in accordance with the US Commitments without giving effect
to Section 2.19(a)(iv).  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.19(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
 
(iii) Certain Fees.
 
(A) Each Defaulting Lender shall be entitled to receive a facility fee for any
period during which such Lender is a Defaulting Lender only to extent allocable
to the sum of (1) the outstanding principal amount of the Advances funded by it,
and (2) its Pro Rata Share of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 2.19.
 
(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 2.03(b)(i) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Pro Rata Share
of the stated amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 2.19.
 
(C) With respect to any facility fee or letter of credit commission not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
applicable Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to each
Issuing Bank, as applicable, the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Bank’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.
 
(iv) Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Pro Rata Shares (calculated without regard to such Defaulting Lender’s Pro Rata
Share) but only to the extent that (x) the conditions set forth in Section 3.02
are satisfied at the time of such reallocation (and, unless the Company shall
have otherwise notified the Administrative Agent at such time, the Company shall
be deemed to have represented and warranted that such conditions are satisfied
at such time), and (y) such reallocation does not cause the aggregate Pro Rata
Share of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Pro
Rata Share.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
 
(v) Cash Collateral.  If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Company shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
applicable Issuing Bank’s Fronting Exposure in accordance with the procedures
set forth in Section 2.18.
 

 
54

--------------------------------------------------------------------------------

 

(b) Defaulting Lender Cure.  If the applicable Borrower, the Administrative
Agent and the applicable Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Advances of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Advances and funded and unfunded participations in Letters of Credit to be held
pro rata by the Lenders in accordance with the US Commitments or the Canadian
Commitments, as applicable (without giving effect to Section 2.19(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of such Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
 
(c) New Letters of Credit.  So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.
 
ARTICLE III
 
CONDITIONS OF LENDING
 
Section 3.01 Condition Precedent to Effectiveness of Sections 2.01 and
2.02.  The effectiveness of Sections 2.01 and 2.02 is subject to the execution
and delivery of counterparts of this Agreement by the Borrowers, the
Administrative Agent and the Lenders and the satisfaction of the following
additional conditions precedent:
 
(i) The Administrative Agent shall have received the following, each dated the
date hereof, in form and substance satisfactory to the Administrative Agent:
 
(a) A Revolving Note or Notes to the order of any Lender requesting such note
pursuant to Section 2.12.
 
(b) An Officer’s Certificate attaching copies of the resolutions of the Board of
Directors of each Borrower (or an authorized committee thereof) approving the
Loan Documents, and of all documents evidencing other necessary corporate action
and governmental approvals, if any, with respect to the Loan Documents.
 
(c) An Officer’s Certificate certifying the names and true signatures of the
officers of each Borrower authorized to sign the Loan Documents and the other
documents to be delivered hereunder.
 
(d) A favorable opinion of a Senior Counsel of the Company, substantially in the
form of Exhibit D-1 hereto and as to such other matters as any Lender through
the Administrative Agent may reasonably request.
 
(e) A favorable opinion of a Senior Counsel of the Canadian Borrower,
substantially in the form of Exhibit D-2 hereto and as to such other matters as
any Lender through the Administrative Agent may reasonably request.
 

 
55

--------------------------------------------------------------------------------

 

(f) A favorable opinion of a Special New York Counsel of the Company and the
Canadian Borrower, substantially in the form of Exhibit D-3 hereto and as to
such other matters as any Lender through the Administrative Agent may reasonably
request.
 
(ii) The Company shall have paid all accrued and previously invoiced fees and
expenses of the Administrative Agent and the Lenders (including the accrued and
previously invoiced fees and expenses of counsel to the Administrative Agent).
 
(iii) The Company shall have terminated (or shall concurrently terminate) the
commitments, and paid (or shall concurrently pay) in full all Indebtedness,
interest, fees and other amounts outstanding under the U.S.$220,000,000 Credit
Agreement dated as of October 29, 2007 (as amended, restated, supplemented or
otherwise modified from time to time) among the Company, the Canadian Borrower,
the banks named therein and Citibank, N.A., as administrative agent, and each of
the Lenders that is a party to such Credit Agreement hereby waives any
requirement of prior notice to the termination of the commitments or prepayment
of any amounts thereunder.
 
Section 3.02 Conditions Precedent to Each Borrowing Increasing the Aggregate
Amount of Advances and each Letter of Credit Issuance.  The obligation of each
Lender to make a Revolving Advance on the occasion of each Revolving Borrowing
(including the initial Revolving Borrowing) which would increase the aggregate
outstanding amount of Revolving Advances owing by a Borrower to such Lender over
the aggregate outstanding amount of Revolving Advances owing by such Borrower to
such Lender immediately prior to the making of such Revolving Advance, and the
obligation of each Issuing Bank to issue a Letter of Credit shall be subject to
the further conditions precedent that on the date of such Revolving Borrowing or
issuance the following statements shall be true (and each of the giving of the
applicable Notice of Revolving Borrowing, Notice of Issuance and the acceptance
by the applicable Borrower of the proceeds of such Revolving Borrowing or of
such Letter of Credit shall constitute a representation and warranty by such
Borrower that on the date of such Revolving Borrowing or issuance such
statements are true):
 
(a) The representations and warranties contained in this Agreement (other than
the last sentence of Section 4.01(e)) are correct in all material respects on
and as of the date of such Revolving Borrowing or Letter of Credit issuance,
before and after giving effect to such Borrowing or issuance and to the
application of the proceeds therefrom, as though made on and as of such date,
and
 
(b) No event has occurred and is continuing, or would result from such Revolving
Borrowing, such issuance or from the application of the proceeds therefrom,
which constitutes an Event of Default or which would constitute an Event of
Default but for the requirement that notice be given or time elapse or both.
 
Section 3.03 Conditions Precedent to Each Bid Borrowing.  The obligation of each
Lender which is to make a Bid Advance on the occasion of a Bid Borrowing
(including the initial Bid Borrowing) to make such Bid Advance as part of such
Bid Borrowing is subject to the conditions precedent that (a) the Administrative
Agent shall have received the written confirmatory Notice of Bid Borrowing with
respect thereto, (b) on or before the date of such Bid Borrowing, but prior to
such Bid Borrowing, the Administrative Agent shall have received a Bid Note
payable to the order of such Lender for each of the one or more Bid Advances to
be made by such Lender as part of such Bid Borrowing, in a principal amount
equal to the principal amount of the Bid Advance to be evidenced thereby and
otherwise on such terms as were agreed to for such Bid Advance in accordance
with Section 2.02(c), and (c) on the date of such Bid Borrowing the following
statements shall be true (and each of the giving of the
 

 
56

--------------------------------------------------------------------------------

 

applicable Notice of Bid Borrowing and the acceptance by the Company of the
proceeds of such Bid Borrowing shall constitute a representation and warranty by
the Company that on the date of such Bid Borrowing such statements are true):
 
(i) The representations and warranties contained in this Agreement (other than
the last sentence of Section 4.01(e)) are correct in all material respects on
and as of the date of such Bid Borrowing, before and after giving effect to such
Bid Borrowing and to the application of the proceeds therefrom, as though made
on and as of such date.
 
(ii) No event has occurred and is continuing, or would result from such Bid
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or which would constitute an Event of Default but for the
requirement that notice be given or time elapse or both.
 
Section 3.04 Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that the
Company, by notice to the Lenders, designates as the proposed effective date of
Sections 2.01 and 2.02, specifying its objection thereto.  The Administrative
Agent shall promptly notify the Lenders of the occurrence of the effective date
of Sections 2.01 and 2.02.
 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES
 
Section 4.01 Representations and Warranties of the Company.  The Company
represents and warrants as follows:
 
(a) Each Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation indicated at
the beginning of this Agreement, has all requisite corporate power and authority
to conduct its business, to own its properties and assets as it is now conducted
and as proposed to be conducted and is qualified or licensed to do business as a
foreign corporation in good standing in all jurisdictions in which the conduct
of its business requires it to so qualify or be licensed except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to materially and adversely affect the ability of such Borrower to
perform its obligations under any Loan Document.
 
(b) The execution, delivery and performance by each Borrower of the Loan
Documents to which it is a party, including such Borrower’s use of the proceeds
hereof, are within such Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not (i) contravene such Borrower’s
charter, articles or by-laws or (ii) contravene law (including, without
limitation, Regulations T, U and X issued by the Board of Governors of the
Federal Reserve Board) or any material contractual restriction binding on or
affecting such Borrower or (iii) result in or require the creation or imposition
of any Lien upon or with respect to any of the properties of the Company or any
of its Subsidiaries.
 

 
57

--------------------------------------------------------------------------------

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for the due
execution, delivery and performance by such Borrower of any Loan Documents.
 
(d) This Agreement is, and each of other Loan Documents to which it is a party,
when delivered hereunder will be, the legal, valid and binding obligation of
each Borrower party thereto, enforceable against such Borrower in accordance
with their respective terms.
 
(e) The consolidated balance sheet of the Company and its Subsidiaries as at
December 31, 2011, and the related consolidated statements of income and cash
flows of the Company and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of KPMG LLP, independent public accountants, fairly
present the consolidated financial condition of the Company and its Subsidiaries
as at such date and the consolidated results of the operations of the Company
and its Subsidiaries for the period ended on such date, all in accordance with
GAAP.  Except as publicly disclosed prior to the date hereof, on and as of the
date of this Agreement, since December 31, 2011, there has been no material
adverse change in the business, financial condition or results of operations of
the Company and its Subsidiaries, taken as a whole.
 
(f) There are no actions, suits or proceedings pending or, to the knowledge of
the Company, threatened, against the Company or any Subsidiary the reasonably
anticipated outcome of which (i) would materially and adversely affect the
ability of any Borrower to perform its obligations under the Loan Documents or
(ii) purport to affect the legality, validity or enforceability of any Loan
Document.
 
(g) No Borrower is engaged in the business of extending credit for the purpose
of purchasing or carrying Margin Stock, and no proceeds of any Advance will be
used to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock, except in compliance with
Regulations T, U and X issued by the Board of Governors of the Federal Reserve
Board.
 
(h) Neither the Company nor any Subsidiary is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940.
 
(i) The Company and each Subsidiary have filed all material Tax returns
(federal, state, provincial and local) required to be filed and paid all taxes
shown thereon to be due, including interest and penalties, or provided adequate
reserves for payment thereof.
 
(j) In the ordinary course of its business, the Company conducts an ongoing
review of the effect of Environmental Laws on the operations and properties of
the Company, in the course of which it identifies and evaluates associated
liabilities and costs (including, without limitation, any capital or operating
expenditures required for clean-up or closure of properties presently or
previously owned, any liabilities in connection with off-site disposal of
Hazardous Substances and any capital or operating expenditures) required to
achieve or maintain compliance with Environmental Laws.  On the basis of this
review, the Company has reasonably concluded that, except with respect to any
matter disclosed in Items 1 or 3 in the Company’s 2011 Form 10-K or in the
Commitments and Contingencies Note to the consolidated financial statements
incorporated therein, such associated liabilities and costs, are unlikely to
cause a material adverse change in the business, financial condition or results
of operations of the Company and its Subsidiaries, taken as a whole, from that
shown on the consolidated financial statements as at, and for the fiscal year
ended December 31, 2011, provided that the inclusion of such exception does not
indicate that any such matter will cause such a material adverse change.
 

 
58

--------------------------------------------------------------------------------

 



 
ARTICLE V

 
COVENANTS OF THE COMPANY
 
Section 5.01 Affirmative Covenants.  So long as any Advance shall remain unpaid,
any Bankers’ Acceptance, BA Equivalent Note or Letter of Credit shall be
outstanding or any Lender shall have any Commitment hereunder, the Company will,
unless the Majority Lenders shall otherwise consent in writing:
 
(a) Compliance with Laws, Etc.  Comply, and cause each Subsidiary to comply,
with all applicable laws, rules, regulations and orders (such compliance to
include, without limitation, paying before the same become delinquent all Taxes,
assessments and governmental charges imposed upon it or upon its property except
to the extent contested in good faith) the failure to comply with which would
have a material adverse effect on the business, financial condition or results
of operations of the Company and its Subsidiaries taken as a whole.
 
(b) Consolidated Leverage Ratio.  Maintain a Consolidated Leverage Ratio as of
the last day of each Reference Period of not more than 4.00 : 1.0.
 
(c) Consolidated Interest Coverage Ratio.  Maintain a Consolidated Interest
Coverage Ratio for each Reference Period of not less than 4.00 : 1.0.
 
(d) Preservation of Corporate Existence, Etc.  Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence, and
the rights (charter and statutory) and franchises material to the business of
the Company and its Subsidiaries, taken as a whole; provided, however, that (i)
the Company and its Subsidiaries may consummate any merger or consolidation
permitted under Section 5.02(c), (ii) neither the Company nor any of its
Subsidiaries shall be required to preserve any such right or franchise if the
Company or such Subsidiary shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Company or such
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to the Company, such Subsidiary or the Lenders and (iii)
no Subsidiary shall be required to preserve its corporate existence if the
Company has determined to liquidate or dissolve such Subsidiary and such
liquidation or dissolution will not violate any other provision of this
Agreement.
 
(e) Keeping of Books.  Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Company and each
such Subsidiary in a manner which will permit the preparation of consolidated
financial statements in accordance with GAAP.
 
(f) Maintenance of Properties, Etc.  Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are
material to the conduct of the business of the Company and its Subsidiaries,
taken as a whole, in good working order and condition, ordinary wear and tear
excepted.
 
(g) Insurance.  Maintain, and cause each Subsidiary to maintain, insurance with
reputable insurance companies or associations in such amount and covering such
risks as the Company, in its good faith business judgment, believes necessary.
 
(h) ERISA.  Ensure that the Company and each ERISA Affiliate will meet its
minimum funding requirements and all of its other obligations under ERISA with
respect to all of its Plans and satisfy all of its obligations to Multiemployer
Plans, including any Withdrawal Liability,
 

 
59

--------------------------------------------------------------------------------

 

except, in each case, where the failure to do so would not have a material
adverse effect on the business, financial condition or results of operations of
the Company and its Subsidiaries, taken as a whole.
 
(i) Reporting Requirements.  Furnish to each Lender:
 
(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each year, balance sheets of the Company and the
Subsidiaries, on a consolidated basis, as of the end of such quarter and
statements of income and retained earnings and cash flow of the Company and the
Subsidiaries, on a consolidated basis, for the period commencing at the end of
the previous year and ending with the end of such quarter, certified by the
chief financial officer of the Company, subject to audit and year end
adjustments;
 
(ii) as soon as available and in any event within 120 days after the end of each
year, a copy of the balance sheets of the Company and the Subsidiaries, on a
consolidated basis, as of the end of such year and the statements of income and
retained earnings and cash flow of the Company and the Subsidiaries, on a
consolidated basis, for such year, certified by KPMG LLP or another independent
nationally recognized firm of public accountants;
 
(iii) as soon as possible and in any event within ten days after an officer of
the Company becomes aware of the occurrence of each Event of Default (and each
event which, with the giving of notice or lapse of time, or both, would
constitute an Event of Default), an Officer’s Certificate setting forth details
of such Event of Default or event and the action which the Company has taken and
proposes to take with respect thereto;
 
(iv) contemporaneously with each delivery of the statements referred to in
clauses (i) and (ii) above, (A) either an Officer’s Certificate stating that no
Event of Default (other than by reason of non-compliance with the covenants
referred to in Sections 5.01(b) and (c)) and no event which, with the giving of
notice or lapse of time, or both, would constitute an Event of Default (other
than by reason of non-compliance with the covenants referred to in Sections
5.01(b) and (c)) occurred during such quarter or, if applicable, an Officer’s
Certificate pursuant to clause (iii) above, (B) an Officer’s Certificate stating
that, as of the last day of the preceding quarter, and to the best of his or her
knowledge, at all times during the preceding quarter, the Company was in
compliance with the covenants referred to in Sections 5.01(b) and (c) and
providing reasonable details of the calculations evidencing the Company’s
compliance with such covenants and (C) reasonable details of each material
change in GAAP from those applied in preparing the statements referred to in
Section 4.01(e) insofar as such changes are applicable to the statements
referred to in clauses (i) and (ii) above;
 
(v) promptly after the sending or filing thereof, copies of all reports which
the Company sends to any of its shareholders, and copies of all reports and
registration statements which the Company or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange (other
than those pertaining to employee benefit plans); and
 
(vi) such other information respecting the condition or operations, financial or
otherwise, of the Company or any Subsidiary as any Lender through the
Administrative Agent may from time to time reasonably request.
 
Reports and financial statements required to be delivered by the Company
pursuant to paragraphs (i), (ii) and (v) of this Section 5.01(i) shall be deemed
to have been delivered on the date on which it posts such reports containing
such financial statements are posted on the SEC’s website at www.sec.gov;
provided that it shall deliver paper copies of the reports and financial
statements referred to
 

 
60

--------------------------------------------------------------------------------

 

in paragraphs (i), (ii) and (v) of this Section 5.01(i) to the Administrative
Agent or any Lender who requests it to deliver such paper copies until written
notice to cease delivering paper copies is given by the Administrative Agent or
such Lender.
 
Section 5.02 Negative Covenants.  So long as any Advance shall remain unpaid,
any Bankers’ Acceptance, BA Equivalent Note or Letter of Credit shall be
outstanding or any Lender shall have any Commitment hereunder, the Company will
not, without the written consent of the Majority Lenders:
 
(a) Liens.  Create, assume or suffer to exist or permit any Subsidiary of the
Company to create, assume or suffer to exist any Lien upon any of its property
or assets, whether now owned or hereafter acquired, except
 
(i) Permitted Encumbrances,
 
(ii) other Liens incidental to the conduct of its business or the ownership of
its property and assets which were not incurred to secure Indebtedness, and
which do not in the aggregate materially detract from the value of its property
or assets or materially impair the use thereof in the operation of its business,
 
(iii) Liens on property or assets of a Domestic Subsidiary to secure obligations
of such Subsidiary to the Company or another Domestic Subsidiary, and Liens on
property or assets of a Foreign Subsidiary to secure obligations of such
Subsidiary to the Company or any other Subsidiary,
 
(iv) any Lien on property of any Foreign Subsidiary to secure Indebtedness of
such Subsidiary, provided that, immediately after giving effect thereto and to
the concurrent repayment of any other Indebtedness, the aggregate principal
amount of outstanding Indebtedness secured by Liens permitted by this clause
(iv) or by clause (vi) or (ix) of this Section does not exceed 10% of
Consolidated Net Tangible Assets,
 
(v) Liens incurred in connection with any Tax-Exempt Financing which do not in
the aggregate materially detract from the value of the property or assets
affected thereby or materially impair the use of such property or assets in the
operation of its business,
 
(vi) Liens on property or assets granted in connection with applications for or
reimbursement obligations with respect to letters of credit issued at the
request of the Company or a Subsidiary by a banking institution to secure the
performance of obligations of the Company or a Subsidiary relating to such
letters of credit, to the extent such banking institution requested the granting
to it of such Lien as a condition for its issuance of the letter of credit;
provided that, immediately after giving effect thereto and to the concurrent
repayment of any other Indebtedness, the aggregate principal amount of
outstanding Indebtedness secured by Liens permitted by this clause (vi) or by
clause (iv) or (ix) of this Section does not exceed 10% of Consolidated Net
Tangible Assets,
 
(vii) any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (B) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (C) such Lien shall
secure only those
 

 
61

--------------------------------------------------------------------------------

 

obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof,
 
(viii) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (A) with respect to Liens securing
Indebtedness of any Domestic Subsidiary, such Liens secure Indebtedness
permitted by clause (ii) of Section 5.02(b), (B) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after acquisition or the
completion of such construction or improvement, (C) the Indebtedness secured
thereby does not exceed 100% of the cost of acquiring, constructing or improving
such fixed or capital assets and (D) such Liens shall not apply to any other
property or assets of the Company or any Subsidiary,
 
(ix) Liens on assets securing other obligations of the Company and its
Subsidiaries not expressly permitted by clauses (i) through (viii) above;
provided that, immediately after giving effect thereto and to the concurrent
repayment of any other secured obligations, the aggregate principal amount of
outstanding obligations secured by Liens permitted by this clause (ix) or by
clause (iv) or (vi) of this Section does not exceed 10% of Consolidated Net
Tangible Assets, and
 
(x) Liens on Margin Stock, if and to the extent the value of all Margin Stock of
the Company and its Subsidiaries exceeds 25% of the value of the total assets
subject to this Section 5.02(a) (it being understood that Margin Stock not in
excess of 25% of the value of such assets will be subject to the restrictions of
this Section 5.02(a)).
 
(b) Domestic Subsidiary Indebtedness.  Permit any Domestic Subsidiary to create,
incur, assume or permit to exist any Indebtedness, except:
 
(i) Indebtedness of any Domestic Subsidiary to the Company or any other Domestic
Subsidiary;
 
(ii) Indebtedness of any Domestic Subsidiary outstanding on the date hereof;
 
(iii) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement;
 
(iv) Indebtedness of any Person that becomes a Domestic Subsidiary after the
date hereof; provided that such Indebtedness exists at the time such Person
becomes a Domestic Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Domestic Subsidiary; and
 
(v) other Indebtedness in an aggregate principal amount not exceeding
US$20,000,000 at any time outstanding.
 
(c) Mergers, Etc.  (i) Merge or consolidate with or into any other Person (other
than a Subsidiary) or (ii) convey, transfer, lease or otherwise dispose of, or
permit a Subsidiary to convey,
 

 
62

--------------------------------------------------------------------------------

 

transfer, lease, or otherwise dispose of, (whether in one transaction or in a
series of related transactions) all or substantially all of the property or
assets of the Company and its Subsidiaries taken as a whole (whether now owned
or hereafter acquired), directly or indirectly, to any Person, including through
a merger or consolidation of a Subsidiary with an unaffiliated party, unless (A)
in each case of (i) or (ii), after giving effect to such proposed transaction,
no Event of Default or event which with the giving of notice or lapse of time,
or both, would constitute an Event of Default would exist and (B) in the case of
clause (i),the surviving corporation is the Company, provided that to the extent
that the value of all Margin Stock owned by the Company and its Subsidiaries
taken as a whole exceeds 25% of the value of the total assets of the Company and
its Subsidiaries subject to this Section 5.02(c), nothing in this Section
5.02(c) shall prohibit the sale of such Margin Stock (it being understood that
Margin Stock not in excess of 25% of the value of such assets will be subject to
the restrictions of this Section 5.02(c)).
 
(d) Change in Nature of Business.  Engage, or permit any of its Subsidiaries to
engage, to any material extent, in any business other than the businesses of the
type conducted by the Company and its Subsidiaries on the date of this Agreement
and businesses reasonably related thereto.
 
(e) ERISA.  Create, assume or suffer to exist or permit any ERISA Affiliate to
create, assume or suffer to exist (i) any Insufficiency of any Plan with respect
to which an ERISA Event has occurred (or, in the case of a Plan with respect to
which an ERISA Event described in clauses (iii) through (v) of the definition of
ERISA Event shall have occurred and then exist, the liability of the Company and
the ERISA Affiliates related thereto), or (ii) any Withdrawal Liability under
any Multiemployer Plan, in each case, if the sum of (A) any such Insufficiency
or Withdrawal Liability, as applicable, (B) the Insufficiency of any and all
other Plans with respect to which an ERISA Event shall have occurred and then
exist (or, in the case of a Plan with respect to which an ERISA Event described
in clauses (iii) through (v) of the definition of ERISA Event shall have
occurred and then exist, the liability of the Company and the ERISA Affiliates
related thereto), (C) amounts then required to be paid to any and all other
Multiemployer Plans by the Company or the ERISA Affiliates as Withdrawal
Liability and (D) the aggregate principal amount of all Indebtedness of the
Company and all the Subsidiaries secured by Liens permitted by clauses (iv),
(vi), (vii), (viii) and (ix) of Section 5.02(a), shall exceed 10% of
Consolidated Net Tangible Assets.
 
ARTICLE VI

 
EVENTS OF DEFAULT
 
Section 6.01 Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:
 
(a) Any Borrower shall fail to pay (i) any principal of any Advance made to such
Borrower when the same becomes due and payable or (ii) any interest on any
Advance made to such Borrower or any fees or other amounts payable under this
Agreement within five days of the same becoming due and payable; or
 
(b) Any representation or warranty made by any Borrower herein or by any
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or
 
(c) Any Borrower shall fail to perform or observe (i) any term, covenant or
agreement contained in Section 5.01(b), (c) or (i)(iii) or Section 5.02, or (ii)
any term, covenant or agreement contained in any Loan Document (other than as
referred to in subsection (a) or clause (i) above) on its part to be performed
or observed if, in the case of this clause (ii), such failure shall remain
 

 
63

--------------------------------------------------------------------------------

 

unremedied for 30 days after written notice thereof shall have been given to the
Company by the Administrative Agent or any Lender; or
 
(d) The Company or any Subsidiary shall fail to pay any installment of principal
of or any premium or interest on any Indebtedness, which is outstanding in a
principal amount of at least US$25,000,000 in the aggregate (but excluding
Indebtedness outstanding hereunder) of the Company or such Subsidiary (as the
case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Indebtedness, or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness, or any Indebtedness of the Company or any Subsidiary which is
outstanding in an aggregate principal amount of at least US$25,000,000 shall,
for any reason, be accelerated (it being understood that a mandatory prepayment
on the sale of any asset shall be deemed not to be an acceleration of the
Indebtedness secured by such asset) ; or
 
(e) Any Borrower or any Significant Subsidiary or any two or more Subsidiaries
which (when taken together) would have aggregate total assets constituting those
of a Significant Subsidiary shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against such Borrower or any such
Subsidiary seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any Debtor Relief Law, and, in
the case of any such proceeding instituted against a Borrower or such Subsidiary
(but not instituted by it), either such proceeding shall not be dismissed or
stayed for 60 days or any of the actions sought in such proceeding (including,
without limitation, the entry of an order for relief against it or the
appointment of a trustee, custodian or other similar official for it or any
substantial part of its property) shall occur; or a Borrower or any such
Subsidiary shall take any corporate action to authorize any of the actions set
forth above in this subsection (e); or
 
(f) Any judgment or order for the payment of money in excess of US$25,000,000
shall be rendered against the Company or any Subsidiary and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order and, within 60 days of the commencement of such proceedings,
such judgment shall not have been satisfied or (subject to clause (ii) below)
shall have been stayed or (ii) there shall be any period of 60 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
 
(g) The Company or any of its ERISA Affiliates shall incur liability in excess
of US$25,000,000 in the aggregate as a result of one or more of the following:
(i) the occurrence of any ERISA Event with respect to a Plan; (ii) the partial
or complete withdrawal of the Company or any of its ERISA Affiliates from a
Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; or
 
(h) Article VII hereof shall for any reason cease to be valid and binding on or
enforceable against the Company, or the Company shall so state in writing;
 
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent of the Majority Lenders, by notice to the Borrowers
declare the obligation of each Lender to make Advances (other than Revolving
Advances by an Issuing Bank or a Lender pursuant to Section 2.02(b)) and of the
 

 
64

--------------------------------------------------------------------------------

 

Issuing Banks to issue Letters of Credit to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent of the Majority Lenders, by notice to the Borrowers, declare the Notes,
all interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Notes, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrowers; provided, however, that in the event of an Event of
Default resulting from the actual or deemed entry of an order for relief with
respect to a Borrower under the Federal Bankruptcy Code, (A) the obligation of
each Lender to make Advances (other than Revolving Advances by an Issuing Bank
or a Lender pursuant to Section 2.02(b)) and of the Issuing Banks to issue
Letters of Credit shall automatically be terminated and (B) the Notes, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrowers.
 
Section 6.02 Actions in Respect of the Letters of Credit upon Event of
Default.  If any Event of Default shall have occurred and be continuing, the
Administrative Agent may with the consent, or shall at the request, of the
Lenders having more than 50% of the US Commitments, irrespective of whether it
is taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Company to, and forthwith upon such demand the Company will, (a) pay to
the Administrative Agent on behalf of the US Lenders in same day funds at the
Administrative Agent’s office designated in such demand, for deposit in the L/C
Cash Collateral Account, an amount equal to the aggregate Available Amount of
all Letters of Credit then outstanding or (b) make such other arrangements in
respect of the outstanding Letters of Credit as shall be acceptable to the
Lenders having more than 50% of the US Commitments; provided, however, that in
the event of an actual or deemed entry of an order for relief with respect to a
Borrower under the Federal Bankruptcy Code, an amount equal to the aggregate
Available Amount of all outstanding Letters of Credit shall be immediately due
and payable to the Administrative Agent for the account of the Lenders without
notice to or demand upon the Borrowers, which are expressly waived by each
Borrower, to be held in the L/C Cash Collateral Account.  If at any time the
Administrative Agent determines that any funds held in the L/C Cash Collateral
Account are subject to any right or claim of any Person other than the
Administrative Agent and the US Lenders or that the total amount of such funds
is less than the aggregate Available Amount of all Letters of Credit, the
Company will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the L/C
Cash Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Administrative Agent determines to be free
and clear of any such right and claim.  Upon the drawing of any Letter of
Credit, to the extent funds are on deposit in the L/C Cash Collateral Account,
such funds shall be applied to reimburse the Issuing Bank or the US Lenders, as
applicable, to the extent permitted by applicable law.  The Administrative
Agent, in its sole discretion and at the risk and expense of the Company, may
invest the funds in the L/C Cash Collateral Account, and interest or profits
therefrom (if any) shall accumulate in the L/C Cash Collateral Account.  At any
time that the amount of funds in the L/C Cash Collateral Account exceeds the
Available Amount of all Letters of Credit outstanding, the Administrative Agent
shall promptly return such excess amount to the Company.  All amounts in the L/C
Cash Collateral Account shall be returned to the Company upon the earlier of (x)
the date that all Letters of Credit shall have expired or been fully drawn upon
and all reimbursement obligations shall have been satisfied and (y) the date on
which no Event of Default shall be continuing or on which every Event of Default
shall have been waived.
 
Section 6.03 Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Borower, the Administrative Agent (irrespective of
whether the principal of any Advance or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether
 

 
65

--------------------------------------------------------------------------------

 

the Administrative Agent shall have made any demand on the applicable Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, L/C Obligations and all other
obligations in respect of this Agreement and the Notes that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Issuing Banks and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Banks and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Banks and the Administrative Agent under Sections 2.03, 10.04 and 10.06)
allowed in such judicial proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Banks to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.03, 10.04 and 10.06.
 
ARTICLE VII

 
GUARANTY
 
Section 7.01 Guaranty.  The Company hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all obligations of the Canadian Borrower now or hereafter existing
under or in respect of this Agreement and the Notes (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”).  Without limiting the
generality of the foregoing, the Company’s liability shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by the
Canadian Borrower to the Administrative Agent or any Lender under or in respect
of this Agreement and the Notes but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Canadian Borrower.
 
Section 7.02 Guaranty Absolute.  The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the Notes, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any Lender with respect thereto.  The obligations of the
Company under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other obligations of the Canadian Borrower under or in
respect of this Agreement and the Notes, and a separate action or actions may be
brought and prosecuted against the Company to enforce this Guaranty,
irrespective of whether any action is brought against the Canadian Borrower or
whether the Canadian Borrower is joined in any such action or actions.  The
liability of the Company under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and the Company hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to, any or all
of the following:
 

 
66

--------------------------------------------------------------------------------

 

(a) any lack of validity or enforceability of this Agreement, any Note or any
agreement or instrument relating thereto;
 
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of the
Canadian Borrower under or in respect of this Agreement and the Notes, or any
other amendment or waiver of or any consent to departure from this Agreement or
any Note, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to the Canadian
Borrower or any of its Subsidiaries or otherwise;
 
(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
 
(d) any manner of application of any collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
obligations of the Canadian Borrower under this Agreement and the Notes or any
other assets of the Canadian Borrower or any of its Subsidiaries;
 
(e) any change, restructuring or termination of the corporate structure or
existence of the Canadian Borrower or any of its Subsidiaries;
 
(f) any failure of the Administrative Agent or any Lender to disclose to the
Canadian Borrower any information relating to the business, condition (financial
or otherwise), operations, performance, properties or prospects of the Canadian
Borrower now or hereafter known to the Administrative Agent or such Lender (the
Company waiving any duty on the part of the Administrative Agent and the Lenders
to disclose such information);
 
(g) the failure of any other Person to execute or deliver this Guaranty or any
other guaranty or agreement or the release or reduction of liability of the
Company or other guarantor or surety with respect to the Guaranteed Obligations;
or
 
(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any Lender that might otherwise constitute a defense
available to, or a discharge of, the Canadian Borrower or any other guarantor or
surety.
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Lender or any
other Person upon the insolvency, bankruptcy or reorganization of the Canadian
Borrower or otherwise, all as though such payment had not been made.
 
Section 7.03 Waivers and Acknowledgments.  (a) The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any Lender protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
the Canadian Borrower or any other Person or any collateral.
 

 
67

--------------------------------------------------------------------------------

 

(b) The Company hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.
 
(c) The Company hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Administrative Agent or any Lender that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Company or other
rights of the Company to proceed against the Canadian Borrower, any other
guarantor or any other Person or any collateral and (ii) any defense based on
any right of set-off or counterclaim against or in respect of the obligations of
the Company hereunder.
 
(d) The Company hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent or any Lender to disclose to the Company any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Canadian
Borrower or any of its Subsidiaries now or hereafter known by the Administrative
Agent or such Lender.
 
(e) The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Notes and that the waivers set forth in Section 7.02 and this Section
7.03 are knowingly made in contemplation of such benefits.
 
Section 7.04 Subrogation.  The Company hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Canadian Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Company’s obligations
under or in respect of this Guaranty, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Administrative Agent or
any Lender against the Canadian Borrower or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from the Canadian Borrower or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, (x)
unless and until all of the Guaranteed Obligations shall have been paid in full
in cash and the Canadian Commitments shall have expired or been terminated or
(y) unless no Default shall have occurred and be continuing.  If any amount
shall be paid to the Company in violation of the immediately preceding sentence
at any time prior to the later of (a) the payment in full in cash of the
Guaranteed Obligations and (b) the Termination Date, such amount shall be
received and held in trust for the benefit of the Administrative Agent and the
Lenders, shall be segregated from other property and funds of the Company and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of this Agreement and the Notes, or to
be held as collateral for any Guaranteed Obligations or other amounts payable
under this Guaranty thereafter arising.  If (i) the Company shall make payment
to the Administrative Agent or any Lender of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations shall have been paid in full
in cash and (iii) the Termination Date shall have occurred, the Administrative
Agent and the Lenders will, at the Company’s request and expense, execute and
deliver to the Company appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Company of an interest in the Guaranteed Obligations resulting from such
payment made by the Company pursuant to this Guaranty.
 

 
68

--------------------------------------------------------------------------------

 

Section 7.05 Subordination.  The Company hereby subordinates any and all debts,
liabilities and other obligations owed to the Company by the Canadian Borrower
(the “Subordinated Obligations”) to the Guaranteed Obligations to the extent and
in the manner hereinafter set forth in this Section 7.05:
 
(a) Prohibited Payments, Etc.  Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Debtor Relief Law relating to the Canadian Borrower), the Company may receive
regularly scheduled payments from the Canadian Borrower on account of the
Subordinated Obligations.  After the occurrence and during the continuance of
any Event of Default (including the commencement and continuation of any
proceeding under any Debtor Relief Law relating to the Canadian Borrower),
however, unless the Lenders having more than 50% of the Canadian Commitments
otherwise agree, no Guarantor shall demand, accept or take any action to collect
any payment on account of the Subordinated Obligations.
 
(b) Prior Payment of Guaranteed Obligations.  In any proceeding under any Debtor
Relief Law relating to the Canadian Borrower, the Company agrees that the
Administrative Agent and the Lenders shall be entitled to receive payment in
full in cash of all Guaranteed Obligations (including all interest and expenses
accruing after the commencement of a proceeding under any Debtor Relief Law,
whether or not constituting an allowed claim in such proceeding (“Post-Petition
Interest”)) before the Company receives payment of any Subordinated Obligations.
 
(c) Turn-Over.  After the occurrence and during the continuance of any Event of
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to the Canadian Borrower), the Company shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Administrative Agent
and the Lenders and deliver such payments to the Administrative Agent on account
of the Guaranteed Obligations (including all Post Petition Interest), together
with any necessary endorsements or other instruments of transfer, but without
reducing or affecting in any manner the liability of the Company under the other
provisions of this Guaranty.
 
(d) Administrative Agent Authorization.  After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Debtor Relief Law relating to the Canadian
Borrower), the Administrative Agent is authorized and empowered (but without any
obligation to so do), in its discretion, (i) in the name of the Company, to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post Petition Interest), and (ii) to require
the Company (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).
 
Section 7.06 Continuing Guaranty; Assignments.  This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of (i)
the payment in full in cash of the Guaranteed Obligations and (ii) the
Termination Date, (b) be binding upon the Company, its successors and assigns
and (c) inure to the benefit of and be enforceable by the Administrative Agent
and the Lenders and their successors, transferees and assigns.  Without limiting
the generality of clause (c) of the immediately preceding sentence, the
Administrative Agent or any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement (including, without
limitation, all or any portion of its Commitments, the Advances owing to it and
the Note or Notes held by it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to the
Administrative Agent or such Lender herein or otherwise, in each case as and to
the extent provided in Section 9.02.  The Guarantor shall not have the right to
assign its rights
 

 
69

--------------------------------------------------------------------------------

 

hereunder or any interest herein without the prior written consent of the
Administrative Agent and the Lenders.
 


 
ARTICLE VIII

 
THE AGENT
 
Section 8.01 Appointment and Authority.  Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  Except to the extent expressly provided in Section 8.07, the
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and neither the Borrowers nor of their
respective Subsidiaries shall have rights as a third-party beneficiary of any of
such provisions.  It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law.  Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
 
Section 8.02 Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of an Advance, or the issuance, extension,
renewal or increase of a Letter of Credit, that by its terms must be fulfilled
to the satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or such Issuing Bank prior to the making of such Advance or the
issuance of such Letter of Credit.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
 
Section 8.03 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
Section 8.04 Exculpatory Provisions.
 

 
70

--------------------------------------------------------------------------------

 

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature.  Without limiting
the generality of the foregoing, the Administrative Agent:
 
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
 
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
 
(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their respective
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
 
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 6.01 and Section 10.01) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Company, a Lender or an
Issuing Bank.
 
(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
Section 8.05 Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, any other Lender, any other Issuing Bank
or any of their Related Parties, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender and each Issuing Bank also acknowledges that
it will, independently and without reliance upon the Administrative Agent, any
other Lender, any other Issuing Bank or any of their Related Parties, and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under, or
 

 
71

--------------------------------------------------------------------------------

 

based upon, this Agreement, any other Loan Document or any related agreement or
any document furnished hereunder or thereunder.
 
Section 8.06 Indemnification.  (a) Each Lender severally agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Company), from and
against such Lender’s ratable share of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by the
Administrative Agent under this Agreement (collectively, the “Indemnified
Costs”), provided that no Lender shall be liable for any portion of the
Indemnified Costs resulting from the Administrative Agent’s gross negligence or
willful misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Company.  In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.06 applies whether any such investigation,
litigation or proceeding is brought by the Administrative Agent, any Lender or a
third party.
 
(b) Each US Lender severally agrees to indemnify each Issuing Bank (to the
extent not promptly reimbursed by the Company) from and against such Lender’s
ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Issuing Bank in any way relating to or
arising out of this Agreement or any action taken or omitted by such Issuing
Bank hereunder or in connection herewith; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Issuing Bank’s gross negligence or willful misconduct as
found in a final, non-appealable judgment by a court of competent
jurisdiction.  Without limitation of the foregoing, each US Lender agrees to
reimburse each Issuing Bank promptly upon demand for its ratable share of any
costs and expenses (including, without limitation, fees and expenses of counsel)
payable by the Company under Section 10.04, to the extent that the Issuing Bank
is not promptly reimbursed for such costs and expenses by the Company.
 
(c) For purposes of this Section 8.06, the Lenders’ respective ratable shares of
any amount shall be determined, at any time, according to the sum of (i) the
aggregate principal amount of the Revolving Advances outstanding at such time
and owing to the respective Lenders, (ii) their respective Pro Rata Shares of
the aggregate Available Amount of all Letters of Credit outstanding at such time
and (iii) their respective Unused Canadian Commitments and Unused US Commitments
at such time; provided that the aggregate principal amount of Revolving Advances
made as a result of a drawing under a Letter of Credit owing to the Issuing Bank
shall be considered to be owed to the Lenders ratably in accordance with their
respective US Commitments.  The failure of any Lender to reimburse the
Administrative Agent or the Issuing Bank, as the case may be, promptly upon
demand for its ratable share of any amount required to be paid by the Lenders to
such Administrative Agent or the Issuing Bank, as the case may be, as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse such Administrative Agent or Issuing Bank, as the case may be, for its
ratable share of such amount, but no Lender shall be responsible for the failure
of any other Lender to reimburse the Administrative Agent or the Issuing Bank,
as the case may be, for such other Lender’s ratable share of such
amount.  Without prejudice to the survival of any other agreement of any Lender
hereunder, the
 

 
72

--------------------------------------------------------------------------------

 

agreement and obligations of each Lender contained in this Section 8.06 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the Notes.
 
Section 8.07 Successor Agent.  The Administrative Agent may resign at any time
by giving written notice thereof to the Lenders and the Company and may be
removed at any time with or without cause by the Majority Lenders.  Upon any
such resignation or removal, the Majority Lenders shall have the right to
appoint a successor Administrative Agent, subject, so long as no Event of
Default has occurred and is continuing, to the Company’s approval.  If no
successor Administrative Agent shall have been so appointed by the Majority
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Majority
Lenders’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States or of any State thereof and having a combined capital and
surplus of at least US$500,000,000.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, discretion, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement other than the obligations
provided in Section 10.12.  After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article VIII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.
 
Section 8.08 No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the an Issuing Bank hereunder.
 
Section 8.09 Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Commitments as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.
 
Section 8.10 Other Administrative Agents.  Each Lender hereby acknowledges that
neither the documentation agent nor any other Lender designated as any other
type of agent (other than administrative agent) on the signature pages hereof
has any liability hereunder other than in its capacity as a Lender.
 
ARTICLE IX

 
SUCCESSORS, ASSIGNS AND PARTICIPATIONS
 
Section 9.01 Binding Effect.  This Agreement shall become effective when it
shall have been executed by the parties hereto and thereafter shall be binding
upon and inure to the benefit of
 

 
73

--------------------------------------------------------------------------------

 

the Borrowers, the Administrative Agent and each Lender and their respective
successors and assigns, except that no Borrower shall have the right to assign
its rights hereunder or any interest herein without the prior written consent of
the Lenders.
 
Section 9.02 Assignments.
 
(a)          Each Lender may, upon at least 10 Business Days’ notice to the
Company (and, in the case of an assignment of Canadian Commitments, the Canadian
Borrower), the Issuing Banks and the Administrative Agent, assign to one or more
banks or other entities (other than an assignment which would result in
increased costs to the Company pursuant to Sections 2.07, 2.10 or 2.14 hereof)
all or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment(s), the Advances owing to
it and the Note or Notes held by it); provided, however, that (i) if such bank
or other entity is not already a Lender or an Affiliate of a Lender and, prior
to the expiring of the 10 Business Days’ notice referred to above, the Company
(unless an Event of Default has occurred and is continuing at such time), the
Administrative Agent or any Issuing Bank notifies the assignor Lender that such
assignee is, in its sole discretion, not acceptable to it, such assignor Lender
shall not make such assignment, (ii) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Assumption, together with any Note
or Notes subject to such assignment and a processing and recordation fee of
US$3,500 payable by the parties to each such assignment, (iii) each such
assignment shall be only to an Eligible Assignee, (iv) each such assignment
shall be of a constant, and not a varying, percentage of all of the assigning
Lender’s rights and obligations under this Agreement, (v) the amount of the US
Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Assumption with
respect to such assignment) shall in no event be less than US$5,000,000 in the
case of an assignment to a Lender or US$10,000,000 in the case of an assignment
to an Eligible Assignee not already a Lender and, in each case, shall be an
integral multiple of US$5,000,000 or, if less, the entire amount of the
assigning Lender’s US Commitment and (vi) the amount of the Canadian Commitment
of the assigning Lender being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Assumption with respect to such
assignment) shall in no event be less than US$5,000,000 in the case of an
assignment to an Eligible Assignee that becomes a Canadian Lender and, in each
case, shall be an integral multiple of US$5,000,000 or, if less, the entire
amount of the assigning Lender’s Canadian Commitment.  Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Assumption, (A) the assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Assumption, have the rights and
obligations of a Lender hereunder and (B) the Lender assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Assumption, relinquish its rights (other than
its rights under Sections 2.07, 2.10, 2.14, 10.04 and 10.06 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations (other than those provided in Section 10.12) under
this Agreement (and, in the case of an Assignment and Assumption covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).
 
(b) By executing and delivering an Assignment and Assumption, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Assumption, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance
 

 
74

--------------------------------------------------------------------------------

 

by any Borrower of any of its obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.01(e) and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of this Agreement are required to be performed by it as a Lender; (vi)
such assignee confirms that it is an Eligible Assignee; and (vii) such assignee
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under this Agreement as
are delegated to the Administrative Agent by the terms hereof, together with
such powers and discretion as are reasonably incidental thereto.
 
(c) Upon its receipt of an Assignment and Assumption executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Revolving Note or Notes subject to such assignment and the fee referred
to in clause (a)(ii) above, the Administrative Agent shall (subject to any
consents to such assignment required pursuant to the terms of this Agreement),
if such Assignment and Assumption has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Assumption, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Company.
 
(d) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain, at its address set forth on Schedule
10.02, a copy of each Assignment and Assumption delivered to and accepted by it
and a register for the recordation of the names and addresses of the Lenders and
the Commitment(s) of, and principal amount of the Advances owing to, each Lender
from time to time (the “Register”).  The entries in the Register shall be
conclusive and binding for all purposes, absent demonstrable error, provided,
that the failure of the Administrative Agent to make an entry, or any finding
that an entry is incorrect, in the Register shall not limit or otherwise affect
the obligations of the Borrowers under this Agreement and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by any Borrower or
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender) at any reasonable time and from time to time upon
reasonable prior notice.
 
(e) Each Lender may assign to one or more banks or other entities any Bid Note
or Bid Notes held by it.
 
(f) Any Lender may pledge all or a portion of its Advances to any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any Operating Circular issued by
such Federal Revenue Bank.  No such assignment shall release the assigning
Lender from its obligations under the Agreement.
 
(g) Each Issuing Bank may, upon at least 10 Business Days’ notice to the
Company, assign to any other Lender all of its rights and obligations under the
undrawn portion of its Letter of Credit Commitment at any time; provided,
however, that (i) if prior to the expiring of the 10 Business Days’ notice
referred to above, the Company notifies the assignor Issuing Bank that such
assignee is, in its sole discretion, not acceptable to it, such assignor Issuing
Bank shall not make such assignment, (ii) the amount of the Letter of Credit
Commitment of the assigning Issuing Bank being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than US$10,000,000 or an
integral multiple of US$1,000,000 in
 

 
75

--------------------------------------------------------------------------------

 

excess thereof, and (iii) the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with a processing and
recordation fee of US$3,500.
 
Section 9.03 Participations.
 
(a) Each Lender may sell participations to one or more banks or other entities
(each, a “Participant”) in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment(s), and the Advances owing to it and the Note or Notes held by it);
provided, however, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitment(s) to the Borrowers hereunder)
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
shall remain the holder of any such Note for all purposes of this Agreement,
(iv) each Borrower and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (v) such participation is not prohibited by
applicable law and (vi) no participant shall have any claim against any Borrower
or the Administrative Agent for any amounts due to it under its participation
agreement and no Lender or any participant shall have any additional claim under
Sections 2.07, 2.10 or 2.14 as a result of any participation.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Person acquiring such participation,
agree to any amendment, modification or waiver described in clause (a), (b) or
(c) of the proviso to Section 10.01 that directly affects such Person.
 
(b)           Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts of (and stated interest on) each Participant’s interest in the Advances
or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
ARTICLE X

 
MISCELLANEOUS
 
Section 10.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by any Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Majority Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall: (a) increase the
Commitment(s) of any Lender or subject any Lender to any additional obligations
without the written consent of such Lender, (b) reduce the principal of, or
interest on, any Revolving Note, Revolving Advance, or any fee or other
 

 
76

--------------------------------------------------------------------------------

 

amount payable hereunder without the written consent of each Lender affected
thereby, (c) postpone any date fixed for any payment of principal of, or
interest on, the Revolving Notes, Revolving Advances, or any fees or other
amounts payable hereunder without the written consent of each Lender affected
thereby, (d) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Revolving Notes, Revolving Advances, or the number of
Lenders, which shall be required for the Lenders or any of them to take any
action hereunder without the written consent of all the Lenders, (e) release the
Company from its obligations under Article VII without the written consent of
all of the Canadian Lenders or (f) amend this Section 10.01 without the written
consent of all the Lenders and provided further that no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement or any Note; and
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the affected Issuing Bank in addition to the Lenders required
above to take such action, affect the rights or obligations of such Issuing Bank
under this Agreement.  Notwithstanding anything herein to the contrary, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.
 
Section 10.02 Notices, Effectiveness, Electronic Communication.
 
(a) All notices and other communications provided for hereunder shall be either
(i) in writing (including telecopy communication) and mailed, telecopied or
delivered or (ii) as and to the extent set forth in Section 10.02(b) and in the
proviso to this Section 10.02(a), if to a Borrower, at the Company’s address
specified on Schedule 10.02; if to any other Lender, at its Domestic Lending
Office specified in the Assignment and Assumption pursuant to which it became a
Lender; and if to the Administrative Agent, at its address specified on Schedule
10.02; or, as to any Borrower or the Administrative Agent, at such other address
as shall be designated by such party in a written notice to the other parties
and, as to each other party, at such other address as shall be designated by
such party in a written notice to the Borrowers and the Administrative Agent,
provided that materials required to be delivered pursuant to Section 5.01(i)(i),
(ii), (iv) and (v) may be delivered to the Administrative Agent as specified in
Section 10.02(b) or as otherwise specified to the Borrowers by the
Administrative Agent.  All such notices and communications shall, when mailed or
telecopied, be effective only when received by the relevant party.  Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or Issuing Bank pursuant to Article II
if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that is incapable of receiving notices under such Article
by electronic communication.  The Administrative Agent or the Borrowers may, in
their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent
 

 
77

--------------------------------------------------------------------------------

 

otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
 
(c) Administrative Agent’s Office.  The Administrative Agent hereby designates
its office located at the address set forth on Schedule 10.02, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrowers and Lenders, as the Administrative Agent’s office referred to herein,
to which payments due are to be made and at which Advances will be disbursed.
 
(d) Platform.  So long as Wells Fargo or any of its Affiliates is the
Administrative Agent, materials required to be delivered pursuant to Section
5.01(i)(i), (ii), (iv) and (v) may be delivered to the Administrative Agent in
an electronic medium in a format acceptable to the Administrative Agent and the
Lenders by e-mail at the addresses set forth on Schedule 10.02.  The Company
agrees that the Administrative Agent may make such materials, as well as any
other written information, documents, instruments and other material relating to
the Company, any of its Subsidiaries or any other materials or matters relating
to this Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on Intralinks, SyndTrak or a substantially similar electronic system
(the “Platform”).  The Company acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy, adequacy
or completeness of the Communications or the Platform and each expressly
disclaims liability for errors or omissions in the Communications or the
Platform.  No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Borrower
Materials or the Platform.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower, any Lender or any other Person or entity for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of communications through the Internet (including, without
limitation, the Platform), except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Agent Party; provided that in no event
shall any Agent Party have any liability to any Borrower, any Lender, the
Issuing Banks or any other Person for indirect, special, incidental,
consequential or punitive damages, losses or expenses (as opposed to actual
damages, losses or expenses).  “Borrower Materials” mean, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of the Borrowers pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through the Platform..
 
(i) Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Banks and the
other Lenders by posting the Borrower Materials on Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”).
 

 
78

--------------------------------------------------------------------------------

 

(ii) The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform.
 
Section 10.03 No Waiver; Remedies.  No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
 
Section 10.04 Costs and Expenses; Damage Waiver.
 
(a) The Company shall pay (i) all reasonable out of pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of outside counsel for the Administrative Agent), in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out of pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out of pocket expenses incurred
by the Administrative Agent, any Lender or the Issuing Banks (including the
reasonable fees, charges and disbursements of any outside counsel for the
Administrative Agent, any Lender or the Issuing Banks), in connection with the
enforcement of its rights in connection with this Agreement and the other Loan
Documents.
 
(b) If any payment of principal of any Eurodollar Rate Advance is made by any
Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such Advance, as a result of a payment pursuant to Section
2.09(b), acceleration of the maturity of the Notes pursuant to Section 6.01 or
for any other reason, such Borrower shall, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses which it may reasonably
incur as a result of such payment, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.  Each Lender demanding payment of such
amount shall provide, at the time of making such demand, the applicable Borrower
and the Administrative Agent with reasonable details, including the basis for
the calculation thereof, of such increase, provided that, in the absence of
manifest error, the amount so notified shall be conclusive and binding upon such
Borrower.
 
(c) Each party’s obligations under this Section shall survive the termination of
the Loan Documents and payment of the obligations hereunder.
 
Section 10.05 Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for
 

 
79

--------------------------------------------------------------------------------

 

the credit or the account of any Borrower against any and all of the obligations
of such Borrower now or hereafter existing under this Agreement and the other
Loan Documents whether or not such Lender shall have made any demand under this
Agreement or the Note held by such Lender and although such obligations may be
unmatured.  Each Lender agrees promptly to notify the applicable Borrower after
any such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set¬off and application.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender may
have.
 
Section 10.06 Indemnification by Company.  The Company agrees to indemnify and
hold harmless the Administrative Agent and each Lender (and each of their
respective officers, agents, employees and directors) (each, an “Indemnified
Party”) from and against any and all claims, damages, liabilities, obligations,
losses, penalties, actions, judgments, suits, costs, expenses and disbursements
(including, without limitation, reasonable fees and disbursements of outside
counsel) of any kind or nature whatsoever (“Claims”) which may be imposed on,
incurred by or asserted against such Lender or any of its officers, agents,
employees or directors (but excluding Claims of any Person resulting from such
Person’s gross negligence or willful misconduct) in connection with or arising
out of any investigation, litigation or proceeding (including, without
limitation, any threatened investigation, litigation or proceeding or
preparation of a defense in connection therewith) related to the Notes, this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances, except to the extent such claim, damage,
loss, liability or expense resulted from such Indemnified Party’s gross
negligence or willful misconduct.  In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 10.06 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Company, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated.  Each Borrower also agrees not to assert
any claim for special, indirect, consequential or punitive damages against the
Administrative Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, arising out of or otherwise relating to this Agreement or any of
the other Loan Documents or any agreement or instrument contemplated hereby, any
of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances or Letters of Credit.
 
Section 10.07 Governing Law.  This Agreement and the other Loan Documents and
any claim, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.
 
Section 10.08 Execution in Counterparts; Integration; Effectiveness.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original, and all of which taken together shall constitute one and the
same agreement.  This Agreement and the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent, the
Issuing Banks and/or the Arrangers, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 3.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.
 

 
80

--------------------------------------------------------------------------------

 

Section 10.09 Special Prepayment Right.  (a) In the event that a Change of
Control Date shall occur, the Company will, within 10 days after such Change of
Control Date, give the Administrative Agent written notice thereof and describe
in reasonable detail the facts and circumstances giving rise thereto, and the
applicable Borrower will prepay, if any Lender shall so request, all of the
Advances from such Lender plus interest accrued to the date of prepayment and
any other fees and amounts as may then be payable by such Borrower to such
Lender under this Agreement.  Said request (the “Prepayment Notice”) shall be
made by a Lender in writing not later than 45 days after the Change of Control
Date and shall specify (i) the date (the “Special Prepayment Date”) upon which
each Borrower shall prepay the Advances made to it, which date shall be not less
than 15 days nor more than 45 days from the date of the Prepayment Notice and
(ii) the amount of the Advances to be prepaid.  In the event of such request,
the Commitment(s) of such Lender to make Advances shall forthwith terminate.
 
(b) On the Special Prepayment Date, each Borrower shall prepay all of the
Advances of such Lender made to such Borrower plus interest accrued thereon to
the Special Prepayment Date and such other fees and amounts as may then be
payable by Borrower under this Agreement.  Payment shall be made as provided in
this Agreement.
 
(c) For the purposes of this Section 10.09:
 
(i) the term “Change of Control Date” shall mean (A) the first day on which any
person, or group of related persons, has beneficial ownership of more than 33
1/3% of the outstanding voting stock of the Company or (B) the date immediately
following the first date on which the members of the Board of Directors of the
Company (the “Board”) at the commencement of any period of 730 consecutive days
(together with any other Directors whose appointment or election by the Board or
whose nomination for election by the stockholders of the Company was approved by
a vote of at least a majority of the Directors then in office who either were
Directors at the beginning of such period or whose appointment or election or
nomination for election was previously so approved) shall cease to constitute a
majority of the Board at the end of such period; provided, however, that a
Change of Control Date shall not be deemed to have occurred under clause (A)
hereof if (x) the Company shall have merged or disposed of a portion of its
assets in compliance with the requirements of subsection 5.02(c) hereof within
10 days after the acquisition of such beneficial ownership shall have occurred
and (y) no person or group of related persons shall have beneficial ownership of
more than 33 1/3% of the outstanding voting stock of the Company after such
merger or disposition.
 
(ii) the term “voting stock” shall mean stock of any class or classes (however
designated) having ordinary voting power for the election of a majority of the
directors of the Company other than stock having such power only by reason of a
contingency.
 
Section 10.10 Jurisdiction, Etc.
 
(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents,
or for recognition or enforcement of any judgment, and each of the parties
hereto hereby irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court.  Each Borrower hereby
further irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to such Borrower at the address
of the Company specified
 

 
81

--------------------------------------------------------------------------------

 

pursuant to Section 10.02.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Agreement or any of the other Loan Documents in the courts of any jurisdiction.
 
(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
in any New York State or federal court sitting in New York City.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
Section 10.11 No Liability of the Issuing Banks.  The Company assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit.  Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by an Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Company shall have a
claim against an Issuing Bank, and such Issuing Bank shall be liable to the
Company, to the extent of any direct, but not consequential, damages suffered by
the Company that were caused by (i) such Issuing Bank’s willful misconduct or
gross negligence in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit.  In furtherance and not in limitation of
the foregoing, each Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.
 
Section 10.12 Confidentiality.  Each of the Administrative Agent and the Lenders
expressly agrees, for the benefit of the Company and its Subsidiaries, to
maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (a) to its Affiliates and their
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),
(b) to any rating agency, or regulatory or similar authority having, or
purporting to have, jurisdiction over such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners, or in connection with any regulatory examination of the
Administrative Agent or any Lender or in accordance with the Administrative
Agent’s or any Lender’s regulatory compliance policy if the Administrative Agent
or such Lender deems disclosure necessary for the mitigation of claims by those
authorities against the Administrative Agent or such Lender or any of its
Subsidiaries or Affiliates), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an express agreement for the benefit of the
Company and its Subsidiaries containing provisions substantially the same as
those of this Section, to any Eligible Assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement, (g) with the consent of the Company, (h) on a confidential
basis to (i) any rating agency in connection with rating the Borrowers or
 

 
82

--------------------------------------------------------------------------------

 

their Subsidiaries or this Agreement or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers,
(i)  Gold Sheets and other similar bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications, or (j) to the extent such Confidential Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Company or any of its
Subsidiaries.  For the purposes of this Section, “Confidential Information”
means all information, including material nonpublic information with the meaning
of Regulation FD promulgated by the SEC (“Regulation FD”), received from the
Company or its Subsidiaries relating to such entities or their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by such entities; provided, that such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Confidential Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person customarily accords to its
own confidential information; provided, however, that with respect to
disclosures pursuant to clauses (b) and (c) of this Section, unless prohibited
by law or applicable court order, each Lender and the Administrative Agent shall
attempt to notify the Company of any request by any governmental agency or
representative thereof or other Person for disclosure of Confidential
Information after receipt of such request, and if reasonable, practicable and
permissible, before disclosure of such Confidential Information.  It is
understood and agreed that the Company, its Subsidiaries and their respective
Affiliates may rely upon this Section for any purpose, including without
limitation to comply with Regulation FD.
 
Section 10.13 Patriot Act; Etc.  Each Lender hereby notifies each Borrower that,
pursuant to the requirements of the USA Patriot Act (Title III of
Pub.  L.  107-56 (signed into law October 26, 2001)) (the “Act”) and the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada), it is
required to obtain, verify and record information that identifies each borrower,
guarantor or grantor (the “Loan Parties”), which information includes the name
and address of each Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Act.
 
Section 10.14 Judgment.  (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency at Citibank’s principal
office in London at 11:00 A.M.  (London time) on the Business Day preceding that
on which final judgment is given.
 
(b) The obligation of any Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to such Borrower such excess.
 

 
83

--------------------------------------------------------------------------------

 

Section 10.15 Waiver of Jury Trial.  EACH OF THE BORROWERS, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
 

 
84

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


Borrowers
 
OLIN CORPORATION
 
By: /s/ Stephen C. Curley                                                     
Name: Stephen C. Curley
Title: Vice President and Treasurer
 
OLIN CANADA ULC
 
By: /s/ Stephen C. Curley                                                     
Name: Stephen C. Curley
Title: Vice President and Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Olin Corporation
Credit Agreement
Signature Pages


 
 

--------------------------------------------------------------------------------

 

Administrative Agent


WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent
 
By: /s/ Siamak
Saidi                                                                
Name: Siamak Saidi
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Olin Corporation
Credit Agreement
Signature Pages
 
 

--------------------------------------------------------------------------------

 

Lenders


WELLS FARGO BANK, NATIONAL
ASSOCIATION as a US Lender, a Canadian
Lender and an Issuing Bank
 
By:/s/ Siamak
Saidi                                                                
Name: Siamak Saidi
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Olin Corporation
Credit Agreement
Signature Pages
 
 

--------------------------------------------------------------------------------

 

CITIBANK, N.A., as a U.S. Lender


By:/s/ Michael
Vondriska                                                                          
Name: Michael Vondriska
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Olin Corporation
Credit Agreement
Signature Pages
 
 

--------------------------------------------------------------------------------

 

CITIBANK, N.A. CANADIAN
BRANCH, as Canadian Lender


By:/s/ Azita
Taravati                                                                
Name: Azita Taravati
Title: Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Olin Corporation
Credit Agreement
Signature Pages
 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, as a U.S.
Lender


By:/s/ Eric A.
Escagne                                                                          
Name: Eric A. Escagne
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Olin Corporation
Credit Agreement
Signature Pages
 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
(Canada branch) as a Canadian Lender


By:/s/ Medina Sales de
Andrade                                                                                     
Name: Medina Sales de Andrade
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Olin Corporation
Credit Agreement
Signature Pages
 
 

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL
ASSOCIATION, as a US Lender


By:/s/ Thomas S.
Sherman                                                                          
Name: Thomas S. Sherman
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Olin Corporation
Credit Agreement
Signature Pages
 
 

--------------------------------------------------------------------------------

 

PNC BANK CANADA BRANCH, as
a Canadian Lender


By:/s/ Nazmin
Adatia                                                                
Name: Nazmin Adatia
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Olin Corporation
Credit Agreement
Signature Pages
 
 

--------------------------------------------------------------------------------

 

THE NORTHERN TRUST
COMPANY, as a US Lender


By:/s/ Pritha
Majumder                                                                           
Name: Pritha Majumder
Title: Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Olin Corporation
Credit Agreement
Signature Pages
 
 

--------------------------------------------------------------------------------

 

SOVEREIGN BANK, N.A., as
a US Lender and a Canadian Lender


By:/s/ David
Denlinger                                                                           
Name: David Denlinger
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Olin Corporation
Credit Agreement
Signature Pages
 
 

--------------------------------------------------------------------------------

 

THE TORONTO-DOMINION BANK,
as a US Lender and a Canadian Lender


By:/s/ Robert
Callander                                                                           
Name: Robert Callander
Title: Senior Manager
 
By:/s/ Tawnya
Pelletier                                                                          
Name: Tawnya Pelletier
Title: Manager Commercial Credit
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 

Olin Corporation
Credit Agreement
Signature Pages
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I


Commitments and Applicable Lending Offices
 
Lender
US Commitment
Canadian Commitment
Letter of Credit Commitment
Domestic Lending Office
Eurodollar Lending Office
Canadian Lending Office
BA Lending Office
Wells Fargo Bank,
National Association
$41,666,666.67
$8,333,333.33
$110,000,000.00
 
Wells Fargo Bank, National Association
1525 W WT Harris Blvd.
Charlotte, NC  28262
Mail Code:  D1109-019
Attn:  Syndication Agency Services
 
Wells Fargo Bank, National Association
1525 W WT Harris Blvd.
Charlotte, NC  28262
Mail Code:  D1109-019
Attn:  Syndication Agency Services
Wells Fargo Bank, NA
One Plantation Place
30 Fenchurch Street
London EC3M 3BD
Attn:  Syndication Agency Services
Wells Fargo Bank, NA
One Plantation Place
30 Fenchurch Street
London EC3M 3BD
Attn:  Syndication Agency Services
Citibank, N.A.
$41,666,666.67
N/A
N/A
 
1615 Brett Road, Bld III
New Castle, DE  19720
T:  (302) 894-6010
F:  (212) 994-0847
GLOriginationOps@citi.com
 
1615 Brett Road, Bld III
New Castle, DE  19720
T:  (302) 894-6010
F:  (212) 994-0847
GLOriginationOps@citi.com
N/A
N/A
Citibank, N.A. Canadian branch
N/A
$8,333,333.33
N/A
N/A
N/A
 
123 Front St. West
Suite 1900
Toronto, ON M5J 2M3
T:  (416) 947-5864
virginia.sevilla@citi.com
 
 
123 Front St. West
Suite 1900
Toronto, ON M5J 2M3
T:  (416) 947-5864
virginia.sevilla@citi.com
 
 
Bank of America, N.A.
 
$41,666,666.67
N/A
N/A
 
Mail Code:  NC1-001-04-39
101 N. Tryon Street
Charlotte, NC  28255
Attn:  Monique Haley
T:  (980) 388-1043
F:  (704) 719-8510
 
 
Mail Code:  NC1-001-04-39
101 N. Tryon Street
Charlotte, NC  28255
Attn:  Monique Haley
T:  (980) 388-1043
F:  (704) 719-8510
 
N/A
N/A
Bank of America, N.A. (Canada branch)
N/A
$8,333,333.33
N/A
N/A
N/A
 
181 Bay Street
4th Floor
Toronto, Ontario
M5J 2V8
Attn:  Medina Sales de Andrade
T:  (416) 369-2574
F:  (416) 369-7647
medina.sales_de_andrade@baml.com
 
 
181 Bay Street
4th Floor
Toronto, Ontario
M5J 2V8
Attn:  Medina Sales de Andrade
T:  (416) 369-2574
F:  (416) 369-7647
medina.sales_de_andrade@baml.com
 


 






 
 

--------------------------------------------------------------------------------

 


 
PNC Bank, National Association
$26,666,666.67
N/A
N/A
 
249 Fifth Avenue
One PNC Plaza
Pittsburgh, PA  15222
Attn:  Holly Brannan
T:  (440) 546-6762
F:  (8778) 733-1117
Holly.Brannan@pnc.com
ParticipationLA7BRV@pnc.com
 
249 Fifth Avenue
One PNC Plaza
Pittsburgh, PA  15222
Attn:  Holly Brannan
T:  (440) 546-6762
F:  (8778) 733-1117
Holly.Brannan@pnc.com
ParticipationLA7BRV@pnc.com
N/A
N/A
PNC Bank Canada Branch
N/A
$8,333,333.33
N/A
N/A
N/A
 
130 King Street West
Suite 2140
P.O. Box 462
Toronto, ON  M5X 1E4
Attn:  Chris Bassham
T:  (440) 546-6343
F:  (877) 723-1152
Christine.Bassham@pnc.com
ParticipationLA9BRV@pnc.com
 
 
130 King Street West
Suite 2140
P.O. Box 462
Toronto, ON  M5X 1E4
Attn:  Chris Bassham
T:  (440) 546-6343
F:  (877) 723-1152
Christine.Bassham@pnc.com
ParticipationLA9BRV@pnc.com
 
The Northern
Trust Company
$30,000,000.00
N/A
N/A
 
801 S. Canal Street
Chicago, IL  60607
Attn:  Heather Dreher
T:  (312) 444-5419
F:  (312) 630-1566
 
801 S. Canal Street
Chicago, IL  60607
Attn:  Heather Dreher
T:  (312) 444-5419
F:  (312) 630-1566
N/A
N/A
Sovereign Bank, N.A.
$16,666,666.66
$8,333,333.34
N/A
 
450 Penn Street
Reading, PA  19602
Attn:  Sue Kissinger
T:  (610) 988-1617
F:  (484) 338-2831
 
450 Penn Street
Reading, PA  19602
Attn:  Sue Kissinger
T:  (610) 988-1617
F:  (484) 338-2831
 
450 Penn Street
Reading, PA  19602
Attn:  Sue Kissinger
T:  (610) 988-1617
F:  (484) 338-2831
 
 
450 Penn Street
Reading, PA  19602
Attn:  Sue Kissinger
T:  (610) 988-1617
F:  (484) 338-2831
 
The Toronto-Dominion Bank
$16,666,666.66
$8,333,333.34
N/A
 
100 Wellington Street West
26th Floor
Toronto, Ontario  M5K 1A2
Attn:  Maria Franca
T:  (416) 982-4869
F:  (416) 307-1641
 
100 Wellington Street West
26th Floor
Toronto, Ontario  M5K 1A2
Attn:  Maria Franca
T:  (416) 982-4869
F:  (416) 307-1641
100 Wellington Street West
26th Floor
Toronto, Ontario  M5K 1A2
Attn:  Maria Franca
T:  (416) 982-4869
F:  (416) 307-1641
100 Wellington Street West
26th Floor
Toronto, Ontario  M5K 1A2
Attn:  Maria Franca
T:  (416) 982-4869
F:  (416) 307-1641
Total Commitments:
$215,000,000.00
$50,000,000.00
$110,000,000.00
       

 


 
 


 
 

--------------------------------------------------------------------------------

 






SCHEDULE 2.01(b)


Existing Letters of Credit


L/C Number
Beneficiary
Account Party
Expiration Date
Maximum Face Amount
SM200260
WESTCHESTER FIRE INSURANCE COMPANY
OLIN CORPORATION
12/26/2012
$555,000.00
SM210916
ILLINOIS INDUSTRIAL COMMISSION
OLIN CORPORATION
11/17/2012
$6,250,000.00
SM220082
COMMONWEALTH OF KENTUCKY
OLIN CORPORATION
5/16/2013
$250,000.00
SM220293
STATE OF CONNECTICUT
OLIN CORPORATION
6/8/2012
$500,000.00
IS0010411
CONNECTICUT DEPT. OF ENVIROMENTAL
OLIN CORPORATION
3/1/2013
$21,812.00
NZS633219
INSURANCE COMPANY OF NORTH AMERICA
OLIN CORPORATION
12/17/2012
$9,738,686.00
NZS633495
BEURT SERVAAS LLC, C/O FIFTH THIRD
OLIN CORPORATION
2/3/2013
$8,370,000.00
NZS633496
BEURT SERVAAS LLC, C/O FIFTH THIRD
OLIN CORPORATION
2/3/2013
$3,000,000.00
NZS663297
OLD REPUBLIC INSURANCE COMPANY
OLIN CORPORATION
7/2/2012
$3,000,000.00
SM221250
TENNESSEE DEPARTMENT OF COMMERCE &
OLIN CORPORATION
8/2/2012
$500,000.00
SM221253
CHAIR, WORKERS' COMPENSATION BOARD
OLIN CORPORATION
8/2/2012
$490,000.00













 
 

--------------------------------------------------------------------------------

 


SCHEDULE 10.02


Notice Addresses


For Olin Corporation:


Olin Corporation
190 Carondelet Plaza, Suite 1530
Clayton, MO 63105-3443
Attention: Treasury Department


phone: 314-480-1406
email: sccurley@olin.com


With a copy to:


Attention of the Olin Law Department: Email: lawdepartment@olin.com


For Olin Canada ULC:


Olin Canada ULC
in care of
Olin Corporation
190 Carondelet Plaza, Suite 1530
Clayton, MO 63105-3443
Attention: Treasury Department


phone: 314-480-1406
email: sccurley@olin.com


With a copy to:


Attention of the Olin Law Department: Email: lawdepartment@olin.com


For the Administrative Agent:


Wells Fargo Bank, National Association
1525 W WT Harris Blvd.
Charlotte, NC 28262
Mail Code:  D1109-019
Attn:  Syndication Agency Services / Yvette McQueen


phone:  704-590-2706
fax:  704-715-0017
email:  agencyservices.requests@wellsfargo.com




 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A-1-A – FORM OF
US COMMITMENT REVOLVING NOTE
   
US$                                                               
Dated:  April 27, 2012
   

FOR VALUE RECEIVED, the undersigned, OLIN CORPORATION, a Virginia corporation
(the “Borrower”), hereby promises to pay to ___________ (the “Lender”) for the
account of its Applicable Lending Office on the Termination Date the principal
sum of US$[amount of the Lender’s US Commitment to the Borrower in figures] or,
if less, the aggregate principal amount of the US Advances made by the Lender to
the Borrower pursuant to the Credit Agreement dated as of April 27, 2012 among
the Borrower, Olin Canada ULC, an unlimited company amalgamated under the laws
of Nova Scotia, the Lenders from time to time party thereto and Wells Fargo
Bank, National Association, as Administrative Agent for the Lenders (as amended
or otherwise modified from time to time, the “Credit Agreement”; the terms
defined therein being used herein as therein defined).
 
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full as provided in the Credit Agreement.  Both principal and interest are
payable in US Dollars in same day funds.
 
This Revolving Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement.  The Credit Agreement, among other things,
(a) provides for the making of Advances by the Lender to such Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the US
Dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Advance being evidenced by this Revolving Note, and (b) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.
 
The Borrower hereby waives presentment, demand, protest and (except as required
by the Credit Agreement) notice of any kind with respect to this Revolving
Note.  No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.
 
THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.
 

 
OLIN CORPORATION
         
By                                                                
    Name:
    Title:



 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A-1-B – FORM OF
CANADIAN COMMITMENT
REVOLVING NOTE
   
US$                                                               
Dated:  April 27, 2012
   

FOR VALUE RECEIVED, the undersigned, [OLIN CORPORATION, a Virginia
corporation][OLIN CANADA ULC, an unlimited company amalgamated under the laws of
Nova Scotia] (the “Borrower”), hereby promises to pay to ___________ (the
“Lender”) for the account of its Applicable Lending Office on the Termination
Date the principal sum of US$[amount of the Lender’s Canadian Commitment to the
Borrower in figures] or, if less, the aggregate principal amount of the Canadian
Advances made by the Lender to the Borrower pursuant to the Credit Agreement
dated as of April 27, 2012 among the Borrower,[Olin Corporation, a Virginia
corporation,][Olin Canada ULC, an unlimited company amalgamated under the laws
of Nova Scotia,] the Lenders from time to time party thereto and Wells Fargo
Bank, National Association, as Administrative Agent for the Lenders (as amended
or otherwise modified from time to time, the “Credit Agreement”; the terms
defined therein being used herein as therein defined).
 
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full as provided in the Credit Agreement.  Both principal and interest are
payable in US Dollars or Canadian Dollars, as applicable, in same day funds.
 
This Revolving Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement.  The Credit Agreement, among other things,
(a) provides for the making of Advances by the Lender to such Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the US
Dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Advance being evidenced by this Revolving Note, and (b) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.
 
The Borrower hereby waives presentment, demand, protest and (except as required
by the Credit Agreement) notice of any kind with respect to this Revolving
Note.  No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.
 
THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.
 

 
[NAME OF BORROWER]
         
By                                                                
    Name:
    Title:



 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A-2 – FORM OF
BID NOTE
   
US$                                                               
Dated:  April 27, 2012
   

FOR VALUE RECEIVED, the undersigned [OLIN CORPORATION, a Virginia
corporation][OLIN CANADA ULC, an unlimited company amalgamated under the laws of
Nova Scotia] (the “Borrower”) hereby promises to pay to ___________ (the
“Lender”) for the account of its Applicable Lending Office (as defined in the
Credit Agreement dated as of April 27, 2012 among the Borrower,[Olin
Corporation, a Virginia corporation,][Olin Canada ULC, an unlimited company
amalgamated under the laws of Nova Scotia,] the Lenders from time to time party
thereto and Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders (as amended or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)),
on                                                          , 201__ , the
principal amount of US$                            .
 
The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:
 
Interest Rate1:                                                     % per annum
(calculated on the basis of a year of 360 days for the actual number of days
elapsed).
 
Interest Payment
Date2:                                                                                              .
 
Both principal and interest are payable in US Dollars as provided in the Credit
Agreement.
 
This Bid Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement.  The Credit Agreement, among other things,
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events.
 
The Borrower hereby waives presentment, demand, protest and (except as required
by the Credit Agreement) notice of any kind with respect to this Bid Note.  No
failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
 
THIS PROMISSORY NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.
 

 
[NAME OF BORROWER]
         
By                                                                
    Name:
    Title:


 
                                                               
1 Insert additional rows as necessary for multiple interest rates. 
2 Insert additional rows as necessary for multiple interest payment dates.


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-1 – FORM OF
NOTICE OF REVOLVING BORROWING


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC  28262
Attention:  Syndication Agency Services


 
[Date]
 
Ladies and Gentlemen:
 
The undersigned refers to the Credit Agreement, dated as of April 27, 2012 (as
amended or otherwise modified from time to time, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), among Olin
Corporation, a Virginia corporation, Olin Canada ULC, an unlimited company
amalgamated under the laws of Nova Scotia, certain Lenders from time to time
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent for the Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.02(a) of the Credit Agreement that the undersigned hereby requests a
Revolving Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed Revolving
Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
 
(A) The Business Day of the Proposed Revolving Borrowing
is                                           , 201__.
 
(B) The Type of Advances comprising the Proposed Revolving Borrowing is [Base
Rate Advances] [Eurodollar Rate Advances] [Canadian Prime Rate Advances].
 
(C) The aggregate amount of the Proposed Revolving Borrowing is
[US$______][CN$               ].
 
(D) The initial Interest Period for each Advance made as part of the Proposed
Revolving Borrowing is       [month[s]].
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Borrowing:
 
(i) the representations and warranties contained in the Credit Agreement (other
than the last sentence of Section 4.01(e) thereof) are correct in all material
respects on and as of the date of the Proposed Revolving Borrowing before and
after giving effect to the Proposed Revolving Borrowing and to the application
of the proceeds therefrom, as though made on and as of such date; and
 
(ii) no event has occurred and is continuing, or would result from such Proposed
Revolving Borrowing or from the application of the proceeds therefrom, that
constitutes an Event of Default but for the requirement that notice be given or
time elapse or both.
 

 
Very truly yours,
     
[NAME OF BORROWER]
     
By                                                                
    Name:
    Title:



 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-2 – FORM OF
NOTICE OF BID BORROWING
Wells Fargo Bank, National Association,
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC  28262
Attention:  Syndication Agency Services
[Date]


 
Ladies and Gentlemen:
 
The undersigned refers to the Credit Agreement, dated as of April 27, 2012 (as
amended or otherwise modified from time to time, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), among Olin
Corporation, a Virginia corporation, Olin Canada ULC, an unlimited company
amalgamated under the laws of Nova Scotia, certain Lenders from time to time
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent for the Lenders, and hereby gives you notice, pursuant to Section 2.02(c)
of the Credit Agreement that the undersigned hereby requests a Bid Borrowing
under the Credit Agreement, and in that connection sets forth the terms on which
such Bid Borrowing (the “Proposed Bid Borrowing”) is requested to be made:
 
(A) Date of Bid
Borrowing:                                                                                     
 
(B) Amount of Bid
Borrowing:                                                                                                
 
(C) Type of Interest
Rate:                                                                                          
             
 
(D) Interest
Period:                                                                                                               
  
 
(E) Maturity
Date:                                                                                                              
     
 
(F) Interest Payment
Date(s):                                                                                              
   
 
(G) Expiry of Lender
Bids:                                                                                                
     
 
(H) Other Applicable Terms (if
any):                                                                                      
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Bid Borrowing:
 
(a) the representations and warranties contained in the Credit Agreement (other
than the last sentence of Section 4.01(e) thereof) are correct in all material
respects on and as of the date of the Proposed Bid Borrowing before and after
giving effect to the Proposed Bid Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date; and
 
(b) no event has occurred and is continuing, or would result from the Proposed
Bid Borrowing or from the application of the proceeds therefrom, that
constitutes an Event of Default.
 
The undersigned hereby confirms that the Proposed Bid Borrowing is to be made
available to it in accordance with Section 2.02(c) of the Credit Agreement.
 

 
Very truly yours,
     
OLIN CORPORATION
     
By                                                                
    Title:



 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-3 – FORM OF
NOTICE OF DRAWING


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC  28262
Attention:  Syndication Agency Services


 
[Date]
 
Ladies and Gentlemen:
 
The undersigned refers to the Credit Agreement, dated as of April 27, 2012 (as
amended or otherwise modified from time to time, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), among Olin
Corporation, a Virginia corporation, Olin Canada ULC, an unlimited company
amalgamated under the laws of Nova Scotia, certain Lenders from time to time
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent for the Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.16(a) of the Credit Agreement that the undersigned hereby requests a
Drawing under the Credit Agreement, and in that connection sets forth below the
information relating to such Drawing (the “Proposed Drawing”) as required by
Section 2.16(a) of the Credit Agreement:
 
(A) The Business Day of the Proposed Drawing
is                                                                                          ,
201__.
 
(B) The aggregate Face Amount of the Proposed Drawing is
CN$                                      .
 
(C) The initial Maturity Date for each Bankers’ Acceptance and BA Equivalent
Note comprising part of such Drawing is ____________.
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Drawing:
 
(i) the representations and warranties contained in the Credit Agreement (other
than the last sentence of Section 4.01(e) thereof) are correct in all material
respects on and as of the date of the Proposed Drawing before and after giving
effect to the Proposed Drawing and to the application of the proceeds therefrom,
as though made on and as of such date; and
 
(ii) no event has occurred and is continuing, or would result from such Proposed
Drawing or from the application of the proceeds therefrom, that constitutes an
Event of Default but for the requirement that notice be given or time elapse or
both.
 

 
Very truly yours,
     
OLIN CANADA ULC
     
By                                                                
    Name:
    Title:



 
 

--------------------------------------------------------------------------------

 


EXHIBIT C – FORM OF
ASSIGNMENT AND ASSUMPTION
 
Reference is made to the Credit Agreement dated as of April 27, 2012 (as amended
or otherwise modified from time to time, the “Credit Agreement”) among Olin
Corporation, a Virginia corporation (the “Company”), Olin Canada ULC, an
unlimited company amalgamated under the laws of Nova Scotia (together with the
Company, the “Borrowers”), the Lenders from time to time party thereto and Wells
Fargo Bank, National Association, as administrative agent for the
Lenders.  Terms defined in the Credit Agreement are used herein with the same
meaning.
 
The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:
 
(1) The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to (i) the
Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement and (ii) to the
extent permitted to be assigned under Applicable Law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above.  After giving effect to such sale and assignment, the
Assignee’s US Commitment and/or Canadian Commitment, as applicable, and the
amount of the Advances owing to the Assignee will be as set forth on Schedule 1
hereto.
 
(2) The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim and that it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, the Credit Agreement or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or the
performance or observance by any Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto;
(iv) confirms that it has not received a notice from the Company pursuant to
Section 8.02(a) of the Credit Agreement that the assignee is not acceptable; and
(v) represents and warrants that it has delivered to the Administrative Agent
the Notes (if any) held by the Assignor.
 
(3) The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01(e) thereof, the most recent financial statements referred to in
Section 5.01(i) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) confirms that it is an Eligible Assignee; (iv)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
as are delegated to the Administrative Agent by the terms thereof, together with
such
 

 
 

--------------------------------------------------------------------------------

 

powers and discretion as are reasonably incidental thereto; (v) represents and
warrants that it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement; (vi) agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender; (vii) specifies as each of its
lending offices (and address for notices) the offices set forth beneath its name
on the signature pages hereof[; and (viii) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement [and the Notes] or such other documents as are necessary to indicate
that all such payments are subject to such rates at a rate reduced by an
applicable tax treaty]3.
 
(4) Following the execution of this Assignment and Acceptance, it will be
delivered to the Borrowers and the Administrative Agent for acceptance and
recording by such parties. The effective date for this Assignment and Acceptance
(the “Effective Date”) shall be the date of acceptance hereof by such parties,
unless otherwise specified on Schedule 1 hereto.
 
(5) Upon such acceptance and recording by the Borrowers and the Administrative
Agent, as of the Effective Date, (i) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a Lender thereunder and (ii) the Assignor shall,
to the extent provided in this Assignment and Acceptance, relinquish its rights
and be released from its obligations (other than those provided in Section 9.12
of the Credit Agreement) under the Credit Agreement.
 
(6) Upon such acceptance and recording by the Borrowers and the Administrative
Agent, from and after the Effective Date, the Administrative Agent shall make
all payments under the Credit Agreement and the Notes in respect of the interest
assigned hereby (including, without limitation, all payments of principal,
interest and facility fees with respect thereto) to the Assignee. The Assignor
and the Assignee shall make all appropriate adjustments in payments under the
Credit Agreement and the Notes for periods prior to the Effective Date directly
between themselves.
 
(7) This Assignment and Assumption shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns.
 
(8) This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
(9) This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.
 
IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.
 



 
                                                               
3 If the Assignee is organized under the laws of a jurisdiction outside the
United States.

 
 

--------------------------------------------------------------------------------

 


Schedule 1
to
Assignment and Acceptance
 
Percentage interest assigned:
   ______%   
   
Assignee’s [US] [Canadian] Commitment:
$                     
   
Aggregate outstanding principal amount of [US] [Canadian]
Advances assigned
$                     
   
Principal amount of Note payable to Assignee:
$                     
   
Principal amount of Note payable to Assignor:
$                     
   
Effective
Date:1                                                                , 201__
$                     
   




 
[NAME OF ASSIGNOR,], as Assignor
     
By                                                                
    Title:
     
Dated:                                          , 201__
     
[NAME OF ASSIGNEE], as Assignee
     
By                                                                
    Title:
     
Dated:                                                     , 201__
     
Domestic Lending Office:
[Address]
     
Eurodollar Lending Office:
[Address]
     
Canadian Lending Office:
[Address]
     
BA Lending Office:
[Address]




 
                                                            
 1 This date should be no earlier than ten Business Days after the delivery of
this Assignment and Acceptance to the Company and Administrative Agent.


 
 

--------------------------------------------------------------------------------

 


Accepted [and Approved]1 this
     
                            day of                                          ,
201__
   
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
   
By                                                                
    Title:
     
[Approved]1 this
     
                             day of                                          ,
201__
   
[___], as Issuing Bank
   
By                                                                
    Title:
     
[Approved this                    day
     
of                                          , 201__
     
OLIN CORPORATION
     
By                                                                
    Title:
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
                                                               
1 Required if the Assignee is an Eligible Assignee solely by reason of clause
(c) of the definition of “Eligible Assignee”.  Add additional signature blocks
as necessary.
1 Required if the Assignee is an Eligible Assignee solely by reason of clause
(c) of the definition of “Eligible Assignee”.


 
 

--------------------------------------------------------------------------------

 


EXHIBIT D-1 – OPINION OF
COUNSEL TO THE COMPANY


[Attached]


 
 

--------------------------------------------------------------------------------

 


Olin logo [olinlogo.gif]
190 CARONDELET PLAZA, SUITE 1530, CLAYTON, MO 63105-3443


GEORGE H. PAIN
Senior Vice President, General Counsel & Secretary
Phone:  (314) 480-1404
Fax:  (314) 480-1484
E-Mail:  ghpain@olin.com
 
April 27, 2012
 
To the Administrative Agent and
each of the Lenders party
to the Credit Agreement referred
to below.
 
Ladies and Gentlemen:


This opinion is furnished to you pursuant to Section 3.01(i)(d) of the Credit
Agreement dated as of April 27, 2012 (the “Credit Agreement”), among Olin
Corporation (the “Borrower”), Olin Canada ULC (“Olin Canada”), as the Canadian
Borrower, the Lenders named therein, Wells Fargo Bank, National Association, as
Administrative Agent, and Wells Fargo Securities, LLC, Citigroup Global Markets
Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead
Arrangers.  Terms defined in the Credit Agreement are used herein as therein
defined.  I have acted as counsel for the Borrower in connection with the
preparation, execution and delivery of, and the initial Advances made under, the
Credit Agreement.
 
In that connection, I have examined:
 
(1) The Credit Agreement.
 
(2) The documents furnished by the Borrower pursuant to Section 3.01(i) of the
Credit Agreement.
 
(3) The amended and restated articles of incorporation of the Borrower and all
amendments thereto (the “Charter”).
 
(4) The by-laws of the Borrower and all amendments thereto (the “By-laws”).
 
(5) Certificate of the Virginia State Corporation Commission, dated April 27,
2012, attesting to the continued corporate existence and good standing of the
Borrower in that Commonwealth.
 
In addition, I have examined the originals, or copies certified to my
satisfaction, of such other corporate records of the Borrower, certificates of
public officials and of officers of the Borrower, and agreements, instruments
and other documents, as I have deemed necessary as a basis for the opinions
expressed below.  As to questions of fact material to such opinions, I have,
when
 

 
 

--------------------------------------------------------------------------------

 

relevant facts were not independently established by me, relied upon discussions
with officers of the Borrower or upon certificates of public officials.  I have
assumed the due execution and delivery, pursuant to due authorization, of the
Credit Agreement by Olin Canada, the Administrative Agent and the Lenders party
thereto.
 
Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:
 
1. The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Virginia.
 
2. The execution, delivery and performance by the Borrower of each of the Credit
Agreement and the Notes thereunder are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and do not (i)
contravene the Charter or the By-laws, (ii) contravene any law (including,
without limitation, Regulations T, U and X of the Board of Governors of the
Federal Reserve System), (iii) contravene the provisions of any material
agreement of the Borrower listed as an exhibit to the most recent annual report
of the Borrower on Form 10-K or subsequent SEC filings of the Borrower or (iv)
result in or require the creation of any lien upon or security interest in any
property of the Borrower pursuant to the terms of any material agreement
referred to in clause (iii) above.  The Credit Agreement has, and the Notes
thereunder, when executed and delivered by the Chairman, President and Chief
Executive Officer, the Senior Vice President and Chief Financial Officer, the
Senior Vice President, General Counsel and Secretary, the Vice President and
Treasurer or the Assistant Treasurer of the Borrower, will have been duly
executed and delivered on behalf of the Borrower.
 
3. No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Borrower of the Credit Agreement and
the Notes thereunder.
 
4. The Credit Agreement and the Notes thereunder (if executed and delivered as
described in Paragraph 2 above) are the legal, valid and binding obligations of
the Borrower enforceable against the Borrower in accordance with their
respective terms.
 
5. There are no actions, suits or proceedings pending or, to the best of my
knowledge, threatened against the Borrower or any Subsidiary the reasonably
anticipated outcome of which would materially and adversely affect the ability
of the Borrower to perform its obligations under the Credit Agreement or any
Note thereunder or which purports to affect the legality, validity or
enforceability of the Credit Agreement or any Note thereunder.
 
6. Neither the Borrower nor any Subsidiary is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940.
 
The opinions set forth above are subject to the following qualifications:
 

 
 

--------------------------------------------------------------------------------

 

(a) My opinion in paragraph 4 above is subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditor’s rights generally.
 
(b) My opinion in paragraph 4 above is subject to the effect of general
principles of equity, including (without limitation) concepts of materiality,
reasonableness, good faith and fair dealing (regardless of whether considered in
a proceeding in equity or at law).
 




 
 

--------------------------------------------------------------------------------

 




I am a member of the bar of the State of New York.  The law covered by this
opinion is limited to the laws of the State of New York, the Virginia Stock
Corporation Act of the Commonwealth of Virginia and the laws of the United
States of America.
 
This opinion is rendered only to the Administrative Agent and the Lenders party
to the Credit Agreement on the date hereof and is solely for their benefit in
connection with the above transactions.  In addition, I hereby consent to
reliance on this opinion by a permitted assign of a Lender’s interest in the
Credit Agreement, provided that such permitted assign becomes a Lender on or
prior to the 30th day after the date of this opinion.  I am opining as to the
matters herein only as of the date hereof, and, while you are authorized to
deliver copies of this opinion to such permitted assigns and they are permitted
to rely on this opinion, the rights to do so do not imply any obligation on our
part to update this opinion.  This opinion may not be relied upon by any other
person or for any other purpose or used, circulated, quoted or otherwise
referred to for any other purpose.
 
Sincerely,


/s/ George H. Pain


George H. Pain




 
 

--------------------------------------------------------------------------------

 


EXHIBIT D-2 – OPINION OF
COUNSEL TO THE CANADIAN BORROWER


[Attached]


 
 

--------------------------------------------------------------------------------

 





 
Charles S. Reagh
Direct Dial: 902.420.3335
Direct Fax: 902.496.6173
creagh@stewartmckelvey.com



File Reference:  SM2406-503


April 27, 2012


Wells Fargo Bank, National Association, as Agent
 
The Lenders party to the Credit Agreement (as defined below)
 
Dear Sirs/Mesdames:


Re:  Olin Canada ULC (the “Company”)
 
We have acted as local counsel in the Province of Nova Scotia for the Company in
connection with a credit agreement (the “Credit Agreement”) made the 27th day of
April, 2012 among the Company and Olin Corporation, a Virginia corporation, as
borrowers, the banks and issuers of letters of credit (collectively, the
“Lenders”) listed on the signature pages thereof, Wells Fargo Bank, National
Association, as administrative agent (the “Agent”) for the Lenders, Citibank,
N.A. and Bank of America, N.A., as Syndication Agents, and Wells Fargo
Securities, LLC, Citigroup Global Markets Inc. and Merrill Lynch, Pierce, Fenner
& Smith Incorporated, as Joint Lead Arrangers and Joint Bookrunners.


In connection with the opinions set out below, we have examined executed copies
of each of the following documents:


(a)  
the Credit Agreement;

 
(b)  
a certificate of status (the “Certificate of Status”) pertaining to the Company
issued on behalf of the Registrar of Joint Stock Companies for the Province of
Nova Scotia, dated  April 26, 2012;

 
(c)  
the memorandum of association, articles of association, records of corporate
proceedings, written resolutions and registers of the Company contained in the
minute book of the Company;

 
(d)  
resolutions of the directors of the Company dated April 26, 2012 authorizing the
execution and delivery of the Credit Agreement by the Company; and

 
(e)  
a certificate of an officer of the Company dated the date hereof (the “Officer’s
Certificate”).

 
We have also examined the originals or copies, certified or otherwise identified
to our satisfaction, of such public and corporate records, certificates,
instruments and other documents

 
 

--------------------------------------------------------------------------------

 

and have considered such questions of law as we have deemed necessary as a basis
for the opinions hereinafter expressed.


In stating our opinions, we have assumed:


(a)  
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity to original documents of all documents
submitted to us as notarial, certified, telecopies, conformed or reproduction
copies thereof and the authenticity of the originals of such documents;

 
(b)  
the completeness and accuracy of all statements of fact set forth in official
public records and certificates and other documents supplied by public
officials;

 
(c)  
the completeness and accuracy of all statements of fact set forth in the
Officer’s Certificate;

 
(d)  
that the Certificate of Status evidences the subsistence of the Company, that
the Company has not been dissolved as of the date hereof and that a certificate
of status bearing today's date could be obtained if requested; and

 
(e)  
that the Credit Agreement has been signed by Stephen C. Curley as Vice President
and Treasurer of the Company and delivered by the Company to the other parties
thereto or their lawful representatives, physically or otherwise in accordance
with the terms thereof, and that no such delivery was subject to any condition
or escrow which has not been satisfied.

 
The opinions hereinafter expressed are limited to the laws of the Province of
Nova Scotia, including the federal laws of Canada applicable therein, as of the
date of this opinion letter and we express no opinion as to the laws of any
other jurisdiction.


Based and relying on the foregoing and subject to the limitations and
qualifications set out herein, we are of the opinion that:


1.  
The Company is an unlimited company duly amalgamated and existing under the laws
of the Province of Nova Scotia.

 
2.  
The Company is registered to carry on business under the Corporations
Registration Act (Nova Scotia) and such registration has not been revoked.

 
3.  
The Company has all necessary corporate power and capacity to execute and
deliver the Credit Agreement and to carry out its obligations thereunder.

 
4.  
The Company has taken all necessary corporate action to authorize the execution
and delivery of the Credit Agreement and to the extent that such matters are
governed by the laws of the Province of Nova Scotia, the Credit Agreement has
been duly executed and delivered by the Company.

 

 
 

--------------------------------------------------------------------------------

 

5.  
None of the authorization, execution, issue or delivery of the Credit Agreement
or the performance by the Company of its obligations thereunder results in a
breach of any of the terms, conditions or provisions of the memorandum of
association or articles of association of the Company or of any statute or
regulation of the Province of Nova Scotia, or federal statute or regulation in
force therein, applicable to the Company.

 
6.  
No approval, authorization, consent, permit or other action by, or filing with,
any governmental body or authority, or any regulatory agency, body or tribunal
having jurisdiction in the Province of Nova Scotia is required with respect to
the execution, delivery and performance by the Company of the Credit Agreement
or in order to give effect to, continue, perfect, preserve or protect the
validity or enforceability of the Credit Agreement.

 
7.  
In the event that the Credit Agreement is sought to be enforced in any action or
proceeding in the Province of Nova Scotia in accordance with the stated choice
of law, namely the laws of the State of New York (“New York Law”), a court in
the Province of Nova Scotia (a “Nova Scotia Court”)

 
(a)  
would recognize the choice of law if it was not made with a view to avoiding the
consequences of the laws of any other jurisdiction and that choice is not
otherwise contrary to public policy, as such term is understood under the laws
of the Province of Nova Scotia and the federal laws of Canada applicable therein
(“Public Policy”), and, based solely on our review of the Credit Agreement and
of the laws of the Province of Nova Scotia and the federal laws of Canada
applicable therein, and, in particular, without our having any knowledge of New
York Law, we have no reason to believe that a Nova Scotia Court would refuse to
apply New York Law in a proceeding before it to enforce the Credit Agreement on
grounds of Public Policy, and

 
(b)  
would, subject to clause (a) above, apply the laws of the State of New York upon
appropriate evidence as to such laws being adduced, provided that (i) none of
the provisions of the Credit Agreement or of the applicable New York Law  are
contrary to Public Policy; (ii) a Nova Scotia Court would not apply any New York
Law which was considered procedural under the laws of Nova Scotia; and (iii) a
Nova Scotia Court has an inherent power to decline to hear such action or
proceeding if it is contrary to public policy, as such term is understood under
the laws of the Province of Nova Scotia for it to do so, or if that court is not
the proper forum to hear such action or proceeding, or if concurrent proceedings
are being brought elsewhere.

 
8.  
The laws of the Province of Nova Scotia permit an action to be brought in a Nova
Scotia Court on any final and conclusive judgment in personam under the internal
laws of the State of New York which is not impeachable as void or voidable under
the internal laws of the State of New York, for a sum certain if:

 

 
 

--------------------------------------------------------------------------------

 

(a)  
that judgment was not obtained by fraud or in a manner contrary to “natural
justice” and the enforcement of that judgment would not be contrary to Public
Policy;

 
(b)  
the New York Court did not act either:

 
(i)  
without jurisdiction under the conflict of laws rules of the laws of the
Province of Nova Scotia (and the express attornment to the jurisdiction of the
New York Court in the Credit Agreement would be sufficient to establish such
jurisdiction); or

 
(ii)  
without authority, under the laws in force in New York, to adjudicate concerning
the cause of action or subject matter that resulted in the judgment or
concerning the person of that judgment debtor;

 
(c)  
the Company, was duly served with the process of the New York court or appeared
to defend such process, and, for the purposes of service of process, it is not
sufficient that the Company had agreed to submit to the jurisdiction of New
York;

 
(d)  
the judgment is not contrary to the final and conclusive judgment of another
jurisdiction;

 
(e)  
the enforcement of that judgment does not constitute, directly or indirectly,
the enforcement of foreign revenue or penal laws;

 
(f)  
the enforcement of the judgment would not be contrary to any order made by the
Attorney-General of Canada under the Foreign Extraterritorial Measures Act
(Canada) or the Competition Tribunal under the Competition Act (Canada) in
respect of certain judgments, laws, and directives having effects on competition
in Canada; and

 
(g)  
the action to enforce that judgment is taken within six years of the date of
that foreign judgment as stipulated in the Limitations of Actions Act (Nova
Scotia).

 
This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you or any other Lender who is permitted to rely on the
opinions expressed herein as specified below of any development or circumstance
of any kind including any change of law or fact that may occur after the date of
this opinion letter even though such development, circumstance or change may
affect the legal analysis, a legal conclusion or any other matter set forth in
or relating to this opinion letter. Accordingly, any Lender relying on this
opinion letter at any time should seek advice of its counsel as to the proper
application of this opinion letter at such time.
 
This opinion letter is being delivered to you solely for your benefit and the
benefit of your successors and permitted assigns, and only in connection with
the transactions contemplated by the Credit Agreement.  Except as provided below
without our prior written consent, this letter and the opinions expressed herein
may not be:

 
 

--------------------------------------------------------------------------------

 

a.           relied upon by you for any other purpose or in connection with any
other transaction, except in connection with or during the course of judicial or
administrative proceedings in which the opinion may be relevant;


b.           relied upon by any other person;


c.           quoted in whole or in part; or


d.           furnished (either in its original form or by copy) to any other
person except in connection with or during the course of judicial or
administrative proceedings in which the opinions may be relevant.


A copy of this opinion letter may be delivered to any person that becomes a
Lender in accordance with the provisions of the Credit Agreement. Any such
Lender may rely on the  opinions expressed herein as if this opinion letter were
addressed and delivered to such Lender on the date hereof.


Yours very truly,


STEWART MCKELVEY
 

 
 

--------------------------------------------------------------------------------

 


EXHIBIT D-3 – OPINION OF SPECIAL NEW YORK COUNSEL TO
THE COMPANY AND THE CANADIAN BORROWER


[Attached]


 
 

--------------------------------------------------------------------------------

 


[cravathswaine.jpg]
 
 
April 27, 2012
Olin Corporation
Olin Canada ULC
Credit Agreement dated as of April 27, 2012


Ladies and Gentlemen:
 
We have acted as special New York counsel to Olin Corporation, a Virginia
corporation (the “Company”), and Olin Canada ULC, an unlimited company
amalgamated under the laws of Nova Scotia (the “Canadian Borrower”, and together
with the Company, the “Borrowers”), in connection with the Credit Agreement
dated as of April 27, 2012 (the “Credit Agreement”), among the Borrowers, the
lenders party thereto (the “Lenders”), Wells Fargo Bank, National Association,
as administrative agent for the Lenders (the “Administrative Agent”), and
Citibank, N.A. and Bank of America, N.A., as syndication agents (the
“Syndication Agents”).  This opinion is being delivered to you pursuant to
Section 3.01(i)(f) of the Credit Agreement.  Capitalized terms used but not
defined herein have the meanings assigned to them in the Credit Agreement.
 
In that connection, we have examined originals, or copies certified or otherwise
identified to our satisfaction, of such documents, corporate records and other
instruments as we have deemed necessary or appropriate for purposes of this
opinion, including: (i) the Credit Agreement and (ii) each revolving note to be
issued under the Credit Agreement as of the date hereof pursuant to
Section 2.12(a) of the Credit Agreement (collectively, the “Promissory
Notes”).  We have also relied, with respect to certain factual matters, on the
representations and warranties of the Borrowers contained in the Credit
Agreement and have assumed compliance by the Borrowers with the terms of the
Credit Agreement.
 
In rendering our opinion, we have assumed (a) the genuineness of all signatures,
(b) that each party to the Credit Agreement is an entity duly organized and
validly existing under the laws of the jurisdiction of its organization, (c)
that each party to the Credit Agreement has all necessary power, authority and
legal right to execute and deliver the Credit Agreement and, in the case of the
Borrowers, the Promissory Notes, and to perform its obligations thereunder and
that the Credit Agreement is a legal, valid and binding obligation of each party
thereto other than the Borrowers, (d) the due authorization, execution and
delivery of the Credit Agreement by all
 

 
 

--------------------------------------------------------------------------------

 

parties thereto, (e) the authenticity of all documents submitted to us as
originals, (f) the conformity to original documents of all documents submitted
to us as copies, (g) that insofar as any obligation under the Credit Agreement
is to be performed in, or by a party organized under the laws of, any
jurisdiction outside the State of New York, its performance will not be illegal
or ineffective in any jurisdiction by virtue of the law of that jurisdiction,
(h) the execution and delivery by the Borrowers of the Credit Agreement and the
Promissory Notes and the performance by the Borrowers of their obligations
thereunder will not (i) conflict with or constitute a breach of the
organizational documents of such Borrower or (ii) violate any law, rule or
regulation and (i) no authorization, approval or other action by, and no notice
to, consent of, order of or filing with, any Governmental Authority is required
to be obtained or made by the Borrowers in connection with the execution,
delivery and performance by the Borrowers of the Credit Agreement or the
Promissory Notes other than those that have been obtained and are in full force
and effect.
 
Based on the foregoing and subject to the qualifications hereinafter set forth,
we are of opinion as follows:
 
Each of the Credit Agreement and the Promissory Notes constitutes a legal, valid
and binding obligation of each Borrower that is a party thereto, enforceable
against such Borrower in accordance with its terms, subject in each case to
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and other similar laws relating to or affecting creditors’ rights
generally from time to time in effect and to general principles of equity
(including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing), regardless of whether considered in a proceeding in
equity or at law.  The foregoing opinion is subject to the following
qualifications: (i) insofar as provisions contained in the Credit Agreement
provide for indemnification or limitations on liability, the enforceability
thereof may be limited by public policy considerations, (ii) the availability of
a decree for specific performance or an injunction is subject to the discretion
of the court requested to issue any such decree or injunction and (iii) we
express no opinion as to the effect of the laws of any jurisdiction other than
the State of New York where any Lender may be located or where enforcement of
the Credit Agreement or the Promissory Notes may be sought that limit the rates
of interest legally chargeable or collectible.
 
We express no opinion herein as to any provision in the Credit Agreement that
(a) relates to the subject matter jurisdiction of the United States District
Court for the Southern District of New York to adjudicate any controversy
related to the Credit Agreement, (b) contains a waiver of an inconvenient forum,
(c) relates to a right of setoff in respect of purchases of interests in loans
or with respect to parties that may not hold mutual debts, (d) provides for
liquidated damages, (e) relates to the waiver of rights to jury trial or (f)
relates to any arrangement or similar fee payable to any arranger (including the
Lead Arrangers and the Administrative Agent) of the commitments or loans under
the Credit Agreement or any fee not set forth in the Credit Agreement.  We also
express no opinion as to (i) the enforceability of any provision of the Credit
Agreement to the extent that such provision constitutes a waiver of illegality
as a defense to performance of contract obligations or any other defense to
performance which cannot, as a matter of law, be effectively waived, (ii)
whether a state court outside the State of New York or a Federal court of the
United States would give effect to the choice of New York law provided for in
the Credit Agreement or (iii) compliance with, or the application or effect of,
Federal or state securities laws or regulations or any laws or regulations
relating to the
 

 
 

--------------------------------------------------------------------------------

 

provision of insurance or risk-management products or services to which the
Company or any of its Subsidiaries is subject or the necessity of any
authorization, approval or action by, or any notice to, consent of, order of, or
filing with, any governmental authority, pursuant to any such laws or
regulations.
 
Courts in the United States have not customarily rendered judgments for money
damages denominated in any currency other than United States dollars.  Section
27(b) of the Judiciary Law of the State of New York provides, however, that a
judgment or decree in an action based upon an obligation denominated in a
currency other than United States dollars shall be rendered in the foreign
currency of the underlying obligation and converted into United States dollars
at the rate of exchange prevailing on the date of the entry of the judgment or
decree.  We express no opinion as to whether a Federal court would render a
judgment other than in United States dollars.
 
We understand that you are satisfying yourselves as to the status under
Section 548 of the Bankruptcy Code and applicable state fraudulent conveyance
laws of the obligations of the Borrowers under the Credit Agreement and we
express no opinion thereon.
 
We are admitted to practice only in the State of New York, and we express no
opinion as to matters governed by any laws other than the laws of the State of
New York and the Federal law of the United States of America.
 

 
 
 

--------------------------------------------------------------------------------

 


This opinion is rendered only to the Administrative Agent, the Syndication
Agents and the existing Lenders under the Credit Agreement and is solely for
their benefit in connection with the above transactions.  In addition, we hereby
consent to reliance on this opinion by a permitted assign of a Lender’s interest
in the Credit Agreement, provided that such permitted assign becomes a Lender on
or prior to the 30th day after the date of this opinion.  We are opining as to
the matters herein only as of the date hereof, and, while you are authorized to
deliver copies of this opinion to such permitted assigns and they are permitted
to rely on this opinion, the rights to do so do not imply any obligation on our
part to update this opinion.  This opinion may not be relied upon by any other
person or for any other purpose or used, circulated, quoted or otherwise
referred to for any other purpose.
 
Very truly yours,
 
/s/ CRAVATH, SWAINE & MOORE
 
Wells Fargo Bank, National Association, as Administrative Agent,
the Syndication Agents and the Lenders party to the
Credit Agreement on the date hereof


In care of:


Wells Fargo Bank, National Association, as Administrative Agent
301 South College Street
Charlotte, NC 28202


O
 




 
 

--------------------------------------------------------------------------------

 


EXHIBIT E – FORM OF
ASSUMPTION AGREEMENT
 
[Date]
 
Olin Corporation
190 Carondelet Plaza, Suite 1530
Clayton, MO  63105-3443
Attention: Treasury Department


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC  28262
Attention:  Syndication Agency Services
 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of April 27, 2012 (as amended
or otherwise modified from time to time, the “Credit Agreement”; terms defined
therein being used herein as therein defined) among Olin Corporation, a Virginia
corporation (the “Company”), Olin Canada ULC, an unlimited company amalgamated
under the laws of Nova Scotia (together with the Company, the “Borrowers”), the
Lenders from time to time party thereto and Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders.
 
The undersigned (the “Assuming Lender”) proposes to become an Assuming Lender
pursuant to Section 2.04(c) of the Credit Agreement and, in that connection,
hereby agrees that it shall become a Lender for purposes of the Credit Agreement
and that its [US] [Canadian] Commitment1 shall as of such date be
$                                       .
 
The undersigned (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01(e) thereof, the most recent financial statements referred to in
Section 5.01(i) thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assumption Agreement; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decision in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; (iv) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; (v) confirms that it is an Eligible Assignee; [and]
(vi) specifies as each of its lending offices (and address for notices) the
offices set forth beneath its name on the signature pages hereof; [and (vii)
attaches the forms prescribed by the Internal Revenue Service of the United
States certifying as to the Assuming Lender’s status for purposes of determining
exemption from United States withholding taxes with respect to all payments to
be made to the Assuming Lender under the Credit Agreement [and the Notes] or
such other documents as are
 
 
 
 

 
                                                                 
4 Include references to separate Commitments, as applicable.

 
 

--------------------------------------------------------------------------------

 

necessary to indicate that all such payments are subject to such rates at a rate
reduced by an applicable tax treaty]1.
 
The effective date for this Assumption Agreement shall be  . Upon delivery of
this Assumption Agreement to the Company and the Administrative Agent, and
satisfaction of all conditions imposed under Section 2.04(c) as of [date
specified above], the undersigned shall be a party to the Credit Agreement and
have the rights and obligations of a Lender thereunder. As of [date specified
above], the Administrative Agent shall make all payments under the Credit
Agreement in respect of the interest assumed hereby (including, without
limitation, all payments of principal, interest and commitment fees) to the
Assuming Lender.
 
This Assumption Agreement may be executed in counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart by telecopier shall
be effective as delivery of a manually executed counterpart of the Assumption
Agreement.
 
This Assumption Agreement shall be governed by, and construed in accordance with
the laws of the State of New York.
 

 
Very truly yours,
     
[NAME OF ASSUMING LENDER]
     
By                                                                
    Name:
    Title:
     
Domestic Lending Office
(and address for notices):
     
[Address]
     
Eurodollar Lending Office:
     
[Address]
     
Canadian Lending Office:
     
[Address]
     
BA Lending Office:
     
[Address]



 

 
 
                                                              
1 If the Assuming Lender is organized under the laws of a jurisdiction outside
the United States.

 
 
 

--------------------------------------------------------------------------------

 


 

 
[NAME OF ASSIGNOR]
     
By                                                                
    Name:
    Title:
     
[Address]
   
Above Acknowledged and Agreed to:
     
OLIN CORPORATION
     
By                                                                
    Name:
    Title:
 



 
 

--------------------------------------------------------------------------------

 


EXHIBIT F-1 – FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(NON-PARTNERSHIP FOREIGN LENDERS)
 
Reference is hereby made to the Credit Agreement dated as of April 27, 2012 (the
“Credit Agreement”), by and among Olin Corporation, a Virginia corporation, Olin
Canada ULC, an unlimited company amalgamated under the laws of Nova Scotia, the
lenders who are or may become party thereto and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
 
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (b) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of the applicable Borrower within the meaning of Section
881(c)(3)(B) of the Code, (d) it is not a controlled foreign corporation related
to the applicable Borrower as described in Section 881(c)(3)(C) of the Code and
(e) the interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.
 
The undersigned has furnished the Administrative Agent and the applicable
Borrower with a certificate of its non-U.S. Person status on IRS Form
W-8BEN.  By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the applicable Borrower and the Administrative Agent and (b) the
undersigned shall have at all times furnished the applicable Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.


[NAME OF LENDER]
By:                                                                         
 
Name:
 
Title:

 
Date: __________, 20__
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT F-2 – FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(NON-PARTNERSHIP FOREIGN PARTICIPANTS)
 
Reference is hereby made to the Credit Agreement dated as of April 27, 2012 (the
“Credit Agreement”), by and among Olin Corporation, a Virginia corporation, Olin
Canada ULC, an unlimited company amalgamated under the laws of Nova Scotia, the
lenders who are or may become party thereto and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
 
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (b)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it
is not a ten percent (10%) shareholder of the applicable Borrower within the
meaning of Section 881(c)(3)(B) of the Code, (d) it is not a controlled foreign
corporation related to the applicable Borrower as described in Section
881(c)(3)(C) of the Code and (e) the interest payments in question are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (b)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two (2)
calendar years preceding such payments.
 
 
[NAME OF PARTICIPANT]
By:                                                                         
 
Name:
 
Title:

Date: __________, 20__
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT F-3 – FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN PARTICIPANT PARTNERSHIPS)
 
Reference is hereby made to the Credit Agreement dated as of April 27, 2012 (the
“Credit Agreement”), by and among Olin Corporation, a Virginia corporation, Olin
Canada ULC, an unlimited company amalgamated under the laws of Nova Scotia, the
lenders who are or may become party thereto and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
 
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
applicable Borrower within the meaning of Section 881(c)(3)(B) of the Code, (e)
none of its direct or indirect partners/members is a controlled foreign
corporation related to the applicable Borrower as described in Section
881(c)(3)(C) of the Code and (f) the interest payments in question are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or (b) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (i) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (ii) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.
 
 
[NAME OF PARTICIPANT]
By:                                                                         
 
Name:
 
Title:

Date: __________, 20__
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT F-4 – FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN LENDER PARTNERSHIPS)
 
Reference is hereby made to the Credit Agreement dated as of April 27, 2012 (the
“Credit Agreement”), by and among Olin Corporation, a Virginia corporation, Olin
Canada ULC, an unlimited company amalgamated under the laws of Nova Scotia, the
lenders who are or may become party thereto and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
 
 
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance (s)), (c) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (d) none of its direct or indirect partners/members is a ten percent
(10%) shareholder of the applicable Borrower within the meaning of Section
881(c)(3)(B) of the Code, (e) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Company as described in Section
881(c)(3)(C) of the Code and (f) the interest payments in question are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.
 
 
The undersigned has furnished the Administrative Agent and the applicable
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(a) an IRS Form W-8BEN or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform the applicable Borrower and
the Administrative Agent and (ii) the undersigned shall have at all times
furnished the applicable Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two (2)
calendar years preceding such payments.


[NAME OF LENDER]
By:                                                                         
 
Name:
 
Title:

Date: __________, 20__
 




